EXHIBIT 10x.

*Confidential Treatment Requested



--------------------------------------------------------------------------------

AMENDED AND RESTATED
STOCK AND ASSET PURCHASE AGREEMENT
between
BRISTOL-MYERS SQUIBB COMPANY
and
ASTRAZENECA AB (PUBL)

--------------------------------------------------------------------------------

Dated as of January 31, 2014

--------------------------------------------------------------------------------




*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION





--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
 
 
Page


Article I Purchase and Sale of the Purchased Company’s Equity Interests and the
Acquired Assets
3


 
Section 1.01 
 
Purchase and Sale
3


 
Section 1.02 
 
Acquired Assets; Excluded Assets
4


 
Section 1.03 
 
Assumed Liabilities; Excluded Liabilities
10


 
Section 1.04 
 
Risk of Loss
13


 
Section 1.05 
 
Consents of Third Parties; Shared Contracts
13


 
Section 1.06 
 
Refunds and Remittances
14


 
 
 
 
 
Article II Closing; Purchase Price
15


 
Section 2.01 
 
Closing
15


 
Section 2.02 
 
Purchase Price
18


 
Section 2.03 
 
Working Capital and Inventory Amounts
24


 
Section 2.04 
 
Costs and Expenses
27


 
Section 2.05 
 
No Double Counting
27


 
 
 
 
 
Article III Conditions to Closing
28


 
Section 3.01 
 
Conditions to Obligations of Seller and AZ
28


 
Section 3.02 
 
Conditions to Obligations of AZ
28


 
Section 3.03 
 
Conditions to Obligation of Seller
29


 
Section 3.04 
 
Frustration of Closing Conditions
29


 
 
 
 
 
Article IV Representations and Warranties of Seller
30


 
Section 4.01 
 
Organization, Standing and Authority; Execution and Delivery; Enforceability
30


 
Section 4.02 
 
No Conflicts; Consents
30


 
Section 4.03 
 
Transferred Equity Interests
31


 
Section 4.04 
 
Organization, Standing and Documents of Transferred Entities
31


 
Section 4.05 
 
Equity Interests in the Transferred Entities
32


 
Section 4.06 
 
Good and Valid Title to Acquired Assets; Sufficiency of Assets
33


 
Section 4.07 
 
Inventory
34


 
Section 4.08 
 
Employee Matters
34


 
Section 4.09 
 
Debt
37


 
Section 4.10 
 
Fees
37


 
Section 4.11 
 
Tax Representations
37


 
Section 4.12 
 
DISCLAIMER
38


 
 
 
 
 
Article V Covenants of Seller
38


 
Section 5.01 
 
Conduct
38


 
Section 5.02 
 
Resignations
41


 
Section 5.03 
 
Access
41


 
Section 5.04 
 
Business Confidential Information
42


 
Section 5.05 
 
Intercompany Agreements and Accounts
43




*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(cont’d)

 
 
 
 
Page


 
Section 5.06 
 
Electronic Mail
43


 
Section 5.07 
 
Non-Competition
43


 
Section 5.08 
 
Peptides
45


 
 
 
 
 
Article VI Representations and Warranties of AZ
45


 
Section 6.01 
 
Organization, Standing and Authority; Execution and Delivery; Enforceability
45


 
Section 6.02 
 
No Conflicts; Consents
45


 
Section 6.03 
 
Actions and Proceedings
46


 
Section 6.04 
 
Securities Act
46


 
Section 6.05 
 
Availability of Funds
46


 
Section 6.06 
 
Fees
46


 
Section 6.07 
 
DISCLAIMER
46


 
 
 
 
 
Article VII Covenants of AZ
47


 
Section 7.01 
 
[Intentionally Omitted]
47


 
Section 7.02 
 
Replacement of Credit Support
47


 
Section 7.03 
 
Bulk Transfer Laws
47


 
Section 7.04 
 
Recordation of Transfer of Intellectual Property
47


 
Section 7.05 
 
Diligent Efforts
47


 
Section 7.06 
 
AZ Parent Guaranty
48


 
Section 7.07 
 
Fulfillment of Tender Obligations
48


 
Section 7.08 
 
2014 Notes
49


 
Section 7.09 
 
No Use of Marks
49


 
Section 7.10 
 
Obligations Under Amylin Merger Agreement
50


 
Section 7.11 
 
2013 Amylin Bonuses; Services Agreement
50


 
Section 7.12 
 
Leased Vehicles
50


 
 
 
 
 
Article VIII Mutual Covenants
51


 
Section 8.01 
 
Consents
51


 
Section 8.02 
 
Cooperation; Further Assurances
51


 
Section 8.03 
 
Publicity
55


 
Section 8.04 
 
Reasonable Best Efforts
55


 
Section 8.05 
 
Antitrust Notification and Other Regulatory Filings
56


 
Section 8.06 
 
Support Services; Transitional Services Agreement
57


 
Section 8.07 
 
Tax Matters
58


 
Section 8.08 
 
Customer Databases
62


 
Section 8.09 
 
Confidentiality
63


 
Section 8.10 
 
Collaboration Agreements
64


 
Section 8.11 
 
Notification of Certain Events; Disclosure Schedule Updates
64


 
Section 8.12 
 
Transitional Services Assets; Assets Used in Deferred Business
65


 
Section 8.13 
 
Termination of Certain Agreements
65


 
Section 8.14 
 
Additional Agreements
66






*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(cont’d)

 
 
 
 
Page


 
Section 8.15 
 
Genetic Materials
67


 
Section 8.16 
 
U.S. Product Pricing and Related Matters
68


 
Section 8.17 
 
EEIG
69


 
Section 8.18 
 
Saxa Japan
69


 
Section 8.19 
 
Site Transfer
70


 
 
 
 
 
Article IX Employee Matters
70


 
Section 9.01 
 
Employment Transfers
70


 
Section 9.02 
 
Pre-Closing Covenants
73


 
Section 9.03 
 
Post-Closing Covenants
74


 
Section 9.04 
 
Benefit Plans
75


 
Section 9.05 
 
Non-Solicitation
77


 
Section 9.06 
 
Allocation of Employment Liabilities
77


 
Section 9.07 
 
WARN Act
78


 
Section 9.08 
 
Personnel Records
79


 
Section 9.09 
 
Cooperation
79


 
Section 9.10 
 
Potential Business Employees
80


 
Section 9.11 
 
Japan Employees
80


 
Section 9.12 
 
Effect of Article IX
80


 
Section 9.13 
 
Payroll Administration Article IX
80


 
 
 
 
 
Article X Indemnification
81


 
Section 10.01 
 
Indemnification by Seller
81


 
Section 10.02 
 
Indemnification by AZ
82


 
Section 10.03 
 
Tax Indemnification
83


 
Section 10.04 
 
Acknowledgment of Other Indemnities
85


 
Section 10.05 
 
Limitations on Liability; Cooperation
86


 
Section 10.06 
 
Indemnity Net; Losses Net of Insurance, etc
87


 
Section 10.07 
 
Termination of Indemnification
87


 
Section 10.08 
 
Procedures Relating to Indemnification for Third Party Claims
88


 
Section 10.09 
 
Procedures Related to Indemnification for Other Claims
89


 
Section 10.10 
 
Procedures Relating to Indemnification of Tax Claims
90


 
Section 10.11 
 
Tax Treatment of Indemnification Payments
91


 
Section 10.12 
 
Right to Set-Off
91


 
 
 
 
 
Article XI Termination
91


 
Section 11.01 
 
Termination
91


 
Section 11.02 
 
Consequences of Termination
92


 
 
 
 
 
Article XII Miscellaneous
92


 
Section 12.01 
 
Assignment
92


 
Section 12.02 
 
No Third-Party Beneficiaries
93


 
Section 12.03 
 
Expenses
93


 
Section 12.04 
 
[Intentionally Omitted]
93




*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(cont’d)

 
 
 
 
Page


 
Section 12.05 
 
Amendments
93


 
Section 12.06 
 
Notices
93


 
Section 12.07 
 
Interpretation; Exhibits and Seller Disclosure Schedule; Certain Definitions
94


 
Section 12.08 
 
Counterparts
118


 
Section 12.09 
 
Entire Agreement
118


 
Section 12.10 
 
Severability
118


 
Section 12.11 
 
Enforcement
118


 
Section 12.12 
 
Consent to Jurisdiction
118


 
Section 12.13 
 
Waiver of Jury Trial
119


 
Section 12.14 
 
GOVERNING LAW
119







Exhibit A    Form of TRA Amendment
Exhibit B    Form of Transitional Services Agreement
Exhibit C    Form of Technology License Agreement
Exhibit D    Working Capital and Inventory
Exhibit E    Form of Saxa Collaboration Termination Agreement
Exhibit F    Form of Dapa Collaboration Termination Agreement
Exhibit G    Amylin Collaboration Continuation
Exhibit H    Form of Master Supply Agreement
Exhibit I    Form of Development Agreement
Exhibit J    Form of Site Asset Purchase Agreement
    


Schedules


Schedule 8.02(h)    Post-Closing Cooperation Regarding Access, Archival and
Migration Matters


Schedule 8.07(j)    Post-Signing Cooperation Regarding Certain Tax Matters








Seller Disclosure Schedule

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
iv

--------------------------------------------------------------------------------




AMENDED AND RESTATED STOCK AND ASSET PURCHASE AGREEMENT dated as of January 31,
2014 (as the same may be amended, restated, supplemented or modified from time
to time, this “Agreement”), between BRISTOL-MYERS SQUIBB COMPANY, a Delaware
corporation (“Seller”), and ASTRAZENECA AB (PUBL), a company incorporated in
Sweden under no. 556011-7482 (“AZ”).
WHEREAS, Seller and AZ entered into a Stock and Asset Purchase Agreement dated
as of December 19, 2013 (the “Original SAPA”).
WHEREAS, Seller and AZ now desire to amend and restate the Original SAPA.
WHEREAS, Seller and AstraZeneca UK Limited (“AZ UK”) entered into a
Co-Development and Co-Promotion Agreement, dated as of January 11, 2007 (as
amended from time to time, the “Saxa Collaboration Agreement”), in order to
jointly conduct the clinical development and commercialization of a proprietary
dipeptidyl peptidase IV inhibitor (BMS-477118), also known as “Saxagliptin” and
presently marketed as “Onglyza”.
WHEREAS, Seller and AZ UK entered into a Co-Development and Co-Promotion
Agreement, dated January 11, 2007 (as amended from time to time, the “Dapa
Collaboration Agreement”), in order to jointly conduct the clinical development
and commercialization of a proprietary SGLT 2 inhibitor (BMS-512148), also known
as “Dapagliflozin” and presently marketed outside of the United States as
“Forxiga”.
WHEREAS, pursuant to the Agreement and Plan of Merger, dated as of June 29,
2012, by and among Seller, B&R Acquisition Company, and Amylin Pharmaceuticals,
Inc., on August 8, 2012 Seller acquired ownership of all equity interests of
Amylin Pharmaceuticals, Inc.
WHEREAS, Seller and AstraZeneca Pharmaceuticals LP (“AZ Pharmaceuticals”)
entered into that certain Joint Bidding Agreement, dated as of June 27, 2012, by
and among Seller, AZ Pharmaceuticals and, solely with respect to Article VI
thereof, AZ Parent, pursuant to which, inter alia, AZ Pharmaceuticals
contributed approximately fifty percent (50%) of the purchase price Seller paid
to acquire Amylin Pharmaceuticals, LLC (as successor to Amylin Pharmaceuticals,
Inc.) (“Amylin”) and fifty percent (50%) of certain payments made by Amylin to
Eli Lilly and Company and certain other Third Parties in settlement of
outstanding debt.
WHEREAS, Seller, BMS Holdco, Inc. (“BMS Holdco” or the “Purchased Company”) and
AZ Pharmaceuticals entered into that certain Bill of Sale and Assignment
Agreement, dated as of August 9, 2012 (the “Assignment Agreement”), pursuant to
which, inter alia, Seller and BMS Holdco themselves, and as agent for Amylin,
assigned to AZ Pharmaceuticals, and AZ Pharmaceuticals assumed, ownership
interests in and to certain assets specified therein.
WHEREAS, BMS Holdco and AZ Pharmaceuticals entered into a Co-Development and
Co-Promotion Agreement, dated as of November 7, 2012 (the “Amylin Collaboration
Agreement”), in order to provide for the further development and
commercialization of certain of the compounds and products of Amylin and certain
research and discovery activities related thereto.

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------




WHEREAS, Seller and its Selling Affiliates desire to sell and transfer to AZ
and/or its designated Purchasing Affiliates, and AZ and/or its designated
Purchasing Affiliates desire to purchase and accept from Seller and its Selling
Affiliates, the Acquired Assets as fully described in this Agreement.
WHEREAS, Seller or a Selling Affiliate is the direct owner of one hundred
percent (100%) of the issued and outstanding equity interests of BMS Holdco
(such equity interests are collectively referred to as the “Purchased Company’s
Equity Interests”).
WHEREAS, the Purchased Company is the direct or indirect owner of the issued and
outstanding equity interests in each of the Subsidiaries listed in Section A of
the Seller Disclosure Schedule (such entities are collectively referred to as
the “Purchased Company Subsidiaries” and such equity interests are collectively
referred to as the “Purchased Company Subsidiaries’ Equity Interests”).
WHEREAS, Amylin Pharmaceuticals, LLC (as successor to Amylin Pharmaceuticals,
Inc.) and its subsidiaries are subsidiaries of BMS Holdco (the Purchased Company
and the Purchased Company Subsidiaries are collectively referred to as the
“Transferred Entities”).
WHEREAS, Seller and each of the Selling Affiliates desire to sell and transfer
to AZ and/or the designated Purchasing Affiliates, and AZ and/or the designated
Purchasing Affiliates desire to purchase and accept from Seller and the Selling
Affiliates, the Purchased Company’s Equity Interests, the Acquired Assets and
the Assumed Liabilities, all as fully described in this Agreement (collectively,
the “Acquisition”).
WHEREAS, immediately after the Closing, and subject to the terms and conditions
herein, AZ will (a) directly or through one or more Purchasing Affiliates own
the Purchased Company’s Equity Interests and the Acquired Assets, (b) be
responsible for the Assumed Liabilities and (c) indirectly own the Purchased
Company Subsidiaries’ Equity Interests (the Purchased Company’s Equity Interests
and the Purchased Company Subsidiaries’ Equity Interests are collectively
referred to as the “Transferred Equity Interests”).
WHEREAS, subject to the terms and conditions herein, each of the Saxa
Collaboration Agreement and the Dapa Collaboration Agreement will be terminated
by the parties thereto (subject to the survival of certain provisions as
provided therein), and, subject to Exhibit G, the Amylin Collaboration Agreement
will continue.
WHEREAS, AZ Parent, contemporaneously with the execution and delivery of the
Original SAPA, entered into and delivered the AZ Parent Guaranty, pursuant to
which Parent agreed to guarantee the complete and punctual payment by AZ and its
Affiliates of all the covenants, conditions and agreements of AZ and its
Affiliates contained in this Agreement and in each of the Other Transaction
Documents and to make the other agreements set forth in the AZ Parent Guaranty.
Accordingly, the parties hereby agree that the Original SAPA is amended and
restated in its entirety as set forth hereby and the parties agree as follows:

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
2

--------------------------------------------------------------------------------




ARTICLE I

Purchase and Sale of the Purchased Company’s
Equity Interests and the Acquired Assets
SECTION 1.01  Purchase and Sale.
(a)    Upon the terms and subject to the conditions set forth in this Agreement,
at the Closing, Seller shall, and shall cause the Selling Affiliates to, sell,
assign, transfer, convey and deliver to AZ or its designated Purchasing
Affiliates, and AZ shall, or cause its designated Purchasing Affiliates to,
purchase, acquire and accept from Seller and the Selling Affiliates all the
right, title and interest of Seller and the Selling Affiliates in, to and under
the Purchased Company’s Equity Interests and the Acquired Assets for (i) the
aggregate Purchase Price and (ii) AZ’s or its designated Purchasing Affiliates’
assumption of the Assumed Liabilities, without further recourse to Seller or its
Affiliates (other than the Transferred Entities). Subject to the terms of the AZ
Parent Guaranty, AZ shall have the right, exercisable by it by written notice to
Seller at any time prior to the Closing (or, in the case of any Acquired Assets
or Assumed Liabilities transferred after the Closing as part of a Deferred
Transfer, at any time prior to such Deferred Transfer), to assign its rights to
acquire the Purchased Company’s Equity Interests or the Acquired Assets or to
assume the Assumed Liabilities hereunder, in whole or in part, to one or more
persons which are Subsidiaries of AstraZeneca plc, a public limited company
organized under the laws of England, in accordance with and subject to the terms
of this Agreement (each such assignee, a “Purchasing Affiliate”). Each such
notice shall include (i) the name, legal form, jurisdiction of incorporation or
formation, as applicable, and address for the relevant Purchasing Affiliate(s)
and (ii) the portion of the Acquired Assets or Assumed Liabilities, as the case
may be, which shall be acquired by such Purchasing Affiliate(s). Notwithstanding
the foregoing, the physical transfer of certain assets, including Transferred
Regulatory Documentation and the Acquired Assets described in Section 1.02(b)
may be delayed subject to the terms and conditions of the Transitional Services
Agreement and the Development Agreement. With respect to any Acquired Assets
described in Section 1.02(a)(iv), no later than fifteen (15) business days prior
to the Closing, Seller shall provide AZ with (x) a schedule setting forth the
legal entities that own such Acquired Assets and (y) the address of any
warehouse or storage facility where such Acquired Assets will be stored as of
the Closing (or in the case of any Deferred Transfer, at the time of the
Deferred Transfer).
(b)    The sale, transfer, assignment and delivery of the International Acquired
Assets and the assumption of the International Assumed Liabilities of each
International Selling Affiliate will be effected pursuant to a short-form asset
purchase agreement (each, an “International Asset Purchase Agreement”). Seller
and AZ acknowledge their and their Affiliates’ obligations under Section 9.02
with respect to legally-required notification, information and/or consultation
obligations with any applicable works council, economic committee, union or
other employee representative body, or any or employees (collectively, the
“Employment Consultation Process”) and, to the extent required under applicable
local Law, Seller and AZ shall ensure that the Employment Consultation Process
is completed prior to the relevant International Asset Purchase Agreement being
entered into. Each International Asset Purchase Agreement shall be in a form
reasonably acceptable to each of AZ and Seller, including

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
3

--------------------------------------------------------------------------------




with respect to (i) the deletion of provisions which are inapplicable to such
International Selling Affiliate, AZ or its designated Purchasing Affiliate, as
applicable, or the International Acquired Assets and the International Assumed
Liabilities covered by such agreement, (ii) such changes as may be necessary to
satisfy the requirements of applicable local Law, (iii) such changes as may be
reasonably agreed upon by Seller and AZ regarding employees and employee
benefits matters in order to adapt such agreement to the particular
circumstances of the relevant International Selling Affiliate, AZ or its
designated Purchasing Affiliate, as applicable, and country, provided that such
changes shall be consistent with the principles underlying the corresponding
provisions of this Agreement and (iv) such other changes as may be reasonably
agreed by Seller and AZ, including to take into consideration the content and
outcome of any Employment Consultation Process.
(c)    Upon the terms and subject to the conditions set forth in this Agreement,
prior to the Closing, Seller shall, and shall cause its Affiliates (including
the Transferred Entities) to, make such contributions, transfers, assignments
and acceptances, such that, upon the consummation of such contributions,
transfers, assignments and acceptances, Seller or its designees shall own the
Excluded Assets and shall be responsible for the Excluded Liabilities, without
further recourse to any Transferred Entity, AZ or any of its Affiliates. For
purposes of clarity, notwithstanding anything to the contrary herein, and
notwithstanding that any such contributions, transfers, assignments or
acceptances occurs after the Closing Date, (i) Seller and its Affiliates shall
retain, and none of AZ, its Affiliates or any Transferred Entity shall acquire,
and no Transferred Entity shall retain, any interest in the Excluded Assets and
(ii) Seller and its Affiliates shall retain, and none of AZ, its Affiliates or
any Transferred Entity shall assume, and no Transferred Entity shall retain, any
Excluded Liability.
SECTION 1.02  Acquired Assets; Excluded Assets.
(a)    The term “Acquired Assets” means all of the assets that are exclusively
used or held for use by Seller or any of its Affiliates (other than the
Transferred Entities) on the date hereof in any of, individually or
collectively, the Saxa Business, the Dapa Business or the Amylin Business (other
than the Excluded Assets) (subject to any increases, decreases or dispositions
thereof as may occur prior to the Closing in accordance with Section 5.01),
including the following (and Intellectual Property, which is addressed in
Section 1.02(b)):
(i)    all Contracts exclusively used or held for use in any of, individually or
collectively, the Saxa Business, the Dapa Business or the Amylin Business,
including those set forth in Section 1.02(a)(i) of the Seller Disclosure
Schedule (collectively, the “Transferred Contracts”);
(ii)    all Permits (other than Regulatory Approvals which are addressed in
clause (ix) immediately below) exclusively used or held for use in any of,
individually or collectively, the Saxa Business, the Dapa Business or the Amylin
Business, including those set forth in Section 1.02(a)(ii) of the Seller
Disclosure Schedule, but only to the extent such Permits may be transferred
under applicable Law (collectively, the “Transferred Permits”);

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
4

--------------------------------------------------------------------------------




(iii)    subject to the provisions of Section 9.08 with respect to personnel
records, all business and financial records, files, books and documents,
including all books of account, ledgers, general, financial and accounting
records, Tax Returns and other Tax records (including work papers and supporting
documentation), operating, production and other manuals, manufacturing and
quality control records, manufacturing procedures, files, invoices, customers’
and suppliers’ lists, other distribution lists, billing records, manuals,
laboratory books, preclinical, clinical and marketing studies and customer and
supplier correspondence (in all cases, in any form or medium) (collectively,
“Records”), in each case, exclusively related to any of, individually or
collectively, the Saxa Business, the Dapa Business or the Amylin Business
(collectively, the “Transferred Records”);
(iv)    (A) all raw materials, work-in-process, packaging, labels, supplies,
goods in transit and finished goods inventory of products marketed and sold by
or on behalf of the Amylin Business and (B) all finished goods inventory of
products marketed and sold by or on behalf of any of the Saxa Business and the
Dapa Business, in each case as of the Closing Date, and not discontinued,
expired, defective, not fit for sale, non-conforming with relevant
specifications, or adulterated or misbranded within the meaning of any
applicable Law (collectively, the “Transferred Inventory”);
(v)    all rights to causes of action, lawsuits, judgments, claims,
counterclaims, rights of recovery and demands exclusively related to any of,
individually or collectively, the Saxa Business, the Dapa Business or the Amylin
Business, in each case other than such matters relating to any Excluded
Liabilities (for the avoidance of doubt, fifty percent (50%) of any monetary
damages that result from all causes of action, lawsuits, judgments, claims,
counterclaims, rights of recovery and demands exclusively related to any of,
individually or collectively, the Saxa Business, the Dapa Business or the Amylin
Business made or initiated prior to the Closing Date shall be paid to Seller or
its Affiliates, on the one hand, and AZ or its Affiliates, on the other hand);
(vi)    all rights to Third Party coverage for claims (including claims made
after Closing with respect to insured incidents to the extent occurring prior to
the Closing to the extent permitted under the terms of such Third Party
policies) exclusively related to any of, individually or collectively, the Saxa
Business, the Dapa Business or the Amylin Business, excluding any fronting
policies or any self-insurance of Seller or any of its Affiliates and in each
case other than claims relating to any Excluded Liabilities; provided that, with
respect to any Liabilities where AZ and its Affiliates on the one hand, and
Seller and its Affiliates on the other hand, shall both share liability pursuant
to the terms of this Agreement or any Other Transaction Document, the proceeds
of any Third Party insurance coverage referenced in this Section 1.02(a)(vi)
actually received shall be shared among such parties in the same proportion as
such Liabilities are shared;
(vii)    (i) all labeling, advertising, marketing, sales and promotional
materials (including television, radio and print content and materials), point
of sale materials, and website and mobile application content, in each case,
exclusively related to any of, individually or collectively, the Saxa Business,
the Dapa Business or the Amylin

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
5

--------------------------------------------------------------------------------




Business, (ii) all consumer and end-user information, (iii) materials used for
medical education activities and medical informational services, (iv) training
materials, and (v) healthcare provider payor and consumer market research, in
each case to the extent (A) exclusively related to any of, individually or
collectively, the Saxa Business, the Dapa Business or the Amylin Business and
(B) transferable in compliance with applicable Law;
(viii)    to the extent permitted under applicable Law and subject to the
provisions of Section 9.08, as applicable, (i) with respect to the Transferred
Employees and Transferred Contingent Workers, all contracts, personnel records,
pay data, income tax and social security records, sickness and family leave
records, employee evaluations, grievance and disciplinary records and other
employment-related documents, (ii) with respect to former employees of the Saxa
Business, the Dapa Business or the Amylin Business, all personnel files,
grievance files and related documents to the extent such former employees have
grievances that remain unresolved as of the Closing, and (iii) all other files
and documents necessary to allow AZ and its Affiliates to comply with their
obligations hereunder and under applicable Law with respect to the Transferred
Employees;
(ix)    all (A) regulatory applications, submissions, registrations, licenses,
clearances, authorizations and approvals (including all Regulatory Approvals),
and non-clinical and clinical trial authorization applications or notifications
prepared for submission or submitted to a Governmental Entity with a view to the
obtaining or maintaining of any Regulatory Approval, including any
investigational medicinal product dossier, in each case, including those set
forth on Section 1.02(a)(ix) of the Seller Disclosure Schedule, (B)
correspondence with or to Regulatory Authorities (including Regulatory Approval
letters, minutes and official contact reports relating to any communications
with any Regulatory Authorities) with respect to the assets described in clause
(A) above, (C) records contained in the pharmacovigilance and study databases,
all adverse drug experience or reaction reports and associated documents,
investigations of adverse drug experience or reaction reports, and any other
information relevant to the assessment of safety or benefit-risk ratios, and (D)
non-clinical, clinical and other files, writings, notes, studies, reports and
other documents or data contained or referenced in or supporting any of the
foregoing, in each case, that were acquired, developed, compiled, collected or
generated by Seller or any of its Affiliates or by any Third Party on behalf of
Seller or any of its Affiliates, in each case, to the extent exclusively
relating to any product under development or manufactured, distributed, marketed
or sold at any time by or on behalf of, individually or collectively, the Saxa
Business, the Dapa Business or the Amylin Business (collectively, the
“Transferred Regulatory Documentation”);
(x)    [Intentionally Omitted];
(xi)    [Intentionally Omitted];
(xii)    all goodwill (other than goodwill recorded on the balance sheet of
Seller or any of its Affiliates) associated with the Saxa Business, the Dapa
Business and the Amylin Business;

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
6

--------------------------------------------------------------------------------




(xiii)    all assets in respect of a Seller Benefit Plan that are transferred to
AZ or its Affiliate in accordance with the provisions of Article IX; provided
that such assets shall not become Acquired Assets unless and until the date of
such transfer;
(xiv)    all equipment and other tangible personal property and interests
therein exclusively used or held for use in any of, individually or
collectively, the Saxa Business, the Dapa Business or the Amylin Business,
including those categories of equipment set forth in Section 1.02(a)(xiv) of the
Seller Disclosure Schedule (collectively, the “Transferred Personal Property”);
(xv)    all Unique Instance Software Licenses; and
(xvi)    all accounts receivable to the extent exclusively related to the
operation or conduct of the Amylin Business.
(b)    The term “Acquired Assets” shall also include all of the following
Intellectual Property that is exclusively used or held for use by Seller or any
of its Affiliates (other than the Transferred Entities) on the date hereof in
any of, individually or collectively, the Saxa Business, the Dapa Business or
the Amylin Business (other than the Excluded Assets) (subject to any increases,
decreases or dispositions thereof as may occur prior to the Closing in
accordance with Section 5.01) (the “Transferred Intellectual Property”):
(i)    all Patents exclusively used or held for use by Seller or any of its
Affiliates (other than the Transferred Entities) in any of, individually or
collectively, the Saxa Business, the Dapa Business or the Amylin Business,
including all Patents identified in Section 1.02(b)(i) of the Seller Disclosure
Schedule;
(ii)    all Trademarks exclusively used or held for use by Seller or any of its
Affiliates (other than the Transferred Entities) in any of, individually or
collectively, the Saxa Business, the Dapa Business or the Amylin Business,
including all Trademarks identified in Section 1.02(b)(ii) of the Seller
Disclosure Schedule;
(iii)    all Copyright Registrations and Unregistered Intellectual Property
exclusively used or held for use by Seller or any of its Affiliates (other than
the Transferred Entities) in any of, individually or collectively, the Saxa
Business, the Dapa Business or the Amylin Business, including all Copyright
Registrations identified in Section 1.02(b)(iii) of the Seller Disclosure
Schedule;
(iv)    [Intentionally Omitted];
(v)    all Technology exclusively used or held for use by Seller or any of its
Affiliates (other than the Transferred Entities) in any of, individually or
collectively, the Saxa Business, the Dapa Business or the Amylin Business,
including all Technology identified in Section 1.02(b)(v) of the Seller
Disclosure Schedule; and
(vi)    to the extent not otherwise included in Technology, (A) all Information
contained in the Transferred Regulatory Documentation or Transferred Records,
(B) to

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
7

--------------------------------------------------------------------------------




the extent not otherwise included in the foregoing clause (A), all pre-clinical
and clinical data, safety data, and marketing data exclusively relating to,
individually or collectively, a Compound or a Product, and (C) to the extent not
otherwise included in the foregoing clauses (A) and (B), all Information that
relates exclusively to, individually or collectively, a Compound or a Product,
in each case exclusively used or held for use by Seller or any of its Affiliates
(other than the Transferred Entities) in any of, individually or collectively,
the Saxa Business, the Dapa Business or the Amylin Business and excluding any
Information to the extent owned by AZ or its Affiliates (“Product Know-How”);
for the avoidance of doubt, all of the Intellectual Property identified on the
Seller Disclosure Schedule referenced in this Section 1.02(b) constitutes
Acquired Assets.
(c)    Notwithstanding anything to the contrary set forth herein, the Acquired
Assets shall not include (i) any properties, assets and rights of Seller and its
Affiliates of whatever kind and nature, real, personal or mixed, tangible or
intangible that are not exclusively used or held for use in the Business (other
than the Transferred Intellectual Property identified in Section 1.02(b) of the
Seller Disclosure Schedule), or (ii) any Excluded Assets.
(d)    The term “Excluded Assets” means the following (and includes all assets
set forth in Section 1.02(d) of the Seller Disclosure Schedule):
(i)    electronic mail other than Transferred Electronic Mail;
(ii)    any Excluded Tax Attributes;
(iii)    all rights of Seller and its Affiliates (other than the Transferred
Entities) under this Agreement and the Other Transaction Documents, in each case
in accordance with their respective terms;
(iv)    all Contracts set forth in Section 1.02(d) of the Seller Disclosure
Schedule;
(v)    all Intellectual Property set forth in Section 1.02(d) of the Seller
Disclosure Schedule, including;
(A)    all Patents set forth in Section 1.02(d) of the Seller Disclosure
Schedule; and
(B)    all BMS Marks and all other Trademarks set forth in Section 1.02(d) of
the Seller Disclosure Schedule;
(vi)    all Unregistered Intellectual Property consisting of Trademarks that
were considered at one time during the branding process as potential candidates
for, individually or collectively, the Saxa Business or the Dapa Business, but
were not selected as the final candidate or were not exclusively used or
exclusively held for use with the Saxa Business or the Dapa Business, as well as
any domain names associated with such candidates (other than Unregistered
Intellectual Property set forth in Section 1.02(b)(ii) of the Seller Disclosure
Schedules);

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
8

--------------------------------------------------------------------------------




(vii)    all personal property and interests therein set forth in Section
1.02(d) of the Seller Disclosure Schedule;
(viii)    all proprietary materials used for Seller’s and its Affiliates’ human
resource program and supporting documentation thereto;
(ix)    all cash and other assets of or relating to any employee benefit plan,
program or arrangement or related trust (including any pension and savings plan
assets) in which any employees of Seller or its Affiliates participate (except
assets of Assumed Benefit Plans of Transferred Entities);
(x)    all raw materials, work-in-process, packaging, labels, supplies and goods
in transit related to products marketed and sold by or on behalf of any of the
Saxa Business or the Dapa Business;
(xi)    other than as set forth in Section 1.02(a)(xv), all Software Assets that
are not owned or licensed by a Transferred Entity;
(xii)    all tangible manufacturing assets that may be used exclusively or
non-exclusively for the Saxa Business or Dapa Business, including (A) all
manufacturing plant, equipment, tools, and materials resident at any of Seller’s
or its Affiliates’ sites (other than the manufacturing plant in West Chester,
Ohio and the San Diego, CA site which are part of the Amylin Business),
including any and all equipment and tools used in connection with quality
control and release activities, (B) all equipment, tools, and materials owned by
Seller or any of its Affiliates and which are leased to or otherwise located at
any Third Party manufacturers or suppliers, and (C) all manufacturing Contracts;
(xiii)    the following Records:
(A)    personnel records other than the Transferred Personnel Records, in
accordance with the provisions of Section 9.08;
(B)    subject to AZ’s rights under Sections 8.07(c) and 10.10(c), Records to
the extent relating to any Excluded Asset or Excluded Liability;
(C)    subject to AZ’s rights under Sections 8.07(c) and 10.10(c), Records
(including accounting Records) relating to Taxes paid or payable by Seller or
any of its Affiliates and all financial and Tax Records relating to the Business
that form part of Seller’s or any of its Affiliates’ general ledger or otherwise
constitute accounting Records; and
(D)    file copies of the Records retained by Seller.
(xiv)    all Technology set forth on Section 1.02(d) of the Seller Disclosure
Schedule.

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
9

--------------------------------------------------------------------------------




SECTION 1.03  Assumed Liabilities; Excluded Liabilities.
(a)    Upon the terms and subject to the conditions of this Agreement, AZ and/or
its Purchasing Affiliates shall assume, effective as of the Closing, and from
and after the Closing AZ and/or its Purchasing Affiliates shall pay, perform and
discharge when due, the following liabilities, obligations and commitments of
whatever kind and nature, primary or secondary, direct or indirect, absolute or
contingent, known or unknown, whether or not accrued (collectively,
“Liabilities”), excluding the Excluded Liabilities (all the foregoing,
collectively, the “Assumed Liabilities”), in each case without further recourse
to Seller or its Affiliates (other than the Transferred Entities):
(i)    all Environmental Liabilities to the extent arising out of or relating to
the operation or conduct of the Business, the Transferred Entities or the
Acquired Assets, in each case on or after the Closing Date, or the ownership,
sale or lease of any of the Acquired Assets or the ownership or sale of the
Transferred Entities, in each case to the extent arising on or after the Closing
Date;
(ii)    all Liabilities under or otherwise arising out of or relating to the
Transferred Contracts or the Transferred Entity Contracts (including all
Liabilities arising out of or relating to any termination or announcement or
notification of an intent to terminate any such Contract), to the extent arising
on or after the Closing Date, in each case other than any Excluded Contract
Liabilities;
(iii)    all Liabilities under or otherwise arising out of or relating to the
Transferred Permits or any Transferred Entity Permit to the extent arising on or
after the Closing Date;
(iv)    all Liabilities in respect of any lawsuits, claims, actions or
proceedings to the extent arising out of or relating to the operation or conduct
of the Business, the Transferred Entities or the Acquired Assets, in each case
to the extent arising on or after the Closing Date, or the ownership, sale or
lease of any of the Acquired Assets or the ownership or sale of the Transferred
Entities in each case, to the extent arising on or after the Closing Date
(including any Liabilities relating to any product liability, consumer
protection, consumer fraud, breach of warranty or similar claim for injury to
person or property). For purposes of clarification all product liability or
similar Liabilities resulting from Third Party Claims (A) related to the use of
Products sold to ultimate consumers (or administered to a participant in a
clinical trial) prior to the Closing and (B) where such ultimate consumers last
purchased (or such participants were last administered) such Products prior to
the Closing, shall be treated as Excluded Liabilities and shared by the parties
under the Amylin Collaboration Agreement, Saxa Collaboration Agreement or Dapa
Collaboration Agreement, as applicable, as in effect immediately prior to the
Closing. For purposes of clarification all product liability or similar
Liabilities resulting from Third Party Claims (A) related to the use of Products
sold to ultimate consumers (or administered to a participant in a clinical
trial) after the Closing and (B) where such ultimate consumers first purchased
(or such participants first were administered) such Products after the Closing,
shall be treated as Assumed Liabilities. For purposes of clarification all
product liability or similar Liabilities

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
10

--------------------------------------------------------------------------------




resulting from Third Party Claims related to the use of Products sold to
ultimate consumers (or administered to a patient in a clinical trial) prior to
and after the Closing or that are not otherwise allocated between the parties
pursuant to either of the two immediately preceding sentences shall be shared by
the parties pursuant to their respective Allocable Portion, and the parties
shall jointly manage in good faith any litigation related to any such Third
Party Claims;
(v)    all Liabilities for Taxes to the extent arising out of or relating to the
Business or the Acquired Assets, in each case other than (A) Excluded Tax
Liabilities, and (B) Transfer Taxes that are the responsibility of Seller
pursuant to Section 8.07(e) (such non-excluded Liabilities, the “Assumed Tax
Liabilities”);
(vi)    subject to Section 8.16, all Liabilities arising out of or relating to
the return (including any return based on breach of warranty) of, or refund,
adjustment, allowance, rebate or exchange in respect of, any products marketed
and/or sold by or on behalf of the Business, arising on or after the Closing
Date;
(vii)    all Liabilities arising from the use of Seller’s National Drug Code
number, including any fees related to the foregoing imposed on Seller, AZ or any
of their respective Affiliates in respect of its or their status as a “covered
entity” pursuant to the Patient Protection and Affordable Care Act by AZ or its
Affiliates on or after the Closing Date in connection with the Business; and
(viii)    all Liabilities (other than the Retained Employee Liabilities) arising
out of or relating to employment, compensation, employee benefits or termination
of any employee, independent contractor or leased worker employed or retained by
AZ and its Affiliates that (A) arise prior to, on or after the Closing Date with
respect to such Liabilities incurred by the Transferred Entities, and (B) arise
on or after the Closing Date with respect to such Liabilities incurred by Seller
or its Affiliates that are not Transferred Entities; and
(ix)    all other Liabilities to the extent arising out of or relating to the
operation or conduct of the Business, the Transferred Entities or the Acquired
Assets or the ownership, sale or lease of any of the Acquired Assets or the
ownership or sale of the Transferred Entities, in each case to the extent
arising on or after the Closing Date;
provided, that notwithstanding anything to the contrary contained herein, all
Liabilities of the Transferred Entities arising prior to, on or after the
Closing Date shall be retained by the Transferred Entities, and nothing in this
Section 1.03 is intended to transfer any such Liabilities to Seller or any of
its Affiliates (other than Transferred Entities), provided, further, that
nothing contained in this Section 1.03(a) shall be deemed to preclude any AZ
Indemnitee from making a claim for indemnification and being indemnified for any
Losses that such person would have otherwise been entitled to make or be
indemnified for under Section 10.01 or Section 10.04.
(b)    Notwithstanding any other provision of this Agreement, AZ shall not
assume any Excluded Liability, each of which shall be retained and paid,
performed and

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
11

--------------------------------------------------------------------------------




discharged when due by Seller and its Affiliates (other than the Transferred
Entities). The term “Excluded Liability” means all Liabilities of Seller or any
of its Affiliates (other than the Transferred Entities) whether arising prior
to, on or following the Closing other than the Assumed Liabilities, including
the following:
(i)    all Liabilities under or otherwise arising out of or relating to (A) any
amounts payable with respect to any Transferred Contract or to the extent
arising prior to the Closing, or (B) any breach of or default under (whether
after the giving of notice or the lapse of time or both) of any Transferred
Contract or by Seller or any of its Affiliates prior to the Closing
(collectively, “Excluded Contract Liabilities”);
(ii)    all Liabilities to the extent arising out of, relating to or in respect
of any Excluded Asset;
(iii)    all (A) intragroup Liabilities of Seller or any Selling Affiliate to
any of their respective Affiliates and (B) Liabilities of any Transferred Entity
to Seller or any of its Affiliates;
(iv)    Taxes for all Pre-Closing Tax Periods, other than (A) Taxes arising out
of any breach of any covenant relating to Taxes made by AZ or any of its
Affiliates, and (B) Transfer Taxes that are the responsibility of AZ pursuant to
Section 8.07(e) (such non-excluded Liabilities, the “Excluded Tax Liabilities”);
(v)    any Liabilities arising out of or relating to employment, compensation,
employee benefits or termination of any current or former employees, officers,
consultants or independent contractors of the Business and their respective
dependents and beneficiaries that, in each case, relate to periods prior to the
Closing (other than any Liability incurred by a Transferred Entity) and any
Liability expressly retained by Seller or the Selling Affiliates under Section
9.06(a)(the “Retained Employee Liabilities”);
(vi)    all Liabilities set forth in Section 1.03(b)(vi) of the Seller
Disclosure Schedule;
(vii)    all Liabilities with respect to any Seller Benefit Plan or any other
employee benefit plan sponsored or maintained by Seller or any of its
Affiliates, except as otherwise contemplated by Article IX; and
(viii)    all other Liabilities of Seller and its Affiliates (other than the
Transferred Entities) to the extent arising out of or relating to the operation
or conduct of the Business or the Acquired Assets or the ownership, sale or
lease of any of the Acquired Assets, in each case to the extent arising prior to
the Closing Date;
provided, that nothing contained in this Section 1.03(b) shall be deemed to
preclude any Seller Indemnitee from making a claim for indemnification and being
indemnified for any Losses that such person would have otherwise been entitled
to make or be indemnified for under Section 10.02 or Section 10.04.

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
12

--------------------------------------------------------------------------------




SECTION 1.04  Risk of Loss. At the Closing (or, with respect to any Acquired
Assets that are subject to Deferred Transfers pursuant to Section 2.01(b), upon
such Deferred Transfer), title to the Transferred Equity Interests and the
Acquired Assets shall be transferred to AZ and/or its designated Purchasing
Affiliates, and AZ and/or its designated Purchasing Affiliates shall thereafter
bear all risk of loss associated with the assets of the Transferred Entities and
the Acquired Assets. For purposes of clarification, in the case of Acquired
Assets that are subject to a Deferred Transfer, prior to such Deferred Transfer,
the parties shall bear risk of loss (including for purposes of Sections 1.02 and
1.03 such that, with respect to a Deferred Business only, the Closing shall
occur on the Deferred Transfer Date for such Deferred Business) as contemplated
in the Saxa Collaboration Agreement, the Dapa Collaboration Agreement and the
Amylin Collaboration Agreement, as applicable, as in effect as of immediately
prior to the Closing, in each case without regard to the effect of Exhibit G,
the Saxa Collaboration Termination Agreement and the Dapa Collaboration
Termination Agreement.
SECTION 1.05  Consents of Third Parties; Shared Contracts.
(a)    Notwithstanding anything in this Agreement to the contrary, this
Agreement shall not, nor shall any Other Transaction Document, constitute an
agreement to assign, transfer, grant or otherwise provide, directly or
indirectly, any asset (including any Contract or Permit), claim or right, or any
benefit arising under or resulting from such asset, claim or right, if an
attempted direct or indirect assignment, transfer, grant or other provision
thereof, without the consent of a Third Party, would constitute a breach or
other contravention of the rights of such Third Party, would be ineffective with
respect to any party to an agreement concerning such asset, claim or right or
would in any way adversely affect the rights of Seller, any Selling Affiliate or
the Transferred Entities or, upon assignment, transfer, grant or other
provision, AZ or any Purchasing Affiliate under such asset, claim or right. If
any direct or indirect transfer, assignment, grant or other provision by Seller,
any Selling Affiliate or any Transferred Entity to, or any direct or indirect
assumption by AZ or any Purchasing Affiliate of, any interest in, or liability,
obligation or commitment under, any asset, claim or right (including any
Contract or Permits) requires the consent of a Third Party, then such transfer,
assignment, grant or other provision or assumption shall be made subject to such
consent being obtained (including, with respect to Seller and any Selling
Affiliate and any of the Transferred Entities, in connection with this Agreement
or any Other Transaction Document).
(b)    Subject to Deferred Transfers described in Section 2.01, if any such
consent referred to in Section 1.05(a) is not obtained prior to the Closing, the
Closing shall nonetheless take place and, thereafter, Seller and the Selling
Affiliates shall (i) use their reasonable best efforts to retain such asset,
claim or right for the use and benefit, insofar as reasonably possible, of AZ or
a Purchasing Affiliate and implement an arrangement with the intent that AZ or
such Purchasing Affiliate shall obtain (without infringing upon the legal rights
of such Third Party or violating any applicable Law) the economic claims, rights
and benefits under any such asset, claim or right and (ii) take such other
actions as may be reasonably requested by AZ in order to place AZ or its
designated Purchasing Affiliate, insofar as reasonably possible, in the same
position as if such asset, claim or right had been transferred at the Closing as
contemplated hereby and so that all the benefits and burdens relating to such
asset, claim or right, including possession, use, risk of loss, potential for
gain, and dominion, control

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
13

--------------------------------------------------------------------------------




and command over such asset, claim or right, are to inure from and after the
Closing to AZ or its designated Purchasing Affiliate. Without limiting the
foregoing, at the reasonable request and expense of AZ, Seller shall cooperate
with AZ to enforce any rights or remedies Seller or its Affiliates may have with
respect to any asset, claim or right the transfer of which is delayed or not
completed on the Closing Date. For no additional consideration and at such time
as Seller and AZ agree after obtaining the applicable authorization, consent or
waiver, Seller shall, or shall cause a Selling Affiliate to, cause any such
asset, claim or right to be conveyed, assigned, transferred and delivered to AZ
or its designated Purchasing Affiliate and AZ or such Purchasing Affiliate shall
acquire, accept and assume such asset, claim or right and such asset, claim or
right shall be an “Acquired Asset” hereunder. This Section 1.05(b) does not
relate to the transfer of Permits, which is addressed solely by Section 8.02(c).
(c)    For a period of three (3) months following the Closing, AZ and Seller
shall each use reasonable best efforts to cooperate with each other to (i)
identify Shared Contracts (excluding Software Assets other than Unique Instance
Software Licenses) and that are material to the Business and (ii) reasonably
cooperate for a period of nine (9) months following the Closing with each other
to assist AZ in entering into alternative, stand-alone arrangements with such
third parties with respect to the matters related to the Business in such Shared
Contracts. Each of Seller and AZ shall be responsible for its own costs in
providing such cooperation; provided that neither party shall be required to
make any payments to any third parties in connection with such cooperation.
SECTION 1.06  Refunds and Remittances.
(a)    Received by Seller or the Selling Affiliates. After the Closing, if
Seller or any of the Selling Affiliates receives (i) any refund or other amount
which is an Acquired Asset or is otherwise properly due and owing to AZ or any
Purchasing Affiliate in accordance with the terms of this Agreement or (ii) any
refund or other amount which is related to claims or other matters for which AZ
is responsible hereunder, and which amount is not an Excluded Asset, or is
otherwise properly due and owing to AZ or any Purchasing Affiliate in accordance
with the terms of this Agreement, Seller promptly shall remit, or shall cause to
be remitted, such amount to AZ at the address set forth in Section 12.06.
(b)    Received by AZ or the Purchasing Affiliates. After the Closing, if AZ or
any of the Purchasing Affiliates receives (i) any refund or other amount which
is an Excluded Asset or is otherwise properly due and owing to Seller or any of
the Selling Affiliates in accordance with the terms of this Agreement or (ii)
any refund or other amount which is related to claims or other matters for which
Seller is responsible hereunder, and which amount is not an Acquired Asset, or
is otherwise properly due and owing to Seller or any of the Selling Affiliates
in accordance with the terms of this Agreement, AZ promptly shall remit, or
shall cause to be remitted, such amount to Seller at the address set forth in
Section 12.06.

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
14

--------------------------------------------------------------------------------




ARTICLE II

Closing; Purchase Price
SECTION 2.01  Closing.
(a)    The meeting to effect the closing of the Acquisition (the “Closing
Meeting”) shall be held at the offices of Kirkland & Ellis LLP, 601 Lexington
Avenue, New York, New York, on the date specified by the parties, which shall be
no later than the fifth (5th) business day following the satisfaction (or, to
the extent permitted by applicable Law, waiver) of the conditions set forth in
Article III (other than (i) delivery of items to be delivered at the Closing
Meeting and (ii) satisfaction or, to the extent permitted by applicable Law,
waiver of conditions that by their nature are to be satisfied at Closing, it
being understood that the occurrence of the Closing shall remain subject to the
delivery of such items and the satisfaction or, to the extent permitted by
applicable Law, waiver of such conditions at the Closing), or at such other
place, time and date as shall be agreed between AZ and Seller. The closing of
the Acquisition (the “Closing”) shall be deemed to be effective as of 12:00:01
a.m. in each applicable time zone on a country by country basis on the date
(such date, the “Closing Date”) immediately following the date of the Closing
Meeting.
(b)    Notwithstanding anything herein to the contrary, (A) (i) if any required
filing, consent, approval or action required to be made or obtained relating to
the Acquisition or advance ruling certificate or no-action letter required to
obtain an exemption therefrom pursuant to the competition or antitrust Laws of
any Governmental Entity (collectively, the “Antitrust Approvals”) as set forth
on Section 2.01(b) of the Seller Disclosure Schedule, shall not have been
obtained or deemed to have been obtained by the Closing Date due to
circumstances in the jurisdictions of such Governmental Entity or (ii) if any
legally required Employment Consultation Process has not been conducted to
completion (as reasonably determined by Seller and AZ acting in good faith) (the
“Consultation Completion”) by the Closing Date, to the extent required under
applicable local Law (each such jurisdiction in clauses (i) and (ii), a
“Deferred Jurisdiction”) and (B) all the conditions of Article III have been
satisfied or waived, then the parties shall effect the Closing, but the transfer
of the Acquired Assets and the assumption of the Assumed Liabilities in each
such Deferred Jurisdiction (such Acquired Assets and Assumed Liabilities,
collectively, a “Deferred Business”) will not occur on the Closing Date, but
shall instead occur as soon as practicable after the Antitrust Approvals or
Consultation Completion, as applicable, in such Deferred Jurisdiction have been
obtained or deemed to have been obtained (or upon the waiver thereof by AZ and
Seller). Subject to Section 8.05, the parties shall use reasonable best efforts
to ensure that any Deferred Transfer occurs as soon as reasonably practicable
after the Closing Date. For the avoidance of doubt, the Closing shall not be
delayed as a result of any Deferred Transfer. At the closing of a Deferred
Transfer pursuant to Section 2.01(d), AZ shall pay to Seller or one or more of
Seller’s designated Affiliates an amount equal to the Deferred Transfer Payment
applicable to such Deferred Business.
(c)    From and after the Closing, and until such time as a Deferred Business
has been transferred to AZ or its designated Purchasing Affiliate pursuant to
Section 2.01(f) (each such transfer, a “Deferred Transfer”), such Deferred
Business will be held by, and managed and operated by, Seller and its Affiliates
pursuant to the terms (including those relating to economic

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
15

--------------------------------------------------------------------------------




and liability matters) of, the Amylin Collaboration Agreement, Saxa
Collaboration Agreement and Dapa Collaboration Agreement, as applicable, as in
effect immediately prior to the Closing, without giving effect to Exhibit G, the
Saxa Collaboration Termination Agreement and the Dapa Collaboration Termination
Agreement.
(d)    The closing of a transfer of each Deferred Business will be effected on
the fifth (5th) business day after the Antitrust Approvals or Consultation
Completion, as applicable, in such Deferred Jurisdiction have been obtained or
deemed to have been obtained (or upon the waiver thereof by AZ and Seller), or
at such other time as the parties may agree, (the date of each such closing, a
“Deferred Transfer Date”) without regard to any of the conditions set forth in
Article III.
(e)    [Intentionally Omitted]
(f)    At the Closing Meeting, Seller shall deliver or cause to be delivered to
AZ:
(i)    a certificate or certificates representing the Purchased Company’s Equity
Interests, duly endorsed by Seller or the applicable Selling Affiliate for
transfer to AZ or its designated Purchasing Affiliate, with appropriate transfer
stamps, if any, affixed;
(ii)    such instruments of sale, assignment, transfer and conveyance (including
a counterpart of each International Asset Purchase Agreement) as may be
reasonably requested by AZ to effect or evidence the transfer of the Acquired
Assets and the Assumed Liabilities to AZ and/or its designated Purchasing
Affiliate, in each case duly executed by an authorized officer of Seller or the
applicable Selling Affiliate;
(iii)    a counterpart of the Transitional Services Agreement, duly executed by
an authorized officer of Seller;
(iv)    a counterpart of the Saxa Collaboration Termination Agreement, duly
executed by an authorized officer of Seller;
(v)    a counterpart of the Dapa Collaboration Termination Agreement, duly
executed by an authorized officer of Seller;
(vi)    a counterpart of the Technology License Agreement, duly executed by an
authorized officer of Seller;
(vii)    [Intentionally Omitted];
(viii)    a counterpart of the Development Agreement, duly executed by an
authorized officer of Seller or an Affiliate of Seller;
(ix)    a counterpart of each amendment to each Existing PV Agreement, duly
executed by an authorized officer of Seller or an Affiliate of Seller;
(x)    a counterpart of the Master Supply Agreement, duly executed by an
authorized officer of Seller or an Affiliate of Seller;

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
16

--------------------------------------------------------------------------------




(xi)    a counterpart of the TRA Amendment, duly executed by authorized officers
of Seller, BMS Holdco and Amylin; and
(xii)    the certificate required to be delivered under Section 3.02(a).
(g)    At the Closing Meeting, AZ or its applicable Purchasing Affiliates shall
deliver or cause to be delivered to Seller:
(i)    by wire transfer to a bank account designated in writing by Seller at
least two (2) business days prior to the Closing Date, immediately available
funds in an amount equal to the Closing Date Amount plus or minus, as the case
may be, the Estimated Working Capital and Inventory Amounts;
(ii)    such instruments of sale, assignment, transfer and conveyance (including
its counterpart of each applicable International Asset Purchase Agreement) as
Seller or the Selling Affiliates may reasonably request to effect or evidence
the purchase of the Acquired Assets and the assumption of the Assumed
Liabilities by AZ and/or its designated Purchasing Affiliates, in each case duly
executed by an authorized officer of AZ and/or the applicable Purchasing
Affiliate;
(iii)    a counterpart of the Transitional Services Agreement, duly executed by
an authorized officer of AZ and/or the applicable Purchasing Affiliate;
(iv)    a counterpart of the Saxa Collaboration Termination Agreement, duly
executed by an authorized officer of AZ UK;
(v)    a counterpart of the Dapa Collaboration Termination Agreement, duly
executed by an authorized officer of AZ UK;
(vi)    a counterpart of the Technology License Agreement, duly executed by an
authorized officer of AZ and/or the applicable Purchasing Affiliate;
(vii)    [Intentionally Omitted];
(viii)    a counterpart of the Development Agreement, duly executed by an
authorized officer of AZ or an Affiliate of AZ;
(ix)    a counterpart of each amendment to each Existing PV Agreement, duly
executed by an authorized officer of AZ or an Affiliate of AZ;
(x)    a counterpart of the Master Supply Agreement, duly executed by an
authorized officer of AZ or an Affiliate of AZ;
(xi)    a counterpart of the TRA Amendment, duly executed by authorized officers
of AZ Parent and AZ Pharmaceuticals; and
(xii)    the certificate required to be delivered under Section 3.03(a).
SECTION 2.02  Purchase Price.

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
17

--------------------------------------------------------------------------------




(a)    On the Closing Date, AZ shall pay to Seller or one or more of Seller’s
designated Affiliates an amount (such amount, the “Closing Date Amount”) equal
to (i) two billion eight hundred million dollars ($2,800,000,000) minus (ii) the
aggregate amount of all Deferred Transfer Payments minus (iii) the aggregate
amount of all payments made or directed by AZ or any of its Affiliates to Seller
or any of its Affiliates under or pursuant to the Japan Co-Promotion and Supply
Agreements between the date of this Agreement and the Closing Date minus (iv)
the Amylin Expense Adjustment Amount.
(b)    No later than three (3) business days prior to the Closing Date, Seller
shall prepare and deliver to AZ a certificate (the “Closing Certificate”)
setting forth Seller’s good faith estimate of (i) Amylin Working Capital as of
the effective time of the Closing on the Closing Date (the “Estimated Amylin
Working Capital”), (ii) Ex-Entity Inventory as of the effective time of the
Closing on the Closing Date (the “Estimated Ex-Entity Inventory”) based on the
local standard cost recorded in the books and records of the relevant Selling
Affiliate as of the time of such estimate and (iii) the Ex-Entity Inventory
Difference as of the effective time of the Closing on the Closing Date based on
Estimated Ex-Entity Inventory (the “Estimated Ex-Entity Inventory Difference”).
The methodology and principles used in the calculation of the Estimated Amylin
Working Capital, the Estimated Ex-Entity Inventory and the Estimated Ex-Entity
Inventory Difference shall be prepared in accordance with the Working Capital
and Inventory Principles. If the Estimated Amylin Working Capital is greater
than zero, then, on the Closing Date, AZ shall pay to Seller or one or more of
Seller’s designated Affiliates an amount equal to one hundred percent (100%) of
the Estimated Amylin Working Capital. If the Estimated Amylin Working Capital is
less than zero, then, on the Closing Date, Seller or one or more of its
designated Affiliates shall pay to AZ an amount equal to one hundred percent
(100%) of the absolute value of the Estimated Amylin Working Capital. On the
Closing Date, AZ shall pay to Seller or one or more of Seller’s designated
Affiliates an amount equal to one hundred percent (100%) of the Estimated
Ex-Entity Inventory. If the Estimated Ex-Entity Inventory Difference is greater
than zero, then, on the Closing Date, the amount of such difference shall be
deducted from the Closing Date Amount. The payments and/or deductions to the
Closing Date Amount made pursuant to this Section 2.02(b) are collectively
referred to herein as the “Estimated Working Capital and Inventory Amounts”. All
invoicing for payments pursuant to this Section 2.02 with respect to the
transfer of inventory in local markets shall be in the functional currency for
such local market, based on the spot rate as published by Bloomberg. Inventory
that would otherwise be included in Transferred Inventory and that is owned by
Seller or any of its Affiliates in any Exception Market (as defined in the
Closing Certificate) or any market with respect to which there will be a
Deferred Transfer Payment as indicated in the Closing Certificate shall not be
considered Transferred Inventory at the Closing (including for purposes of
calculating Ex-Entity Inventory) and shall be transferred to AZ or its
designated Affiliate or otherwise addressed pursuant to the terms of the
Transitional Services Agreement.
(c)    Within thirty (30) days after AZ becomes aware of the receipt of the U.S.
Farxiga Approval, AZ or one of its Affiliates shall pay to Seller or one or more
of Seller’s designated Affiliates an aggregate amount equal to six hundred
million dollars ($600,000,000) (the “U.S. Farxiga Approval Amount”); provided,
however that if the U.S. Farxiga Approval is received prior to the Closing Date,
the U.S. Farxiga Approval Amount shall be paid on the later

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
18

--------------------------------------------------------------------------------




of (i) the Closing Date and (ii) within thirty (30) days after AZ becomes aware
of the receipt of the U.S. Farxiga Approval.
(d)    Within thirty (30) days after the Japanese Forxiga Approval, AZ or one of
its Affiliates shall pay to Seller or one or more of Seller’s designated
Affiliates an aggregate amount equal to one hundred million dollars
($100,000,000) (the “Japanese Forxiga Approval Amount”); provided, however, that
if the Japanese Forxiga Approval is received prior to the Closing Date, the
Japanese Forxiga Approval Amount shall be paid on the later of (i) the Closing
Date and (ii) within thirty (30) days after AZ becomes aware of the receipt of
the Japanese Forxiga Approval.
(e)    Within thirty (30) days after the Ex-U.S. Saxa/Dapa Launch, AZ or one of
its Affiliates shall pay to Seller or one or more of Seller’s designated
Affiliates an aggregate amount equal to one hundred million dollars
($100,000,000) (the “Ex-U.S. Saxa/Dapa Launch Amount”).
(f)    On or before February 29, 2020, AZ or one of its Affiliates shall deliver
a statement to Seller setting forth in reasonable detail the Cumulative Ex-U.S.
Sales during the Ex-U.S. Sales Measurement Period (the “Period-End Cumulative
Ex-U.S. Sales Statement”) and shall pay to Seller or one or more of Seller’s
designated Affiliates an amount equal to one hundred fifty million dollars
($150,000,000) (the “Tier I Ex-U.S. Sales Milestone Amount”) if Cumulative
Ex-U.S. Sales during the Ex-U.S. Sales Measurement Period (subject to Section
5.07(b)(ii)) as set forth in the Period-End Cumulative Ex-U.S. Sales Statement
is equal to or greater than six billion dollars ($6,000,000,000) (the “Tier I
Ex-U.S. Sales Milestone”).
(g)    On or before February 29, 2020, in addition to the payment required in
Section 2.02(f), if any, AZ or one of its Affiliates shall pay to Seller or one
or more of Seller’s designated Affiliates an amount equal to one hundred fifty
million dollars ($150,000,000) (the “Tier II Ex-U.S. Sales Milestone Amount”) if
Cumulative Ex-U.S. Sales during the Ex-U.S. Sales Measurement Period (subject to
Section 5.07(b)(ii)) as set forth in the Period-End Cumulative Ex-U.S. Sales
Statement is greater than eight billion dollars ($8,000,000,000) (the “Tier II
Ex-U.S. Sales Milestone”); provided that Cumulative Ex-U.S. Sales that occur in
the Ex-U.S. Sales Measurement Period or any portion thereof in which the Tier I
Ex-U.S. Sales Milestone is achieved may be included, if applicable, in the
calculation of Cumulative Ex-U.S. Sales for determining whether the Tier II
Ex-U.S. Sales Milestone has been achieved.
(h)    On or before February 29, 2020, AZ or one of its Affiliates shall deliver
a statement to Seller setting forth in reasonable detail the Cumulative U.S.
Sales during the U.S. Sales Measurement Period (the “Period-End Cumulative U.S.
Sales Statement”) and shall pay to Seller or one or more of Seller’s designated
Affiliates an amount equal to one hundred fifty million dollars ($150,000,000)
(the “Tier I U.S. Sales Milestone Amount”) if Cumulative U.S. Sales during the
U.S. Sales Measurement Period (subject to Section 5.07(b)(ii)) as set forth in
the Period-End Cumulative U.S. Sales Statement is equal to or greater than eight
billion five hundred million dollars ($8,500,000,000) (the “Tier I U.S. Sales
Milestone”).
(i)    On or before February 29, 2020, in addition to the payment required in
Section 2.02(h), AZ or one of its Affiliates shall pay to Seller or one or more
of Seller’s

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
19

--------------------------------------------------------------------------------




designated Affiliates an amount equal to one hundred fifty million dollars
($150,000,000) (the “Tier II U.S. Sales Milestone Amount”) if Cumulative U.S.
Sales during the U.S. Sales Measurement Period (subject to Section 5.07(b)(ii))
as set forth in the Period-End Cumulative U.S. Sales Statement is greater than
ten billion five hundred million dollars ($10,500,000,000) (the “Tier II U.S.
Sales Milestone”); provided that Cumulative U.S. Sales that occur in the U.S.
Sales Measurement Period or any portion thereof in which the Tier I U.S. Sales
Milestone is achieved may be included, if applicable, in the calculation of
Cumulative U.S. Sales for determining whether the Tier II U.S. Sales Milestone
has been achieved.
(j)    Within forty-five (45) days after March 31, June 30, September 30 and
December 31 of each year (each a “Quarter Day”) starting on the first Quarter
Day after Closing and ending on December 31, 2025, AZ shall deliver a statement
(each an “AZ Non-Amylin WW Sales Statement”) to Seller setting forth the
Non-Amylin WW Sales for the immediately preceding calendar quarter (for the
avoidance of doubt, the first statement will be with respect to the period
starting on the Closing and ending on the first Quarter Day after Closing and
the last statement will be with respect to the last quarter of the 2025 calendar
year). On the same date that AZ delivers such AZ Non-Amylin WW Sales Statement,
AZ or one of its Affiliates shall pay to Seller or Seller’s designated
Affiliates:
(i)    with respect to the period commencing on the Closing and ending on
December 31, 2014, an amount equal to the applicable First Tier Non-Amylin
Royalty Rate for such calendar quarter multiplied by the Non-Amylin WW Sales for
such calendar quarter set forth in the AZ Non-Amylin WW Sales Statement; and
(ii)    with respect to the period commencing on the Closing and ending on
December 31, 2016, an amount equal to the applicable Second Tier Non-Amylin
Royalty Rate for such calendar quarter multiplied by the Non-Amylin WW Sales for
such calendar quarter set forth in the AZ Non-Amylin WW Sales Statement,
provided that no such royalty shall be payable on any Non-Amylin WW Sales
exceeding five hundred million dollars ($500,000,000) in a calendar year; and
(iii)    with respect to the period commencing on January 1, 2015, and ending on
December 31, 2025, an amount equal to the applicable Third Tier Non-Amylin
Royalty Rate for such calendar quarter multiplied by the Non-Amylin WW Sales for
such calendar quarter (subject to Section 5.07(b)(ii)) set forth in the AZ
Non-Amylin WW Sales Statement.
For purposes of clarification, the royalties set forth in clauses (i) and (ii)
and clauses (ii) and (iii) may be paid concurrently, and the five hundred
million dollars ($500,000,000) limit in clause (ii) shall apply only to such
royalties described in clause (ii).
(k)    Within forty-five (45) days after March 31, June 30, September 30 and
December 31 of each year starting March 31, 2015 and ending on December 31,
2025, AZ shall deliver a statement, together with information and documentation
supporting the calculations of AZ (each such statement an “AZ Amylin U.S. Sales
Statement”) to Seller setting forth the Amylin U.S. Sales for the immediately
preceding calendar quarter (for the avoidance of doubt, the first statement will
be with respect to the first quarter of the 2015 calendar year and the last

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
20

--------------------------------------------------------------------------------




statement will be with respect to the last quarter of the 2025 calendar year).
On the same date that AZ delivers such AZ Amylin U.S. Sales Statement, AZ or one
of its Affiliates shall pay to Seller or Seller’s designated Affiliates an
amount equal to the applicable Amylin U.S. Royalty Rate for such calendar
quarter multiplied by the Amylin U.S. Sales for such calendar quarter (subject
to Section 5.07(b)(ii)) set forth in the AZ Amylin U.S. Sales Statement;
provided, that the aggregate amounts paid to Seller and its designated
Affiliates under this clause (k) for all years through December 31, 2025 shall
not exceed one billion two hundred million dollars ($1,200,000,000). For the
avoidance of doubt, no royalties shall be payable by AZ or its Affiliates to
Seller or its Affiliates with respect to Net Sales of Amylin Products outside
the U.S.
(l)    During the thirty (30)-day period beginning January 1 of each year
starting January 1, 2015 and ending January 1, 2026, Seller and its independent
auditors shall be permitted to review the working papers of AZ and its
independent auditors relating to any or all of the AZ Non-Amylin WW Sales
Statements, the AZ Amylin U.S. Sales Statements, the Period-End Cumulative
Ex-U.S. Sales Statement or the Period-End Cumulative U.S. Sales Statement
received by Seller in the previous calendar year; provided that Seller and its
advisors, including its independent auditors, shall have executed (A) a
customary confidentiality agreement with AZ providing AZ substantially the same
level of confidentiality protection as afforded under Section 8.09 and (B) all
customary release letters reasonably requested by AZ’s independent auditors, in
each case in connection therewith. Each such statement shall each become final
and binding upon the parties on January 31 of the year following delivery
thereof, unless prior to such date Seller gives written notice to AZ of its
disagreement with any of such statements (a “Sales Statement Notice of
Disagreement”). Any Sales Statement Notice of Disagreement shall (i) specify in
reasonable detail the nature of any disagreement so asserted, (ii) include only
disagreements based on mathematical errors or based on the Non-Amylin WW Sales,
Amylin U.S. Sales, Cumulative Ex-U.S. Sales or Cumulative U.S. Sales, as
applicable, not being calculated in accordance with this Agreement and (iii)
specify the amount that Seller reasonably believes is the correct amount of the
applicable Non-Amylin WW Sales, Amylin U.S. Sales, Cumulative Ex-U.S. Sales
and/or Cumulative U.S. Sales based on the disagreements set forth in the Sales
Statement Notice of Disagreement, including a reasonably detailed description of
the adjustments applied to the applicable statement(s) in calculating such
amount. If the Sales Statement Notice of Disagreement is received by AZ in a
timely manner, then the applicable statements (as revised in accordance with
this Section 2.03) shall become final and binding on the parties on the earlier
of (i) the date Seller and AZ resolve in writing all differences they have with
respect to the matters specified in the Sales Statement Notice of Disagreement
and (ii) the date all disputed matters are finally resolved in writing by the
Accounting Firm. During the thirty (30)-day period following the delivery of a
Notice of Disagreement, Seller and AZ shall seek in good faith to resolve in
writing any differences that they may have with respect to the matters specified
in the Sales Statement Notice of Disagreement and agree on a final determination
of the Non-Amylin WW Sales, Amylin U.S. Sales, Cumulative Ex-U.S. Sales and/or
Cumulative U.S. Sales, as applicable. During such period, AZ and its independent
auditors shall be permitted to review the working papers of Seller and its
independent auditors relating to the Sales Statement Notice of Disagreement;
provided that AZ and its advisors, including its independent auditors, shall
have executed (A) a customary confidentiality agreement with Seller providing
Seller the same level of protection as afforded under Section 8.09 and (B) all
customary release letters reasonably requested by Seller’s independent auditors,
in each case in

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
21

--------------------------------------------------------------------------------




connection therewith. At the end of such thirty (30)-day period, if no agreement
on the Non-Amylin WW Sales, Amylin U.S. Sales, Cumulative Ex-U.S. Sales and/or
Cumulative U.S. Sales, as applicable, has been reached, upon the request of
either Seller or AZ, Seller and AZ shall submit to the Accounting Firm (the
selection of which is described in Section 2.03) for arbitration any and all
matters that remain in dispute and that were properly included in the Sales
Statement Notice of Disagreement. The parties shall jointly instruct the
Accounting Firm that it shall (i) review only the matters that were properly
included in the Sales Statement Notice of Disagreement and which remain in
dispute, (ii) make its determination in accordance with the requirements of this
Section 2.02 and (iii) render its written decision as promptly as practicable
but in no event later than forty-five (45) days after submission to the
Accounting Firm of all matters in dispute. Judgment may be entered upon the
determination of the Accounting Firm in any court having jurisdiction over the
party against which such determination is to be enforced. The Accounting Firm’s
determination shall be accompanied by a certificate of the Accounting Firm that
it reached its decision in accordance with the provisions of this Section
2.02(l). The cost of any arbitration (including the fees and expenses of the
Accounting Firm and reasonable attorney fees and expenses of the parties)
pursuant to this Section 2.02 shall be borne by AZ and Seller in inverse
proportion as they may prevail on matters resolved by the Accounting Firm, which
proportionate allocations also shall be determined by the Accounting Firm at the
time the determination of the Accounting Firm is rendered on the merits of the
matters submitted. The fees, costs and expenses of AZ incurred in connection
with its preparation of the AZ Non-Amylin WW Sales Statement, AZ Amylin U.S.
Sales Statement, the Period-End Cumulative Ex-U.S. Sales Statement and the
Period-End Cumulative U.S. Sales Statement, its review of any Sales Statement
Notice of Disagreement and its preparation of its written brief submitted to the
Accounting Firm shall be borne by AZ, and the fees, costs and expenses of Seller
incurred in connection with its review of such statements, its preparation,
review and certification of any Sales Statement Notice of Disagreement and its
preparation of its written briefs submitted to the Accounting Firm shall be
borne by Seller.
(m)    AZ shall pay the amounts if and as required by this Section 2.02 in cash
(in U.S. dollars) using immediately available funds (such amounts, together with
any adjustments pursuant to Section 2.03, collectively, the “Purchase Price”).
Subject to Section 10.12, neither AZ nor any of its Affiliates shall have any
right to set-off any amounts due to be paid pursuant to this Section 2.02.
(n)    On or prior to December 1 of each year beginning 2014 and through 2025,
AZ shall provide to Seller an annual budget for the following calendar year that
details the good faith sales estimates of each of the Products on a U.S. and
ex-U.S. basis, together with information and documentation supporting AZ’s
calculations therefor.
(o)    In addition to the other rights and obligations of the parties to this
Agreement, at the request of Seller, AZ shall, and shall if applicable cause its
Affiliates to, permit Seller or an independent, certified public accountant not
having any significant relation to either Seller or AZ, as appointed by Seller,
at reasonable times and upon reasonable notice, and not more than one (1) time
per calendar year, to examine the books and records of AZ (or its relevant
Affiliate) as may be reasonably necessary to determine the correctness of any
payment made under this Agreement.

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
22

--------------------------------------------------------------------------------




(p)    Notwithstanding anything to the contrary herein, each party hereto shall
be entitled to deduct and withhold from amounts otherwise payable to any person
hereunder such amounts as it is required to deduct and withhold with respect to
the making of such payment under any Tax law. Any amounts so withheld with
respect to payments made by AZ or any Permitted Purchasing Affiliates to any
person pursuant to this Section 2.02 or Section 2.03 shall be treated for all
purposes of this Agreement as having been paid to such person. Notwithstanding
the foregoing, to the extent that any Taxes are required to be withheld with
respect to payments made pursuant to Sections 2.02 or 2.03 to a person by a
Purchasing Affiliate that is not a Permitted Purchasing Affiliate, then the
amount paid by such Purchasing Affiliate shall be increased as necessary such
that the amount received by such person after such required withholding for
Taxes is equal to the amount such person would have received if no withholding
had been required; provided that neither AZ nor such Purchasing Affiliate shall
be required to pay any such increased amounts in respect of any such withholding
to the extent such withholding results from a transaction undertaken by Seller
or a Selling Affiliate after the Closing, except to the extent that such
transaction is required to be undertaken pursuant to this Agreement. In all
events, the parties shall cooperate in good faith to minimize the amount of
withholding tax required to be deducted and withheld from any amounts payable
hereunder. A “Permitted Purchasing Affiliate” means (i) with respect to any
assignment of AZ’s right to purchase the Purchased Company’s Equity Interests,
Zeneca Inc. or, with respect to any assignment of Zeneca Inc.’s rights to
purchase the Purchased Company’s Equity Interests, any Purchasing Affiliate that
is treated as person who is resident in the United Kingdom, Sweden or the United
States for income tax purposes and (ii) with respect to any assignment of AZ’s
right to purchase the Acquired Assets or to assume the Assumed Liabilities, (x)
any Purchasing Affiliate that is treated as a resident for Tax purposes of the
United Kingdom, Sweden or the United States (including AZ UK) or (y) any other
Purchasing Affiliate that is organized in the same jurisdiction in which such
Acquired Assets or Assumed Liabilities are held or located.
(q)    For purposes of Section 2.02(f) through (k), in the event that AZ or any
of its Affiliates sells a Competing Product in a country following the Closing,
such Competing Product shall be deemed a Corresponding Product for purposes of
determining Net Sales of such Corresponding Product in such country for any
period beginning on the Closing Date and ending on the earlier of (i) the eighth
anniversary of the Closing Date and (ii) the date such Competing Product is
Divested. In the event that any Product is sold or transferred in any manner
(directly or indirectly) to a Third Party (by way or sale, merger, business
combination or otherwise), such Third Party shall agree, as a condition to any
such sale or transfer, to fully assume the obligations of AZ and its Affiliates
with respect to the obligations set forth in Section 2.02 (with respect to any
royalty or milestone payments that are due or may become due to Seller and its
Affiliates under this Agreement) and Section 7.05 (with respect to Diligent
Efforts), in each case related to such sold or transferred assets or equity
interests; provided that no such assumption by such Third Party will in any way
relieve any obligations of the Seller and its Affiliates under this Agreement or
the obligations of AZ Parent under the AZ Parent Guaranty. Any such sale or
transfer of any assets or equity interests that does not include such assumption
of obligations shall be void.

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
23

--------------------------------------------------------------------------------




SECTION 2.03  Working Capital and Inventory Amounts.
(a)    As promptly as practicable, but no later than ninety (90) days after the
Closing Date, AZ shall prepare and deliver to Seller (i) a statement (the
“Amylin Working Capital Statement”) setting forth Amylin Working Capital as of
the effective time of the Closing (the “Closing Amylin Working Capital”)
determined in a manner consistent and in accordance with the Working Capital and
Inventory Principles, (ii) a statement (the “Ex-Entity Inventory Statement”)
setting forth Ex-Entity Inventory as of the effective time of the Closing (the
“Closing Ex-Entity Inventory”) based on the local standard cost recorded in the
books and records of the relevant Selling Affiliate as of such time, and (iii) a
statement (the “Ex-Entity Inventory Difference Statement” and, together with the
Amylin Working Capital Statement and the Ex-Entity Inventory Statement, the
“Statements”) setting forth Ex-Entity Inventory Difference as of the effective
time of the Closing (the “Closing Ex-Entity Inventory Difference”).
(b)    During the forty-five (45)-day period following Seller’s receipt of the
Statements, Seller and its independent auditors shall be permitted to review the
working papers of AZ and its independent auditors relating to the Statements;
provided that Seller and its advisors, including its independent auditors, shall
have executed all release letters reasonably requested by AZ’s independent
auditors in connection therewith. The Statements shall each become final and
binding upon the parties on the forty-fifth (45th) day following delivery
thereof, unless prior to such date Seller gives written notice to AZ of its
disagreement with any of the Statements (a “Notice of Disagreement”). Any Notice
of Disagreement shall (i) specify in reasonable detail the nature of any
disagreement so asserted, (ii) include only disagreements based on mathematical
errors or based on the Closing Amylin Working Capital not being calculated, the
Closing Ex-Entity Inventory and/or the Closing Ex-Entity Inventory Difference
not being determined in accordance with this Section 2.03 and (iii) specify the
amount that Seller reasonably believes is the correct amount of the Closing
Amylin Working Capital, the Closing Ex-Entity Inventory and/or the Closing
Ex-Entity Inventory Difference based on the disagreements set forth in the
Notice of Disagreement, including a reasonably detailed description of the
adjustments applied to the applicable Statement(s) in calculating such amount.
If the Notice of Disagreement is received by AZ in a timely manner, then the
Statements (as revised in accordance with this Section 2.03), as applicable,
shall become final and binding on the parties on the earlier of (i) the date
Seller and AZ resolve in writing all differences they have with respect to the
matters specified in the Notice of Disagreement and (ii) the date all disputed
matters are finally resolved in writing by the Accounting Firm. During the
forty-five (45)-day period following the delivery of a Notice of Disagreement,
Seller and AZ shall seek in good faith to resolve in writing any differences
that they may have with respect to the matters specified in the Notice of
Disagreement and agree on a final determination of the Closing Amylin Working
Capital, the Closing Ex-Entity Inventory and the Closing Ex-Entity Inventory
Difference. During such period, AZ and its independent auditors shall be
permitted to review the working papers of Seller and its independent auditors
relating to the Notice of Disagreement; provided that AZ and its advisors,
including its independent auditors, shall have executed all release letters
reasonably requested by Seller’s independent auditors in connection therewith.
At the end of such forty-five (45)-day period, if no agreement on the Closing
Amylin Working Capital, the Closing Ex-Entity Inventory and/or the Closing
Ex-Entity Inventory Difference has been reached, upon the request of either
Seller or AZ, Seller and AZ shall submit to a nationally

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
24

--------------------------------------------------------------------------------




recognized independent accounting firm (the “Accounting Firm”) for arbitration
any and all matters that remain in dispute and that were properly included in
the Notice of Disagreement. The Accounting Firm shall be a nationally recognized
independent public accounting firm as shall be agreed upon by the parties hereto
in writing or, if the parties are unable to so agree in writing within ten (10)
days after the end of such forty-five (45)-day period, then AZ and Seller shall
each select such a firm and such firms shall jointly select a third nationally
recognized independent public accounting firm to resolve the disputed matters.
The parties shall jointly instruct the Accounting Firm that it shall (i) review
only the matters that were properly included in the Notice of Disagreement and
which remain in dispute, (ii) make its determination in accordance with the
requirements of this Section 2.03 and (iii) render its written decision as
promptly as practicable but in no event later than forty-five (45) days after
submission to the Accounting Firm of all matters in dispute. Judgment may be
entered upon the determination of the Accounting Firm in any court having
jurisdiction over the party against which such determination is to be enforced.
The Accounting Firm’s determination shall be accompanied by a certificate of the
Accounting Firm that it reached its decision in accordance with the provisions
of this Section 2.03(b). The cost of any arbitration (including the fees and
expenses of the Accounting Firm and reasonable attorney fees and expenses of the
parties) pursuant to this Section 2.03 shall be borne by AZ and Seller in
inverse proportion as they may prevail on matters resolved by the Accounting
Firm, which proportionate allocations also shall be determined by the Accounting
Firm at the time the determination of the Accounting Firm is rendered on the
merits of the matters submitted. The fees, costs and expenses of AZ incurred in
connection with its preparation of the Statements, its review of any Notice of
Disagreement and its preparation of its written brief submitted to the
Accounting Firm shall be borne by AZ, and the fees, costs and expenses of Seller
incurred in connection with its review of the Statements, its preparation,
review and certification of the Notice of Disagreement and its preparation of
its written brief submitted to the Accounting Firm shall be borne by Seller.
(c)    Adjustments.
(i)    If the Closing Amylin Working Capital is greater than the Estimated
Amylin Working Capital, AZ shall pay to Seller or one or more of Seller’s
designated Affiliates an amount equal to one hundred percent (100%) of the
difference between the Closing Amylin Working Capital and the Estimated Amylin
Working Capital. If the Closing Amylin Working Capital is less than the
Estimated Amylin Working Capital, then Seller or one or more of its designated
Affiliates shall pay to AZ an amount equal to one hundred percent (100%) of the
difference between the Estimated Amylin Working Capital and the Closing Amylin
Working Capital.
(ii)    If the Closing Ex-Entity Inventory is greater than the Estimated
Ex-Entity Inventory, AZ shall pay to Seller or one or more of Seller’s
designated Affiliates an amount equal to one hundred percent (100%) of the
difference between the Closing Ex-Entity Inventory and the Estimated Ex-Entity
Inventory. If the Closing Ex-Entity Inventory is less than the Estimated
Ex-Entity Inventory, then Seller or one or more of its designated Affiliates
shall pay to AZ an amount equal to one hundred percent (100%) of

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
25

--------------------------------------------------------------------------------




the difference between the Estimated Ex-Entity Inventory and the Closing
Ex-Entity Inventory.
(iii)    If the Closing Ex-Entity Inventory Difference is greater than the
Estimated Ex-Entity Inventory Difference, then Seller shall pay to AZ or one or
more of AZ’s designated Affiliates an amount equal to one hundred percent (100%)
of the difference between the Closing Ex-Entity Inventory Difference and the
Estimated Ex-Entity Inventory Difference. If the Closing Ex-Entity Inventory
Difference is less than the Estimated Ex-Entity Inventory Difference, then AZ or
one or more of its designated Affiliates shall pay to Seller an amount equal to
one hundred percent (100%) of the difference between the Estimated Ex-Entity
Inventory Difference and the Closing Ex-Entity Inventory Difference.
(iv)    Within ten (10) business days after each Statement becomes final and
binding on the parties, the applicable party shall make payment by wire transfer
in immediately available funds of the amount required to be paid by this Section
2.03(c). Any payment not made within such ten (10) business day period shall
accrue interest from the end of such ten (10) business day period until (but not
including) the date of payment at a rate equal to the Prime Rate. For the
avoidance of doubt, if one Statement becomes final and binding on the parties,
but one or more of the other Statements is the subject of a Notice of
Disagreement, the parties shall make any required payments pursuant to this
Section 2.03(c) within the timeframe required by the immediately preceding
sentence with respect to the final and binding Statement notwithstanding the
Notice of Disagreement pertaining to any other Statements. The amount of any
payment made pursuant to Section 2.03(c)(i)-(iii) shall be deemed an adjustment
to the Purchase Price for all purposes hereunder.
(d)    The term “Amylin Working Capital” means the calculation of assets and
liabilities of the Transferred Entities in the same manner, using the same
methods, as in the example set forth on Exhibit D hereto. The term “Ex-Entity
Inventory” means the inventory of the Saxa Business and Dapa Business and the
inventory of the Amylin Business not included as a component of Amylin Working
Capital (but in each case, only to the extent (i) included in Transferred
Inventory and (ii) that such inventory consists of finished product located in
the local market (i.e., in the local distribution center) or in transit to the
local distribution center with at least fifteen (15-)month shelf-life, excluding
returns and unsalable product. The term “Ex-Entity Inventory Difference” means
the aggregate amount of all differences, if any, between the value attributed to
any item included in the Ex-Entity Inventory and the price to be paid by AZ or
any of its Affiliates for such item of Ex-Entity Inventory under the Master
Supply Agreement.
(e)    Each line item of the Closing Amylin Working Capital and the Closing
Ex-Entity Inventory shall be calculated in the same manner, using the same
methods, as the corresponding line item in the applicable examples set forth on
Exhibit D hereto was calculated, whether or not doing so is in accordance with
U.S. GAAP, except as otherwise provided in Exhibit D hereto. The foregoing
principles are referred to in this Agreement as the “Working Capital and
Inventory Principles”. The scope of the disputes to be resolved by the
Accounting Firm shall be limited to whether there were mathematical errors in
the applicable Statements, and whether the calculation of the Closing Amylin
Working Capital and the Closing Ex-Entity

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
26

--------------------------------------------------------------------------------




Inventory, as applicable, were done in accordance with the Working Capital and
Inventory Principles, and the Accounting Firm is not to make any other
determination, including any determination as to whether U.S. GAAP was followed
in calculating the applicable amounts or Statements. Any determinations by the
Accounting Firm, and any work or analyses performed by the Accounting Firm in
connection with its resolution of any dispute under this Section 2.03 shall not
be admissible in evidence in any suit, action or other proceeding between the
parties, other than to the extent necessary to enforce payment obligations under
Section 2.03(c). Any items on or omissions from the Working Capital and
Inventory Principles that are based upon errors of fact or mathematical errors
shall be carried forward for purposes of calculating the Closing Amylin Working
Capital or the Closing Ex-Entity Inventory, as applicable.
(f)    Until the date on which the Statements shall become final and binding on
the parties pursuant to Section 2.03(b), each party agrees that following the
Closing it shall preserve the accounting books and records of the Business on
which the Statements are to be based and shall not take any actions with respect
to such books and records that would obstruct, prevent or otherwise affect the
procedures or the results of the procedures set forth in this Section 2.03;
provided that Seller’s obligation to preserve the accounting books and records
following the Closing shall not apply to Transferred Records that Seller or its
Selling Affiliates no longer possess.
(g)    Until the date on which the Statements shall become final and binding on
the parties pursuant to Section 2.03(b), each party agrees that following the
Closing it shall afford and cause to be afforded to the other party and any
accountants, counsel or financial advisors retained by such other party in
connection with the preparation of the Statements, Notice of Disagreement and
any payments contemplated by this Section 2.03, access upon reasonable notice
during normal business hours to the properties, books, contracts, personnel and
records of the Business and such party’s and its accountant’s work papers
relevant to the preparation of the Statements, the Notice of Disagreement and
the adjustment contemplated by this Section 2.03, and shall provide the other
party, upon such other party’s reasonable request and at such other party’s
expense, with copies of any such books, contracts, records and work papers.
SECTION 2.04  Costs and Expenses. Notwithstanding anything in this Agreement to
the contrary, and subject to Section 8.01, Seller or its Affiliates, on the one
hand, and AZ or its Affiliates, on the other hand, shall each be responsible for
fifty percent (50%) of all out-of-pocket costs and expenses of transferring the
Acquired Assets, the Assumed Liabilities and the Transferred Equity Interests to
AZ or its designated Purchasing Affiliate, including with respect to any
Deferred Transfers; provided, however that, subject to the Transitional Services
Agreement, AZ or its Affiliates shall be responsible for one hundred percent
(100%) of the costs and expenses relating to (a) the physical transportation and
delivery of any of the foregoing and (b) regulatory maintenance costs.
SECTION 2.05  No Double Counting. Notwithstanding anything in this Agreement to
the contrary, (a) any expense, charge or item that could cause a reduction or
increase of the Purchase Price under more than one provision of this Agreement
shall only be counted one time in so reducing or increasing, as applicable, the
Purchase Price, and (b) any

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
27

--------------------------------------------------------------------------------




payment, expense, charge or other financial obligation made or charged under one
Transaction Document shall not be charged or paid under any other Transaction
Document.
ARTICLE III

Conditions to Closing
SECTION 3.01  Conditions to Obligations of Seller and AZ    . The respective
obligations of Seller and AZ to effect the transactions contemplated by this
Agreement are subject to the satisfaction (or, to the extent permitted by
applicable Law, waiver by either party in writing with respect to fulfillment of
conditions to its own obligations) as of the Closing of the following
conditions:
(a)    No Injunctions or Restraints. No law (including common law), statute,
rule, ordinance or regulation of a Governmental Entity (each, a “Law”), or
judgment, executive order, stipulation, decree, legally binding agreement,
temporary restraining order, preliminary or permanent injunction or other order
(each, an “Injunction”) enacted, entered, promulgated, enforced or issued by, or
executed with, any Federal, state or local government or any court of competent
jurisdiction, administrative agency or commission or other governmental
authority or instrumentality (each, a “Governmental Entity”), or other legal
restraint or prohibition making illegal, preventing or enjoining the Acquisition
shall be in effect.
(b)    Antitrust Approvals. (i) Any waiting period (and any extension thereof)
applicable to the consummation of the Acquisition and the other transactions
contemplated by this Agreement under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976 (the “HSR Act”) shall have expired or been terminated,
(ii) the German Federal Cartel Office shall have submitted a notice stating that
the Acquisition does not constitute a notifiable concentration under German
merger control provisions, is not subject to prohibition or may be consummated,
and (iii) both the Austrian Federal Competition Authority and Federal Cartel
Prosecutor shall have waived their right to request a Phase II review of the
Acquisition by the Austrian Federal Cartel Court, and neither the Austrian
Federal Competition Authority nor the Federal Cartel Prosecutor shall have
requested the initiation of Phase II proceedings within the Phase I period set
out in the Austrian Cartel Act.
SECTION 3.02  Conditions to Obligations of AZ. The obligation of AZ and the
Purchasing Affiliates to effect the transactions contemplated by this Agreement
is subject to the satisfaction (or, to the extent permitted by applicable Law,
waiver by AZ) as of the Closing of the following conditions:
(a)    Representations and Warranties; Covenants. The representations and
warranties of Seller made in Article IV of this Agreement (other than the
representations and warranties in Section 4.06, Section 4.07, Section 4.08 and
Section 4.11) shall be true and correct in all material respects (or, in the
case of any such representation or warranty that is qualified by “material,”
“materiality,” “Business Material Adverse Effect” or “Seller Material Adverse
Effect”, in all respects) as of the Closing as though made as of such time,
except, in each case, to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
28

--------------------------------------------------------------------------------




earlier date). The representations and warranties made in Section 4.06, Section
4.07, Section 4.08 and Section 4.11 shall be true and correct (without regard to
“materiality” “Business Material Adverse Effect” or “Seller Material Adverse
Effect” qualifications included therein) as of the Closing as though made as of
such time, except, in each case, to the extent such representations and
warranties expressly related to an earlier date (in which case such
representations and warranties shall be true and correct as of such earlier
date), except for breaches as to matters that, individually or in the aggregate,
would not be reasonably likely to have a Business Material Adverse Effect or a
Seller Material Adverse Effect. Seller and the Selling Affiliates shall have
performed or complied in all material respects with all obligations and
covenants required by this Agreement to be performed or complied with by Seller
and the Selling Affiliates at or prior to the time of the Closing. Seller shall
have delivered to AZ a certificate dated the Closing Date and signed by an
authorized officer of Seller to the effect that the conditions specified in this
Section 3.02(a) are satisfied.
(b)    Material Adverse Effect. Between the date hereof and the Closing Date,
there shall not have occurred any Business Material Adverse Effect or Seller
Material Adverse Effect.
(c)    Other Transaction Documents. Seller shall have executed and delivered to
AZ the Other Transaction Documents to which Seller is a party and each Affiliate
of Seller shall have executed and delivered to AZ the Other Transaction
Documents to which such Affiliate is specified to be a party.
SECTION 3.03  Conditions to Obligation of Seller. The obligation of Seller to,
or to cause its Affiliates to, effect the transactions contemplated by this
Agreement is subject to the satisfaction (or, to the extent permitted by
applicable Law, waiver by Seller) as of the Closing of the following conditions:
(a)    Representations and Warranties; Covenants. The representations and
warranties of AZ made in Article VI of this Agreement shall be true and correct
in all material respects (or, in the case of any such representation or warranty
that is qualified by “material,” “materiality,” “Purchaser Material Adverse
Effect” or words of similar import set forth therein, in all respects) as of the
Closing as though made as of such time, except, in each case, to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date). AZ and its Purchasing Affiliates
shall have performed or complied in all material respects with all obligations
and covenants required by this Agreement to be performed or complied with by AZ
and its Purchasing Affiliates at or prior to the time of the Closing. AZ shall
have delivered to Seller a certificate dated the Closing Date and signed by an
authorized officer of AZ to the effect that the conditions specified in this
Section 3.03(a) are satisfied.
(b)    Other Transaction Documents. AZ shall have executed and delivered to
Seller the Other Transaction Documents to which AZ is a party and each Affiliate
of AZ shall have executed and delivered to Seller the Other Transaction
Documents to which such Affiliate is specified to be a party.

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
29

--------------------------------------------------------------------------------




SECTION 3.04  Frustration of Closing Conditions. Neither AZ nor Seller may rely
on the failure of any condition set forth in this Article III to be satisfied if
such failure was caused by such party’s material breach of this Agreement or
such party’s failure to act in good faith or to use its reasonable best efforts
to cause the Closing to occur, as required by Section 8.04.
ARTICLE IV

Representations and Warranties of Seller
Except as set forth in the Seller Disclosure Schedule attached hereto (the
“Seller Disclosure Schedule”) (provided that the disclosure of an item in one
section of the Seller Disclosure Schedule shall be deemed to be a disclosure in
(a) only the corresponding section of the Seller Disclosure Schedule and (b) any
other section of the Seller Disclosure Schedule only to the extent it is
reasonably apparent from a reading of the text of such disclosure that such
disclosure is applicable to such other section of the Seller Disclosure
Schedule), Seller hereby represents and warrants to AZ as follows:
SECTION 4.01  Organization, Standing and Authority; Execution and Delivery;
Enforceability.
(a)    Seller is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. Each Selling Affiliate is a
legal entity, duly organized, validly existing and, where applicable, in good
standing under the laws of the jurisdiction of its organization. Seller and each
of the Selling Affiliates has all requisite corporate or other entity power and
authority to enter into this Agreement and the Other Transaction Documents to
which it is, or is specified to be, a party and to consummate the transactions
contemplated hereby and thereby. Seller has duly and properly taken, and each of
the Selling Affiliates will have duly and properly taken prior to the Closing,
all corporate acts and other proceedings required to be taken by it to authorize
the execution, delivery and performance of this Agreement and the Other
Transaction Documents to which it is or they are, or is or are specified to be,
a party and to consummate the transactions contemplated hereby and thereby.
(b)    This Agreement has been duly executed and delivered by Seller and, prior
to the Closing, Seller and the Selling Affiliates will have duly executed and
delivered each Other Transaction Document to which it is, or is specified to be,
a party. Assuming that this Agreement has been duly authorized, executed and
delivered by AZ, this Agreement constitutes, and, upon the due authorization,
execution and delivery of the Other Transaction Documents by AZ, each Other
Transaction Document will constitute, a legal, valid and binding obligation of
Seller or the Selling Affiliates, as the case may be, enforceable against such
person in accordance with its terms.
SECTION 4.02  No Conflicts; Consents.
(a)    The execution and delivery of this Agreement by Seller do not, and the
execution and delivery of the Other Transaction Documents by Seller and the
Selling Affiliates

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
30

--------------------------------------------------------------------------------




specified to be parties thereto will not, and the consummation of the
transactions contemplated hereby and thereby and compliance by Seller and the
Selling Affiliates with the terms and conditions hereof and thereof will not,
conflict with, or result in any violation of or default (with or without notice
or lapse of time, or both) under, or give rise to a right of termination,
cancelation or acceleration of any obligation or to a loss of a benefit under,
or result in the creation of any liens, claims, encumbrances, security
interests, options, charges or similar restrictions of any kind (“Liens”) (other
than Permitted Liens or Liens arising from acts or omissions of AZ or its
Affiliates) upon any of the Acquired Assets or any properties or assets of any
of the Transferred Entities under, (i) any provision of the Certificate of
Incorporation or By-laws (or the comparable governing instruments) of Seller,
any Selling Affiliate or any of the Transferred Entities, (ii) any Supply Chain
Contracts or (iii) any Injunction, or, subject to the matters referred to in
paragraph (b) below, applicable Law, other than, in the case of clauses (ii) and
(iii) above, any such items that, individually or in the aggregate, would not be
reasonably likely to have a Business Material Adverse Effect or a Seller
Material Adverse Effect.
(b)    No consent, waiver, approval, license, permit, order or authorization of,
or registration, declaration or filing with, any Governmental Entity or any
other person is required to be obtained or made by or with respect to Seller,
any Selling Affiliate or any Transferred Entity in connection with the
execution, delivery and performance of this Agreement, the Other Transaction
Documents or the consummation of the transactions contemplated hereby or
thereby, other than (i) compliance with and filings under the HSR Act and
compliance with and filings and approvals under applicable foreign merger
control or competition Laws, (ii) those that may be required solely by reason of
AZ’s or any Affiliate of AZ’s (as opposed to any other Third Party’s)
participation in the transactions contemplated hereby or by the Other
Transaction Documents, (iii) compliance with and filings under the Securities
Exchange Act of 1934, as amended and the rules and regulations promulgated
thereunder, (iv) compliance with and filings or notices required by the rules
and regulations of the New York Stock Exchange, (v) compliance with and filings,
approvals or notices required under applicable Law related to the transfer of
Transferred Permits, Transferred Intellectual Property and Regulatory Approvals
and (vi) such consents, waivers, approvals, licenses, permits, orders,
authorizations, registrations, declarations and filings the absence of which, or
the failure to make or obtain which, individually or in the aggregate, would not
be reasonably likely to have a Seller Material Adverse Effect.
SECTION 4.03  Transferred Equity Interests    . Seller or a Selling Affiliate
has good and valid title to the Purchased Company’s Equity Interests free and
clear of any Liens, and is the record and beneficial owner thereof. The
Purchased Company has good and valid title to the Purchased Company
Subsidiaries’ Equity Interests set forth in Section A of the Seller Disclosure
Schedule, free and clear of all Liens (other than restrictions imposed by
securities Laws), and is the record and beneficial owner thereof. Assuming AZ
has the requisite power and authority to be the lawful owner of the Purchased
Company’s Equity Interests, upon delivery to AZ at the Closing of certificates
representing the Purchased Company’s Equity Interests, duly endorsed by Seller
or the applicable Selling Affiliate for transfer to AZ, and upon Seller’s
receipt of the Closing Date Amount, good and valid title to the Purchased
Company’s Equity Interests will pass to AZ, free and clear of any Liens, other
than those arising from acts or omissions of AZ or its Affiliates.

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
31

--------------------------------------------------------------------------------




SECTION 4.04  Organization, Standing and Documents of Transferred Entities.
Section 4.04 of the Seller Disclosure Schedule sets forth the name and the
jurisdiction of organization of each Transferred Entity. Each Transferred Entity
is a legal entity duly organized, validly existing and, where applicable, in
good standing under the laws of its jurisdiction of organization. Each
Transferred Entity has all requisite corporate power and authority and possesses
all governmental franchises, licenses, permits, authorizations and approvals
necessary to enable it to own, lease or otherwise hold its properties and assets
and to carry on its business as presently conducted, other than such franchises,
licenses, permits, authorizations and approvals the lack of which, individually
or in the aggregate, would not be reasonably likely to have a Seller Material
Adverse Effect. Each Transferred Entity is in good standing and duly qualified
to do business in each jurisdiction in which the conduct or nature of its
business or the ownership, leasing or holding of its properties makes such
qualification necessary, except such jurisdictions where the failure to be in
good standing or so qualified, individually or in the aggregate, would not be
reasonably likely to have a Seller Material Adverse Effect. Seller has prior to
the date hereof delivered or otherwise made available to AZ true and complete
copies of the organizational documents, each as amended to the date hereof, of
each of the Transferred Entities.
SECTION 4.05  Equity Interests in the Transferred Entities.
(a)    Section 4.05(a) of the Seller Disclosure Schedule sets forth, as of the
date of this Agreement and for each Transferred Entity, the number of authorized
equity interests in such Transferred Entity, the number of outstanding equity
interests in such Transferred Entity and the record and beneficial owners
thereof. Except for the Transferred Equity Interests, there are no shares of
capital stock or other equity securities of the applicable Transferred Entity
issued or outstanding. All of the Transferred Equity Interests have been duly
authorized and validly issued and are fully paid and non-assessable. None of the
Transferred Equity Interests have been issued in violation of, and are not
subject to, any preemptive, subscription or similar rights under any provision
of applicable Law, the Certificate of Incorporation or By-Laws (or comparable
governing instruments) of the applicable Transferred Entity, any Contract to
which the applicable Transferred Entity is subject, bound or a party or
otherwise. There are not any outstanding bonds, debentures, notes or other
indebtedness of any Transferred Entity having the right to vote (or that are
convertible into, or exercisable or exchangeable for, securities having the
right to vote) on any matters on which holders of the Transferred Equity
Interests may vote (“Transferred Entity Voting Debt”). There are not any
outstanding warrants, options, rights, “phantom” stock rights, stock
appreciation rights, stock based performance units, convertible or exchangeable
securities or other commitments or undertakings (other than this Agreement) (x)
pursuant to which Seller, any Selling Affiliate, or any of the Transferred
Entities is or may become obligated to issue, deliver or sell, any additional
Transferred Equity Interests or any security convertible into, or exchangeable
for, any Transferred Equity Interests or any Transferred Entity Voting Debt, (y)
pursuant to which Seller, any Selling Affiliate, or any of the Transferred
Entities is or may become obligated to issue, grant, extend or enter into any
such warrant, option, right, unit, security, arrangement, commitment or
undertaking or (z) that give any person the right to receive any benefits or
rights similar to any rights enjoyed by or accruing to the holders of
Transferred Equity Interests.

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
32

--------------------------------------------------------------------------------




(b)    Other than this Agreement, the Transferred Equity Interests are not
subject to any voting trust agreement or other contract, agreement, arrangement,
commitment or understanding, including any such agreement, arrangement,
commitment or understanding restricting or otherwise relating to the voting,
dividend rights or disposition of the Transferred Equity Interests.
(c)    BMS Holdco is a direct, wholly owned subsidiary of Seller that was formed
solely for the purpose of acquiring and holding all of the issued and
outstanding equity interests in Amylin in connection with Seller’s acquisition
of Amylin. Since the date of its incorporation, BMS Holdco has not carried on
any business or conducted any operations, and has not acquired any assets or
assumed or otherwise become liable for any Liabilities, other than the execution
of the Assignment Agreement and the Amylin Collaboration Agreement, the
performance of its obligations thereunder and matters ancillary thereto.
SECTION 4.06  Good and Valid Title to Acquired Assets; Sufficiency of Assets.
(a)    Seller or a Selling Affiliate has, or as of the Closing Date will have,
good and valid title to, or a valid lease or license or other right to use, all
material Acquired Assets, in each case free and clear of all Liens, subject to
AZ and its Affiliates’ joint ownership in certain of such Acquired Assets,
except (i) such as are set forth in Section 4.06(a)(i) of the Seller Disclosure
Schedule, (ii) mechanics’, carriers’, workmen’s, repairmen’s or other like Liens
arising or incurred in the ordinary course of business, (iii) Liens arising
under original purchase price conditional sales contracts and equipment leases
with Third Parties entered into in the ordinary course of business, (iv) Liens
for Taxes and other governmental charges which are not yet due and payable or
which may thereafter be paid without penalty, (v) Liens that may have been
placed by any developer or other Third Party on leased property or on property
over which Seller, a Selling Affiliate or a Transferred Entity has easement
rights, together with any subordination or similar agreements relating thereto,
(vi) zoning and building codes and other similar laws, orders, rules and
regulations, (vii) recorded and/or unrecorded easements, covenants,
rights-of-way and other similar restrictions, (viii) licenses, options and other
similar like Liens relating to Intellectual Property that, with respect to
exclusive licenses, are included in a Transferred Contract set forth in Section
1.02(a)(i) of the Seller Disclosure Schedule or, with respect to any
non-exclusive licenses, are in the ordinary course of business, and (ix) other
imperfections of title or Liens, if any, which do not, individually or in the
aggregate, materially impair the value or continued use and operation of the
Acquired Assets to which they relate in the conduct of the applicable Business
as presently conducted (the Liens described in clauses (i) through (viii) above
are hereinafter referred to collectively as “Permitted Liens”). This Section
4.06 does not relate to the Transferred Equity Interests.
(b)    All material items of tangible Transferred Personal Property are in good
maintenance and repair and operating condition (subject to normal wear and
tear), except for failures to be in good maintenance and repair which,
individually or in the aggregate, would not be reasonably likely to have a
Business Material Adverse Effect.
(c)    Except as set forth in Section 4.06(c) of the Seller Disclosure Schedule,
the Acquired Assets together with the Transferred Entities and the assets
thereof, the Business Employees and AZ and its Affiliates’ respective rights
under the Transitional Services

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
33

--------------------------------------------------------------------------------




Agreement, the Technology License Agreement, the Master Supply Agreement, the
Development Agreement and Other Transaction Documents, as well as all assets of
and services provided by AZ and any of its Affiliates under or in connection
with the Amylin Collaboration Agreement, Saxa Collaboration Agreement and Dapa
Collaboration Agreement, (i) constitute all of the assets, properties and rights
that are necessary for AZ and the Purchasing Affiliates to conduct and operate
the Business from and after the Closing in all material respects as currently
conducted as of the date hereof and (ii) constitute all of the assets and
properties exclusively used or held for use in the Business.
(d)    Since August 8, 2012, (i) except for Contracts which are otherwise a
Transferred Contract, none of the Transferred Entities has sold, leased,
disposed of or otherwise transferred any material rights, assets or properties
to any person other than to another Transferred Entity (excluding Products sold
in the ordinary course of business and Intellectual Property), (ii) none of the
Transferred Entities has sold, leased, disposed of or otherwise transferred or
licensed any Intellectual Property covered by the Non-Collaboration Assets
Agreement, (iii) Seller and its Affiliates have complied in all material
respects with Section 7.5(a)(i) of the Amylin Collaboration Agreement, and (iv)
the only business conducted or operated by the Transferred Entities has been
pursuant to the Amylin Collaboration Agreement.
SECTION 4.07  Inventory.
(a)    Except as set forth in Section 4.07(a) of the Seller Disclosure Schedule,
and except as would not, individually or in the aggregate, be reasonably likely
to have a Business Material Adverse Effect, the Transferred Inventory (i) is
saleable and merchantable in the ordinary course of business, (ii) was produced
or manufactured in accordance in all material respects with the specifications
for the Products as set forth in the Amylin Collaboration Agreement, the Saxa
Collaboration Agreement or the Dapa Collaboration Agreement, as applicable, and
in compliance in all material respects with applicable Law and (iii) is not
adulterated or misbranded within the meaning of any applicable Law.
(b)    Except as set forth in Section 4.07(b) of the Seller Disclosure Schedule,
and except as would not, individually or in the aggregate, be reasonably likely
to have a Business Material Adverse Effect, to the extent that the Transferred
Inventory contains raw materials and work-in-process, such raw materials and
work-in-process have been manufactured, handled, maintained, packaged and stored
at all times in accordance in all material respects with the specifications set
forth in the Amylin Collaboration Agreement, the Saxa Collaboration Agreement or
the Dapa Collaboration Agreement, as applicable, in compliance in all material
respects with applicable Law. Except as set forth in Section 4.07(b) of the
Seller Disclosure Schedule, the finished goods included in the Inventory are not
obsolete or expired and will have at the Closing Date a remaining shelf life of
at least twelve (12) months.
SECTION 4.08  Employee Matters.
(a)    Section 4.08(a) of the Seller Disclosure Schedule contains a list, as of
the date hereof, which list shall be updated by Seller within ten (10) business
days prior to the Closing consistent with the terms of this Agreement, of (i)
each Business Employee, including details of title, date of hire, salary or wage
rate, and target bonus (if any), and (ii) all material

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
34

--------------------------------------------------------------------------------




Contracts (including employment and consulting agreements) between Seller or any
Selling Affiliate, on the one hand, and any Business Employee or Contingent
Worker of Seller or any of its Affiliates, on the other hand. To the knowledge
of Seller, no Business Employee is a party to, or is otherwise bound by, any
Contract, including any confidentiality, noncompetition, proprietary rights
agreement or similar Contract, that would prohibit or impair the performance of
his or her duties as an employee of AZ or any of its Affiliates if employed by
AZ or any of its Affiliates pursuant to the provisions of Article IX.
(b)    Section 4.08(b) of the Seller Disclosure Schedule contains a list of all
material personnel policies, rules or procedures applicable to Business
Employees. Seller has delivered to AZ true and complete copies of all such
written policies, rules or procedures.
(c)    Section 4.08(c) of the Seller Disclosure Schedule contains a list of each
material “employee pension benefit plan” (as defined in Section 3(2) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”)) (a
“Pension Plan”), material “employee welfare benefit plan” (as defined in Section
3(1) of ERISA) and each other material U.S. or international plan, arrangement
or policy relating to commission, profit sharing, stock options, stock awards,
stock purchases, compensation, deferred compensation, retirement or pension,
severance, fringe benefits, disability, medical or dental insurance, life
assurance, vacation, overtime, supplemental unemployment or other employee
benefits, in each case maintained or contributed to or required to be maintained
or contributed to by Seller or any Selling Affiliate for the benefit of any
Business Employees, but excluding any (i) payroll practices, (ii) plans,
agreements and arrangements that are mandated by applicable Law (other than U.S.
Law), and (iii) obligations under collective bargaining agreements, trade union
agreements and works council agreements listed in Section 4.08(f) of the Seller
Disclosure Schedule (all the foregoing, other than the excluded items, being
herein called the “Seller Benefit Plans”). Seller or its Affiliates have
delivered or made available to AZ (i) copies or written descriptions of the
material terms of each Seller Benefit Plan, and (ii) for each U.S. Seller
Benefit Plan relating to U.S. Business Employees that is an Assumed Benefit
Plan, (A) the most recent summary plan description for each such Seller Benefit
Plan for which such a summary plan description is required or has been prepared
and all summaries of material modifications since the most recent summary plan
description, (B) each trust agreement and insurance or group annuity Contract
relating to such Seller Benefit Plan, (C) the most recent Form 5500 (including
any applicable schedules thereto) required to be filed in respect of any such
Seller Benefit Plan that is a Pension Plan and (D) the most recent IRS
determination letter or opinion letter.
(d)    Except as set forth in Section 4.08(d) of the Seller Disclosure Schedule,
neither Seller nor any Selling Affiliate has any formal plan or commitment,
whether legally binding or not, to create any additional Seller Benefit Plan or
modify or change any existing Seller Benefit Plan in a material respect that
would affect any Business Employee.
(e)    Each Seller Benefit Plan has been established and administered in
material compliance with its terms and applicable Law and is registered with and
(if required) approved by (or is pending approval by) applicable regulatory
authorities. All material required contributions that are due and payable have
been made with respect to the Seller Benefit Plans, and none is currently
subject to any funding shortfall. Each Seller Benefit Plan intended to be tax
qualified under Sections 401(a) and 501(a) of the Code has been determined by
the IRS to be,

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
35

--------------------------------------------------------------------------------




tax qualified under Sections 401(a) and 501(a) of the Code and, since such
determination, no amendment to or failure to amend any such Seller Benefit Plan
or any other circumstance is reasonably expected to adversely affect its tax
qualified status.
(f)    Section 4.08(f) of the Seller Disclosure Schedule sets forth a list of
the written collective bargaining agreements applicable to any Business
Employees and written agreements between Seller or any Selling Affiliate and any
works council, trade union or other employee body purporting to represent or
negotiate on behalf of any Business Employees.
(g)    Neither Seller nor any Selling Affiliate is subject to any pending or, to
the knowledge of Seller, threatened material labor strike or other material
industrial action on the part of any Business Employees nor, to the knowledge of
Seller, is there any threatened material arbitration, administrative proceeding
or lawsuit alleging breach of any applicable Law governing the hiring,
employment or the termination of employment or engagement of any Business
Employee, agency worker or consultant providing services to the Business.
(h)    Except as contemplated by this Agreement or as set forth in Section
4.08(h) of the Seller Disclosure Schedule, neither the Acquisition nor any of
the other transactions contemplated by this Agreement or any of the Other
Transaction Documents shall entitle any Business Employee to any (or any
enhanced) severance, retention, change in control or any other material payment
or benefit, or accelerate the vesting, accrual or exercise of any benefits under
any Seller Benefit Plan, or require any payment into any Seller Benefit Plan.
(i)    Except as set forth in Section 4.08(i) of the Seller Disclosure Schedule,
there are no current actions, suits or claims pending or, to the knowledge of
Seller, threatened in writing or reasonably anticipated (other than routine
claims for benefits) against any Seller Employee Plan, against the assets of any
Seller Benefit Plan or relating to any Seller Benefit Plan or against Seller or
any Selling Affiliate relating to the employment of any Business Employee or
consultancy arrangement with any Contingent Worker. Except as set forth in
Section 4.08(i) of the Seller Disclosure Schedule, there are no material audits,
inquiries or proceedings pending or, to the knowledge of Seller, threatened in
writing by any Governmental Entity with respect to any Seller Employee Plan or
with respect to the employment of any Business Employee or the retention of any
Contingent Worker.
(j)    No existing circumstances nor the transactions contemplated by this
Agreement would reasonably be expected to result in any material Liabilities for
AZ or any of its Affiliates with respect to any Seller Benefit Plan under Title
IV of ERISA. No existing circumstances would reasonably be expected to result in
any material Liabilities with respect to any Seller Benefit Plan under Section
4971 of the Code. No Transferred Entity sponsors an employee benefit plan
subject to Title IV of ERISA, and neither AZ nor any AZ Employer would
reasonably be expected to incur any liability under Title IV of ERISA with
respect to any Seller Benefit Plan (or be required to contribute to any Seller
Benefit Plan that is subject to Title IV of the ERISA) as a result of the
transactions contemplated by this Agreement.
(k)    Seller and the Selling Affiliates have complied in all material respects
with all applicable Laws respecting employment and employment practices with
respect to the Business Employees and Contingent Workers. To the knowledge of
Seller, each individual who

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
36

--------------------------------------------------------------------------------




is providing services to the Business and is classified by Seller or an
Affiliate as an independent contractor (or otherwise not classified as an
employee) is properly classified as such.
SECTION 4.09  Debt. As of the Closing, none of the Transferred Entities shall
have, or otherwise be responsible for, any debt for borrowed money, other than
(i) the 2014 Notes or (ii) any debt included as a line item on the Amylin
Working Capital Statement.
SECTION 4.10  Fees. The only brokers, finders or investment bankers that have
acted for Seller or its Affiliates in connection with this Agreement or the
transactions contemplated hereby or that may be entitled to any brokerage fee,
finder’s fee or commission in respect thereof are Goldman, Sachs & Co., and
Seller or its Affiliates shall pay all fees or commissions which may be payable
to the aforementioned firm.
SECTION 4.11  Tax Representations.
(a)    (i) All material Tax Returns required to be filed with any taxing
authority with respect to any Seller Pre-Closing Tax Period by or on behalf of
any Transferred Entity (collectively, the “Seller Returns”), have, to the extent
required to be filed on or before the date hereof, been filed when due in
accordance with all applicable laws; (ii) as of the time of filing, the Seller
Returns were true and complete in all material respects; and (iii) all material
Taxes shown as due and payable on the Seller Returns that have been filed have
been timely paid, or withheld and remitted to the appropriate taxing authority.
(b)     (i) None of the Transferred Entities has granted any extension or waiver
of the statute of limitations period applicable to any Seller Return, which
period (after giving effect to such extension or waiver) has not yet expired;
(ii) there is no material claim, audit, action, suit, proceeding or
investigation now pending or threatened in writing against or with respect to
the Transferred Entities in respect of any Tax relating to a Seller Pre-Closing
Tax Period or, to the knowledge of Seller, otherwise; and (iii) during the
Seller Pre-Closing Tax Period, none of Seller, its Affiliates or any Transferred
Entity has, to the extent it has affected, may affect or may relate to any
Transferred Entity, made or changed any material Tax election, changed any
annual Tax accounting period, adopted or materially changed any method of Tax
accounting, filed any amended material Tax Return, entered into any closing
agreement, settled any material Tax claim or assessment, or surrendered any
right to claim a Tax refund, offset or other reduction in Tax liability.
(c)    (i) During the Seller Pre-Closing Tax Period, none of the Transferred
Entities has been a member of an affiliated, consolidated, combined or unitary
group other than one of which Seller was the common parent; (ii) as of the
Closing, none of the Transferred Entities is party to any Tax sharing agreement;
and (iii) as of the Closing, none of the Transferred Entities is party to any
agreement or arrangement with any taxing authority with regard to the Tax
liability of any other person.
(d)    BMS Holdco is treated as a corporation for U.S. Federal income Tax
purposes and each other Transferred Entity is treated as a disregarded entity
for U.S. Federal income Tax purposes.

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
37

--------------------------------------------------------------------------------




(e)    Each of Seller and BMS Holdco (and any predecessor for Tax purposes of
BMS Holdco) and their respective Affiliates have complied with their obligations
described in the TRA under the caption “Asset Purchase Gain Tax Reporting.”
SECTION 4.12  DISCLAIMER. AZ AND THE PURCHASING AFFILIATES ACKNOWLEDGE THAT (A)
EXCEPT AS EXPRESSLY SET FORTH IN THIS ARTICLE IV AND AS EXPRESSLY SET FORTH IN
THE OTHER TRANSACTION DOCUMENTS, NEITHER SELLER NOR ANY OTHER PERSON HAS MADE
ANY REPRESENTATION OR WARRANTY, EXPRESSED OR IMPLIED, AS TO THE TRANSFERRED
ENTITIES, THE ACQUIRED ASSETS, THE MANUFACTURE, DISTRIBUTION, MARKETING OR SALE
OF ANY PRODUCTS BY SELLER, THE SELLING AFFILIATES OR THE TRANSFERRED ENTITIES,
ANY OTHER ASPECT OF THE RESPECTIVE BUSINESSES OF SELLER, THE SELLING AFFILIATES
AND THE TRANSFERRED ENTITIES OR THE ACCURACY OR COMPLETENESS OF ANY INFORMATION
REGARDING THE BUSINESS, THE TRANSFERRED ENTITIES OR THE ACQUIRED ASSETS
FURNISHED OR MADE AVAILABLE TO AZ AND ITS REPRESENTATIVES AND (B) AZ HAS NOT
RELIED ON ANY REPRESENTATION OR WARRANTY FROM SELLER OR ANY OTHER PERSON WITH
RESPECT TO THE BUSINESS, THE TRANSFERRED ENTITIES, THE ACQUIRED ASSETS, THE
MANUFACTURE, DISTRIBUTION, MARKETING OR SALE OF ANY PRODUCTS BY SELLER, THE
SELLING AFFILIATES AND THE TRANSFERRED ENTITIES, ANY OTHER ASPECT OF THE
RESPECTIVE BUSINESSES OF SELLER, THE SELLING AFFILIATES AND THE TRANSFERRED
ENTITIES OR THE ACCURACY OR COMPLETENESS OF ANY INFORMATION REGARDING THE
BUSINESS, THE TRANSFERRED ENTITIES OR THE ACQUIRED ASSETS FURNISHED OR MADE
AVAILABLE TO AZ AND ITS REPRESENTATIVES IN DETERMINING TO ENTER INTO THIS
AGREEMENT, EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN
THIS ARTICLE IV AND AS EXPRESSLY SET FORTH IN THE OTHER TRANSACTION DOCUMENTS.
IN ENTERING INTO THIS AGREEMENT, AZ HAS RELIED SOLELY UPON ITS OWN INVESTIGATION
AND ANALYSIS. AZ ACKNOWLEDGES THAT, SHOULD THE CLOSING OCCUR, AZ AND/OR ITS
DESIGNATED PURCHASING AFFILIATES SHALL ACQUIRE THE TRANSFERRED ENTITIES AND THE
ACQUIRED ASSETS WITHOUT ANY REPRESENTATION OR WARRANTY, EXPRESSED OR IMPLIED, AS
TO MERCHANTABILITY, FITNESS FOR ANY PARTICULAR PURPOSE, NON-INFRINGEMENT,
VALIDITY, OR ENFORCEABILITY (EXCEPT WITH RESPECT TO THE REPRESENTATION AND
WARRANTY IN SECTION 4.01(B)) AND IN AN “AS IS” CONDITION AND ON AN “AS IS” AND
“WHERE IS” BASIS.
ARTICLE V

Covenants of Seller
Seller covenants and agrees as follows:
SECTION 5.01  Conduct. From the date hereof to the Closing, except as set forth
in Section 5.01 of the Seller Disclosure Schedule or otherwise specifically
required or permitted by the terms of this Agreement or specifically required by
the terms of the Amylin Collaboration

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
38

--------------------------------------------------------------------------------




Agreement, the Saxa Collaboration Agreement or the Dapa Collaboration Agreement,
Seller shall, and shall cause its Affiliates to, (i) conduct the Business in the
ordinary course of business consistent with past practice, (ii) comply with
their respective obligations under the Amylin Collaboration Agreement, the Saxa
Collaboration Agreement and the Dapa Collaboration Agreement, and (iii) comply
in all material respects with all applicable Laws, and Seller shall not, and
shall not permit any of its Affiliates (including the Transferred Entities) to,
do any of the following in connection with the Business without the prior
written consent of AZ (which consent shall not be unreasonably withheld or
delayed) (provided that clause (h) of this Section 5.01 shall only limit the
actions of the Transferred Entities):
(a)    amend the certificate of incorporation, by-laws, certificate of
formation, limited liability company agreement or other comparable governing
documents of any Transferred Entity;
(b)    issue (A) any equity interests in, or any other security of, a
Transferred Entity, (B) any option or warrant for, or any security convertible
into, or exercisable or exchangeable for, any equity interests in, or any other
security of, a Transferred Entity, (C) “phantom” stock rights, stock
appreciation rights, stock-based performance units, commitments, Contracts,
arrangements or undertakings to which any Transferred Entity is a party or by
which any of them is bound (1) obligating any Transferred Entity to issue,
deliver or sell, or cause to be issued, delivered or sold, additional units of
its equity interests or any security convertible into, or exercisable or
exchangeable for, any equity interest in any Transferred Entity or any
Transferred Entity Voting Debt, (2) obligating any Transferred Entity to issue,
grant, extend or enter into any such option, warrant, security, right, unit,
commitment, Contract, arrangement or undertaking or (3) that give any person the
right to receive any benefits or rights similar to any rights enjoyed by or
accruing to the holders of the Transferred Equity Interests or (D) any
Transferred Entity Voting Debt;
(c)    split, combine or reclassify any of the equity interests in any
Transferred Entity, or issue any other security in respect of, in lieu of or in
substitution for the equity interests in any Transferred Entity;
(d)    adopt or amend in any material respect any Seller Benefit Plan or
employee collective bargaining agreement covering any Business Employee if such
adoption or amendment would result in new or increased costs to AZ on or after
the Closing Date, except in the ordinary course of business, pursuant to a
written agreement that was entered into and legally binding prior to the date
hereof or as required by applicable Law; provided, however, that Seller may
adopt or amend any Seller Benefit Plan if (A) the cost to Seller or its
Affiliates of providing the benefits thereunder would not result in a material
cost to the Business, (B) such adoption or amendment does not materially
increase or decrease benefits for any Business Employee or (C) if such adoption
or amendment affects a broad cross-section of employees of Seller or its
Affiliates in addition to the Business Employees;
(e)    grant to any Business Employee any increase in base salary, wages,
bonuses, incentive compensation, pension, severance or termination pay, except
(A) in the ordinary course of business consistent with past practice, including
with respect to normal year-end performance bonuses and annual merit increases,
(B) as may be required under existing

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
39

--------------------------------------------------------------------------------




agreements, Seller Benefit Plans or applicable Law, (C) any increases for which
Seller or its Affiliates shall be solely obligated or (D) in the event that such
grant affects a broad cross-section of employees of Seller or its Affiliates in
addition to the Business Employees;
(f)    hire any Business Employee with an annual base salary in excess of
$300,000 or bonus opportunity in excess of $120,000, or transfer any employee
from one position to another position such that the employee would not be
expected to be a Business Employee on the Closing Date on account of such
transfer, except to comply with applicable Law or in accordance with an
arrangement or a restructuring plan contemplated by Seller or its Affiliates as
of the date hereof to the extent such plan has been disclosed to AZ prior to the
date hereof;
(g)    sell, lease, license, transfer or otherwise dispose of any Acquired
Assets or any assets of the Transferred Entities which are material,
individually or in the aggregate, to the Business, except (i) sales of Inventory
in the ordinary course of business, (ii) as permitted by the Saxa Collaboration
Agreement, the Dapa Collaboration Agreement or the Amylin Collaboration
Agreement and (iii) sales of raw materials, work-in-process, finished goods,
supplies, parts, spare parts and other inventories in the ordinary course of
business or assets that are obsolete or no longer used in the Business;
(h)    (i) acquire a business or substantially all of the assets of a business
from any other person or (ii) acquire any material assets (other than inventory)
that if so acquired prior to the Closing would constitute Acquired Assets;
(i)    violate, withdraw, materially amend, allow to lapse or otherwise take any
action that would result in Seller or any of its Affiliates being in default
(with or without notice or lapse of time or both) under any Regulatory Approval
or application thereof, or any other licenses, permits, authorizations,
registrations, qualifications and approvals relating to the conduct of the
Business, including the Transferred Permits and the Transferred Entity Permits,
or take any other action or cause any other event that would result in the
suspension, modification, revocation or nonrenewal thereof, or giving to any
other person any right of termination, amendment or cancellation thereof;
(j)    grant any license to any Transferred Intellectual Property or to any
Intellectual Property owned by any of the Transferred Entities used or held for
use in the Business;
(k)    except in the ordinary course of business consistent with past practice,
make any material change to any pricing, marketing, selling, billing, or
receivables collection or payables or liability payment practices of the
Business;
(l)    settle, or offer or propose to settle, (A) any material lawsuit, action
or other proceeding involving or against any of the Transferred Entities, the
Acquired Assets or the Business or (B) any lawsuit, action or other proceeding
that relates to the transactions contemplated hereby, in each case other than
any such lawsuit, action or other proceeding that relates exclusively to any
Excluded Liability or Excluded Asset, so long as such settlement does

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
40

--------------------------------------------------------------------------------




not provide for equitable relief or other ongoing constraints against any
Transferred Entity, Acquired Asset or the Business;
(m)    grant, create or incur any Lien (other than a Permitted Lien) on any
material Acquired Asset that will not be discharged on or prior to the Closing;
(n)    other than in the ordinary course consistent with past practice, enter
into, amend or modify in any material respect any Contract that is or would be a
material Transferred Contract or material Transferred Entity Contract, or
otherwise waive, release or assign any material rights, claims or benefits of
any material Transferred Contract or material Transferred Entity Contract;
(o)    with respect to the Transferred Entities or the Acquired Assets, make any
change in any material method of accounting or accounting practice (including an
annual Tax accounting period), principle or policy (for either Tax or financial
accounting purposes) other than those required by a change in U.S. GAAP or
applicable Law, make or revoke any material Tax election unless required by
applicable Law, file any amended material Tax Return, enter into any closing
agreement, settle or resolve any material Tax claim, assessment, audit or other
similar proceeding, surrender any right to claim a Tax refund, offset or other
reduction in Tax, or consent to any extension or waiver of the limitations
period applicable to any Tax claim or assessment; or
(p)    commit or agree, whether in writing or otherwise, to do any of the
foregoing.
Notwithstanding the foregoing, Seller shall not have obligations under this
Section 5.01 solely to the extent that AZ or its Affiliates have control
pursuant to the Amylin Collaboration Agreement, Saxa Collaboration Agreement or
Dapa Collaboration Agreement with respect to Seller taking such actions (or
refraining from taking such actions) that are enumerated in this Section 5.01.
SECTION 5.02  Resignations. On the Closing Date, Seller shall cause to be
delivered to AZ duly signed resignations, effective immediately after the
Closing, of all directors or limited liability company managers of the
Transferred Entities or shall take such other action as is necessary to cause
such persons to no longer be directors of any relevant Transferred Entity
immediately after the Closing.
SECTION 5.03  Access. From the date hereof to the Closing, Seller shall, and
shall cause its Affiliates to, (a) give AZ and its Affiliates and their
respective officers, employees, advisors, agents or other representatives
access, upon reasonable prior notice during normal business hours, to the
properties, books and records to the extent relating to any of the Acquired
Assets, the Transferred Entities or the Business; (b) furnish to AZ and its
Affiliates and their respective officers, employees, advisors, agents or other
representatives such financial and operating data and other information relating
to the Acquired Assets, the Transferred Entities or the Business as such persons
may reasonably request; and (c) use its reasonable best efforts to obtain the
assistance of Seller’s and its Affiliates’ employees, counsel, accountants and
financial advisors (including Ernst & Young, Seller’s transition consultant) in
connection with Seller’s and

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
41

--------------------------------------------------------------------------------




its Affiliates’ cooperation with AZ’s investigation of the Acquired Assets (and
the identification thereof), the Transferred Entities and the Business;
provided, however, that such access, information requests and other cooperation
(i) do not unreasonably disrupt the normal operations of Seller, its Affiliates
or the Business, (ii) would not violate any attorney-client privilege of Seller,
the Selling Affiliates or the Transferred Entities or violate any applicable Law
and (iii) would not breach any duty of confidentiality owed to any person
whether the duty arises contractually, statutorily or otherwise. Such rights of
access explicitly exclude any Phase II environmental investigations or any other
intrusive or invasive sampling, including subsurface testing of soil,
surfacewater or groundwater at any owned or leased real property of Seller or
any of its Affiliates.
SECTION 5.04  Business Confidential Information.
(a)    Following the Closing, Seller shall, and shall cause its Affiliates to
treat and hold any proprietary and confidential information to the extent
relating to the operations or affairs of the Business, any Transferred Entity or
any Acquired Asset (collectively, the “Business Confidential Information”) with
at least the same degree of care, but no less than reasonable care, with which
it protects its own confidential information. Business Confidential Information
that constitutes Acquired Assets shall not be used by Seller or its Affiliates
except in accordance with the next sentence. For the avoidance of doubt, this
Section 5.04 shall not limit or restrict in any manner the disclosure or use of
Business Confidential Information by Seller and its Affiliates in connection
with providing services to AZ and its Affiliates pursuant to the Transitional
Services Agreement, in performing its or their obligations or exercising its or
their rights thereunder or under any Other Transaction Document; provided that
nothing herein shall limit Seller’s or its Affiliates obligations pursuant to
any other portion of this Agreement or any other Transaction Document.
(b)    The obligations of confidentiality contained in Section 5.04(a) with
respect to the Business Confidential Information shall not apply to any
information to the extent that (i) it is already, or becomes, publicly available
or otherwise part of the public domain after the Closing Date, and other than
through any fault of Seller or any of its Affiliates in breach of this
Agreement,(ii) it is disclosed to Seller or any of its Affiliates after the
Closing Date, other than under an obligation of confidentiality, by a Third
Party who to Seller’s knowledge has no obligation of any nature to AZ not to
disclose such information to others or (iii) it is acquired or developed
independently by Seller after the Closing Date without reference to any Business
Confidential Information in possession of Seller or any of its Affiliates as of
immediately prior to the Closing.
(c)    Notwithstanding Section 5.04(a), Seller may disclose Business
Confidential Information to the extent required by any Governmental Entity or
otherwise as required by Law or legal process. Before disclosing Business
Confidential Information pursuant to this Section 5.04(c), Seller shall provide
AZ with reasonably prompt notice of any court order, subpoena or interrogatories
that requires disclosure of the Business Confidential Information so that AZ may
seek a protective order or other appropriate remedy or waive compliance with
this Agreement to the extent legally permitted. Seller shall consult with AZ on
the advisability of taking steps to resist or narrow such request or requirement
and shall otherwise cooperate with the efforts of AZ to protect the Business
Confidential Information. Further, in the event such

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
42

--------------------------------------------------------------------------------




disclosure is required by any Governmental Entity, Seller shall (i) redact
mutually agreed upon portions of the Business Confidential Information, (ii)
submit a request to such Governmental Entity that such portions of the Business
Confidential Information receive confidential treatment or otherwise be held in
the strictest confidence to the fullest extent permitted by applicable Law and
(iii) be permitted to rely on the advice of Seller’s counsel with respect to its
disclosure obligations under such requirement.
SECTION 5.05  Intercompany Agreements and Accounts. Except as otherwise provided
under Schedule 2 to the Transitional Services Agreement, Seller shall take, or
cause to be taken, all necessary actions to cause all intercompany agreements
between Seller or its Affiliates (other than the Transferred Entities), on the
one hand, and the Transferred Entities, on the other hand, to be terminated as
of the Closing. On or prior to the Closing Date, Seller shall cause all
intercompany accounts receivable or other intercompany obligations as of the
Closing Date between Seller or its Affiliates and the Transferred Entities to
be, at the option of Seller, settled in full or netted against any applicable
intercompany accounts payable, with any net intercompany receivables to be
distributed to Seller on or prior to the Closing Date.
SECTION 5.06  Electronic Mail. On or prior to the Closing, AZ shall establish a
secure electronic mail account for each Transferred Employee (each, an “AZ Email
Account”). For thirty (30) days following the Closing, Seller shall provide for
the ability of all Transferred Employees to continue to receive emails with the
use of auto-reply as well as send email to other Seller email addresses but not
externally. Seller shall establish reasonable procedures and policies to enable
each Transferred Employee to transfer their Transferred Electronic Mail to their
AZ Email Account within forty-five (45) days following Closing. AZ shall
establish reasonable procedures and policies to ensure that only Transferred
Electronic Mail is transferred to AZ Email Accounts. Electronic mail that is not
Transferred Electronic Mail shall be considered an Excluded Asset; provided
however, that information contained in or attached to Electronic Mail
constituting an Acquired Asset shall not be considered an Excluded Asset, but
after complying with this Section 5.06, Seller shall no longer have an
obligation to transfer such Acquired Asset to AZ or the relevant Purchasing
Affiliate.
SECTION 5.07  Non-Competition.
(a)    Subject to the terms of this Section 5.07, from the Closing Date until
the fifth (5th) anniversary of the Closing Date (the “Restricted Period”),
Seller shall not, and Seller shall cause its Affiliates not to: (i) either
itself or with or through any Affiliate or Third Party, market, promote, sell or
otherwise commercialize a Competing Product anywhere in the world, or (ii) grant
or transfer any right or license to, or enter into any collaboration with, any
Third Party by contract or otherwise, to market, promote, sell or otherwise
commercialize, a Competing Product anywhere in the world (the activities
described in the foregoing clauses (i) and (ii) are collectively referred to
herein as “Competing Activities”).
(b)    Notwithstanding the covenants set forth above in Section 5.07(a), during
the Restricted Period neither Seller nor any of its Affiliates shall be
prohibited from:
(i)    acquiring any securities of any person to the extent such acquisitions
are for passive investment purposes only and do not result in Seller or any of
its Affiliates

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
43

--------------------------------------------------------------------------------




owning in the aggregate more than ten percent (10%) of all issued and
outstanding capital stock of such person, or, if the person is organized in
Japan and its capital stock is listed on the Tokyo Stock Exchange, any passive
investment in the capital stock of such person; or
(ii)    acquiring (through merger, stock purchase, purchase of assets or
otherwise) ownership of, or any equity interest in (to the extent not otherwise
permitted by Section 5.07(b)(i)), and continuing to hold, any business or person
engaged in any Competing Activities; provided that, if such Competing Activities
account for ten percent (10%) or more of such business’ or person’s consolidated
annual revenues during the fiscal year prior to such acquisition being made, the
Net Sales of all Corresponding Products with respect to the applicable Competing
Product in each country where such Competing Product is sold shall be excluded
thereafter for purposes of determining Cumulative U.S. Sales and/or Cumulative
Ex-U.S. Sales, as applicable, and for purposes of determining Amylin U.S. Sales
and Non-Amylin WW Sales, as applicable, until the earlier of (x) the end of the
Restricted Period and (y) the date (if any) that the applicable Competing
Product is Divested; and provided, further, that, if such Competing Activities
account for less than ten percent (10%) of such business’ or person’s
consolidated annual revenues during the fiscal year prior to such acquisition
being made, the Net Sales of all Corresponding Products with respect to the
applicable Competing Product in each country where such Competing Product is
sold shall be (A) excluded thereafter for purposes of determining Cumulative
U.S. Sales and/or Cumulative Ex-U.S. Sales, as applicable, and (B) for purposes
of determining Amylin U.S. Sales and Non-Amylin WW Sales, as applicable, in each
case of (A) and (B) from and after six months following the closing of such
acquisition until the earlier of (x) the end of the Restricted Period and (y)
the date (if any) that the applicable Competing Product is Divested.
(c)    Nothing in this Section 5.07 shall restrict the activities of any person
(or any of its Affiliates) who engages in a business combination transaction
resulting in the acquisition (by merger, tender offer, purchase or otherwise) of
any capital stock or assets of Seller and who prior to entering into or
commencing such business combination transaction is not an Affiliate of Seller.
(d)    Nothing in this Section 5.07 shall restrict the activities of any person
(or any of its Affiliates) who engages in a business combination transaction
with Seller pursuant to which (A) at least eighty percent (80%) of any
consideration paid to the stockholders of Seller and/or such person, as
applicable, as a result of such transaction, consists of common equity of the
resulting parent company, and (B) the market capitalization of the resulting
parent entity immediately following the consummation of such business
combination is at least one hundred sixty seven percent (167%) of the market
capitalization of Seller prior to the public announcement of such business
combination (with such market capitalization of Seller being determined by
reference to the average trading price over the last five (5) trading days where
Seller’s stock price was unaffected as a result of such possible business
combination).
(e)    Nothing in this Section 5.07 shall restrict the activities of any
acquired business or person described in Section 5.07(b)(ii).

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
44

--------------------------------------------------------------------------------




(f)    Notwithstanding anything herein to the contrary, it is understood and
agreed that the remedy of indemnity payments pursuant to Article X and other
remedies at law would be inadequate in the case of any breach of the covenants
contained in Section 5.07(a). AZ shall be entitled to equitable relief,
including the remedy of specific performance, with respect to any breach or
attempted breach of such covenants. If a final and non-appealable judicial
determination is made that any provision of Section 5.07(a) constitutes an
unreasonable or otherwise unenforceable restriction with respect to any
particular jurisdiction, the provisions of Section 5.07(a) will not be rendered
void but will be deemed to be modified solely with respect to the applicable
jurisdiction to the minimum extent necessary to remain in force and effect for
the greatest period and to the greatest extent that such court determines
constitutes a reasonable restriction under the circumstances.
SECTION 5.08  Peptides. Notwithstanding anything to the contrary contained
herein, as soon as practicable after the Closing (but in any event no later than
60 days), Seller shall, and shall cause its Affiliates to, transfer to AZ or its
designated Affiliates all peptides and/or chemical compounds set forth in
attachment 4.06(d)(3) to Section 4.06(d) of the Seller Disclosure Schedule.
Seller or its Affiliates, on the one hand, and AZ or its Affiliates, on the
other hand, shall each be responsible for fifty percent (50%) of the
out-of-pocket costs of such transfers.
ARTICLE VI

Representations and Warranties of AZ
AZ hereby represents and warrants to Seller, as of the date hereof and as of the
Closing Date, as follows:
SECTION 6.01  Organization, Standing and Authority; Execution and Delivery;
Enforceability.
(a)    AZ is a company duly incorporated in Sweden under no. 556011-7482. AZ has
all requisite corporate power and authority to enter into this Agreement and the
Other Transaction Documents to which it is, or is specified to be, a party and
to consummate the transactions contemplated hereby and thereby. All corporate
acts and other proceedings required to be taken by AZ to authorize the
execution, delivery and performance of this Agreement and the Other Transaction
Documents to which it is, or is specified to be, a party and to consummate the
transactions contemplated hereby and thereby have been duly and properly taken.
(b)    This Agreement has been duly executed and delivered by AZ and, prior to
the Closing, AZ will have duly executed and delivered each Other Transaction
Document to which it is, or is specified to be, a party. Assuming that this
Agreement has been duly authorized, executed and delivered by Seller, this
Agreement constitutes, and, upon the due authorization, execution and delivery
of the Other Transaction Documents by each other party thereto, each Other
Transaction Document to which AZ is, or is specified to be party, will
constitute, a legal, valid and binding obligation of AZ, enforceable against AZ
in accordance with its terms.
SECTION 6.02  No Conflicts; Consents.

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
45

--------------------------------------------------------------------------------




(a)    The execution and delivery of this Agreement by AZ does not, and the
execution and delivery by AZ of each Other Transaction Document to which it is,
or is specified to be, a party will not, and the consummation of the
transactions contemplated hereby and thereby and compliance by AZ with the terms
and conditions hereof and thereof will not, conflict with, or result in any
violation of or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination, cancelation or acceleration of
any obligation or to loss of a benefit under, or result in the creation of any
Lien (other than Liens arising solely from acts or omissions of Seller or its
Affiliates) upon any of the properties or assets of AZ under, any provision of
(i) its certificate of incorporation or by-laws, (ii) any Contract to which AZ
is a party or by which any of its properties or assets are bound or (iii) any
Injunction, or, subject to the matters referred to in paragraph (b) below, Law
applicable to AZ or its properties or assets, other than, in the case of clauses
(ii) and (iii) above, any such items that, individually or in the aggregate,
would not be reasonably likely to have a Purchaser Material Adverse Effect.
(b)    No consent, waiver, approval, license, permit, order or authorization of,
or registration, declaration or filing with, any Governmental Entity is required
to be obtained or made by or with respect to AZ in connection with the
execution, delivery and performance of this Agreement, the Other Transaction
Documents to which it is, or is specified to be, a party or the consummation of
the transactions contemplated hereby or thereby, other than (i) compliance with
and filings under the HSR Act, if applicable, and compliance with and filings
and approvals under applicable foreign merger control or competition laws, (ii)
those that may be required solely by reason of Seller’s or any Affiliate of
Seller’s (as opposed to any other Third Party’s) participation in the
transactions contemplated hereby or by the Other Transaction Documents and (iii)
such consents, waivers, approvals, licenses, permits, orders, authorizations,
registrations, declarations and filings the absence of which, or the failure to
make or obtain which, individually or in the aggregate, would not be reasonably
likely to have a Purchaser Material Adverse Effect.
SECTION 6.03  Actions and Proceedings. There are no (a) outstanding Injunctions
of any Governmental Entity or arbitration tribunal against AZ, (b) lawsuits,
actions or other proceedings pending or, to the knowledge of AZ, threatened
against AZ or any of its Affiliates, or (c) investigations by any Governmental
Entity which are pending or, to the knowledge of AZ, threatened against AZ,
other than, in the case of each of clauses (a), (b) and (c), any such items
that, individually or in the aggregate, would not be reasonably likely to have a
Purchaser Material Adverse Effect.
SECTION 6.04  Securities Act. The Transferred Equity Interests are being
acquired for investment only and not with a view to any public distribution
thereof, and AZ and its Affiliates shall not offer to sell or otherwise dispose
of the Transferred Equity Interests so acquired by it in violation of any of the
registration requirements of the Securities Act of 1933, as amended.
SECTION 6.05  Availability of Funds. As of the Closing Date, AZ will have cash
on hand or existing undrawn credit facilities that are sufficient to enable it
to consummate the Acquisition and the other transactions contemplated by this
Agreement and to pay the related fees and expenses associated therewith.

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
46

--------------------------------------------------------------------------------




SECTION 6.06  Fees. No broker, finder or investment banker has acted for AZ or
its Affiliates in connection with this Agreement or the transactions
contemplated hereby or is entitled to any brokerage fee, finder’s fee or
commission in respect thereof.
SECTION 6.07  DISCLAIMER. SELLER AND THE SELLING AFFILIATES ACKNOWLEDGE THAT
EXCEPT AS EXPRESSLY SET FORTH IN THIS ARTICLE VI AND AS EXPRESSLY SET FORTH IN
THE OTHER TRANSACTION DOCUMENTS, NEITHER AZ NOR ANY OTHER PERSON HAS MADE ANY
REPRESENTATION OR WARRANTY, EXPRESSED OR IMPLIED, IN CONNECTION WITH THE
ACQUISITION OR THE OTHER TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY
OTHER TRANSACTION DOCUMENT.
ARTICLE VII

Covenants of AZ
AZ covenants and agrees as follows:
SECTION 7.01  [Intentionally Omitted].
SECTION 7.02  Replacement of Credit Support. AZ shall use its reasonable best
efforts (without any obligation, however, to (a) spend any money other than
customary amounts in connection with arranging such substitute arrangements or
(b) commence or threaten to commence any litigation) to (i) obtain or provide
replacement arrangements, effective as of the Closing, for all guarantees
(including any guarantees by Seller or its Affiliates with respect to the 2014
Notes), covenants, indemnities, surety bonds, letters of credit, comfort letters
or similar assurances of credit support provided by Seller or any of its
Affiliates (other than the Transferred Entities) to the extent such arrangements
are exclusively for the benefit of the Business, the Acquired Assets or the
Transferred Entities and are listed in Section 7.02 of the Seller Disclosure
Schedule, and (ii) obtain releases indicating that Seller and its Affiliates
(other than the Transferred Entities) have no liability with respect thereto, in
each case reasonably satisfactory to Seller. In the event that AZ is unable to
obtain the release of Seller or its Affiliates (other than the Transferred
Entities), AZ shall indemnify and hold harmless Seller and its Affiliates (other
than the Transferred Entities) from and against any Losses suffered or incurred
by them in connection with any of the foregoing guarantees, covenants,
indemnities, surety bonds, letters of credit, comfort letters or similar
assurances of credit support.
SECTION 7.03  Bulk Transfer Laws. AZ and the Purchasing Affiliates hereby waive
compliance by Seller and its Affiliates with the provisions of any so-called
“bulk transfer law” of any jurisdiction in connection with the sale of the
Acquired Assets to AZ and the Purchasing Affiliates.
SECTION 7.04  Recordation of Transfer of Intellectual Property. AZ or its
Affiliates, on the one hand, and Seller or its Affiliates, on the other hand,
shall each be responsible for fifty percent (50%) of the out-of-pocket costs of
all applicable recordations of the assignment of the Transferred Intellectual
Property.

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
47

--------------------------------------------------------------------------------




SECTION 7.05  Diligent Efforts. AZ agrees and covenants, for itself and its
Affiliates, that: (i) AZ shall, and shall cause its Affiliates to, (A) use
Diligent Efforts to (1) achieve the Tier I U.S. Sales Milestone, the Tier II
U.S. Sales Milestone, the Tier I Ex-U.S. Sales Milestone and the Tier II Ex-U.S.
Sales Milestone, (2) obtain the U.S. Farxiga Approval, the Japanese Forxiga
Approval and the Ex-U.S. Saxa/Dapa Launch, and (3) commercialize, market,
promote and sell the products that are the subject of the Non-Amylin WW Sales
and the Amylin U.S. Sales, in the case of this clause (3), until January 1,
2026, and (B) not act in a manner designed to (1) avoid achieving such
milestones or obtaining such approvals or launch, as applicable, or (2) reduce
or otherwise minimize Non-Amylin WW Sales or Amylin U.S. Sales, and (ii) AZ
shall not, and shall cause its Affiliates not to, engage in activities or
transactions which are intended to defer the receipt or recognition of revenue
taken into account in calculating Cumulative Ex-U.S. Sales, Cumulative U.S.
Sales, Non-Amylin WW Sales or Amylin U.S. Sales. “Diligent Efforts” means the
level of effort and resources normally devoted by AZ to a product or compound
owned by it or to which it has rights, which is of similar market potential,
profit potential, or strategic value resulting from its own research efforts and
at a similar stage in its development or product life based on conditions then
prevailing, in view of all costs and risks relevant to such compound, product or
project, and taking into account, without limitation, issues of safety and
efficacy, applicable Law, product profile, the proprietary position, the then
current competitive environment for such product or compound and the likely
timing of the product’s entry into the market, the regulatory environment and
status of the product, and other relevant scientific, technical and commercial
factors. Diligent Efforts shall be determined on a country-by-country and
Product-by-Product basis.
SECTION 7.06  AZ Parent Guaranty. Contemporaneously with the execution and
delivery of the Original SAPA, AZ delivered to Seller a guaranty of AZ Parent
(the “AZ Parent Guaranty”).
SECTION 7.07  Fulfillment of Tender Obligations    .  AZ acknowledges that
Seller and its Affiliates have agreed to supply certain of the Products at
specified prices or subject to rebates under government, hospital and similar
tender contracts to certain customers (collectively, the “Fixed Price Tender
Commitments”). Prior to AZ or any of its Affiliates assuming any
responsibilities under any Fixed Price Tender Commitments, Seller shall provide
AZ with (i) a true and complete copy of any such Fixed Price Tender Commitments
that is a Transferred Contract and (ii) a summary of the applicable pricing,
discounts and term of any such Fixed Price Tender Commitment that is a Shared
Contracts. The parties acknowledge and agree that the Fixed Price Tender
Commitments that are Shared Contracts shall not constitute Transferred Contracts
or other Acquired Assets for purposes of this Agreement. In connection with the
obligations of the applicable Selling Affiliate under the Fixed Price Tender
Commitments relating to the Products which Seller or the applicable Selling
Affiliate is unable to terminate early or transfer to AZ, the parties agree
that, from the Closing Date until the scheduled expiration of the term of such
contract or obligation (or, if earlier, the termination of such contract),
except as may be set forth in the Transitional Services Agreement or the Other
Transaction Documents: (a) AZ, or one of its Affiliates shall use commercially
reasonable efforts to, promptly following reasonable advance written notice from
Seller, supply to Seller, one of its Affiliates or the applicable customer
directly (in each case at the reasonable request of Seller) all of the Products
requested by the applicable customer under each of the Fixed Price Tender

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
48

--------------------------------------------------------------------------------




Commitments; (b) AZ or any of its Affiliates shall invoice Seller for all of the
Products supplied pursuant to Section 7.07(a) at the corresponding prices set
forth in the Fixed Price Tender Commitments; and (c) all amounts payable
pursuant to Section 7.07(b) shall be paid within thirty (30) days after the
receipt by Seller of the invoice applicable thereto; provided that neither AZ
nor any of its Affiliates shall be obligated to supply any products pursuant to
this Section 7.07 at below cost; and (d) neither Seller nor any of its
Affiliates shall extend or amend such Fixed Price Tender Commitments without
obtaining the prior written consent of AZ.
SECTION 7.08  2014 Notes. Notwithstanding anything to the contrary contained
herein, Seller or its Affiliates, on the one hand, and AZ or its Affiliates, on
the other hand, shall each be responsible for fifty percent (50%) of any
liabilities arising out of or relating to the 2014 Notes; provided, however, the
portion of such liabilities borne by Seller or its Affiliates shall be treated
for U.S. federal income tax purposes as a contribution to the capital of BMS
Holdco immediately prior to the Closing. The “2014 Notes” means the convertible
senior notes due in 2014 of Amylin Pharmaceuticals, LLC (as successor to Amylin
Pharmaceuticals, Inc.).
SECTION 7.09  No Use of Marks.
(a)    Except as otherwise provided in any Other Transaction Document or in
Section 7.09(b), as of the Closing Date and thereafter, AZ shall, and shall
cause the Transferred Entities and each of its other Affiliates to, as soon as
practicable, but in no event later than 180 days following the Closing Date (the
“Wind-Down Period”), cease to, and shall not at any time thereafter, make any
use of any BMS Mark in any form or manner (including by promptly removing or
otherwise deleting references to any BMS Mark and all references to Seller’s and
any Selling Affiliate’s name, customer service addresses or telephone numbers
from all Product literature, packaging and labeling and all other materials and
from all websites).
(b)    Subject to the terms and conditions of this Agreement, Seller hereby
grants to AZ and the Transferred Entities a limited, non-exclusive,
non-transferable, non-sublicenseable (except to an Affiliate of AZ),
royalty-free license to use the BMS Marks used in the Business as of the Closing
Date in the conduct of the Business in the ordinary course (i) during the
Wind-Down Period, (ii) to distribute, promote, market, offer for sale and sell
the Transferred Inventory until such inventory is sold or expires, and (iii) if,
with respect to any Product, a period of time greater than the Wind-Down Period
is required to obtain any approvals required from any applicable Governmental
Entities or Regulatory Authorities in any jurisdiction for any changes to be
made with respect to any Product literature, packaging or labeling to comply
with the requirements set forth in Section 7.09(a) (including to remove or
otherwise delete all references to any of the BMS Marks and Seller’s or any
Selling Affiliate’s customer service addresses or telephone numbers), then AZ
and the Transferred Entities shall continue to have the right to use the
applicable BMS Marks used in connection with such Product after the expiration
of the Wind-Down Period in such jurisdiction in the ordinary course of the
conduct of the applicable Business until such required approval(s) are obtained
(provided that the foregoing license under this clause (iii) shall be on a
Product-by-Product and a jurisdiction-by-jurisdiction basis and shall not extend
longer than thirty (30) months after the Closing Date unless otherwise mutually
agreed by AZ and Seller (the “Transitional License”); provided, however, that AZ
and each Transferred Entity shall use commercially reasonable efforts to comply
with all reasonable quality control requirements of Seller. All goodwill arising
from AZ’s and any Transferred

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
49

--------------------------------------------------------------------------------




Entity’s use of any BMS Mark and the exercise of the license granted hereunder
shall inure solely to the benefit of Seller. For the avoidance of doubt, from
and after the Closing, AZ and the Transferred Entities shall, jointly and
severally, indemnify Seller and the other Seller Indemnitees against and hold
them harmless from any Loss suffered or incurred by any such indemnified party
to the extent arising from any use of the BMS Marks and the exercise of its
right under the Transitional License pursuant to this Section 7.09 (other than
such claims that the BMS Marks infringe the Intellectual Property rights of a
Third Party).
(c)    Except as otherwise provided in any Other Transaction Document as of the
Closing Date and thereafter, Seller and the Seller Affiliates shall, and shall
cause each of their Affiliates to, as soon as practicable, but in no event later
than 90 days following the Closing Date, cease all use of any AZ Mark (including
all Assigned Marks) in any form or manner (including by promptly removing or
otherwise deleting references to any AZ Mark (including all Assigned Marks) from
all Excluded Assets and by promptly relinquishing into the public domain all
domain names consisting of or incorporating any AZ Mark included in the Excluded
Assets).
SECTION 7.10  Obligations Under Amylin Merger Agreement. AZ shall comply with
Section 6.4 of the Agreement and Plan of Merger, dated as of June 29, 2012, by
and among Seller, B&R Acquisition Company, and Amylin Pharmaceuticals, Inc.
SECTION 7.11  2013 Amylin Bonuses; Services Agreement.
(a)    Prior to March 15, 2014, AZ shall cause the 2013 Amylin Bonuses to be
paid to the employees entitled thereto. AZ shall not transfer or otherwise move
any employees of Amylin Pharmaceuticals LLC or Amylin Pharmaceuticals LLC’s
Subsidiaries who is entitled to be paid the 2013 Amylin Bonuses to any other
Affiliate of AZ on or prior to March 15, 2014.
(b)    Prior to the date hereof, AZ shall have entered into services agreements
between each Transferred Entity in the United States and AZ or an Affiliate of
AZ, in each case in substantially the same form that has been made available to
Seller prior to the date hereof (each, a “Services Agreement”). The Services
Agreements shall not be terminated and shall not be amended or modified in any
material respect on or prior to March 15, 2014, in each case without Seller’s
prior consent.
SECTION 7.12  Leased Vehicles. AZ shall reimburse Seller all Termination Costs
with respect to any leased vehicle used in the Saxa Business, Dapa Business or
Amylin Business prior to Closing and leased under a Contract related to the
countries identified on Schedule 7.12  (each, a “Terminated Leased Business
Vehicle”).   “Termination Costs” means, with respect to any Terminated Leased
Business Vehicle, the actual out-of-pocket costs required under the applicable
Contract to be paid as a fee for terminating the lease of such Terminated Leased
Business Vehicle (e.g., early termination charges and administrative fees).  In
no event shall AZ be responsible for any costs arising out of past activities
with respect to, or condition of, any Terminated Leased Business Vehicle that
becomes due with respect to excessive wear and tear, excessive mileage charges
and damage to bodywork. For the avoidance of doubt, (a) any leased vehicle used
in the Saxa Business, Dapa Business or Amylin Business other than a Terminated
Leased Business Vehicle prior to Closing, AZ shall be responsible for all costs
arising from and after the Closing in connection with such leased vehicles, (b)
any vehicle that is (i) used in the

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
50

--------------------------------------------------------------------------------




Saxa Business, Dapa Business or Amylin Business by a Transferred Employee and
(ii) subject to a loan agreement with the Seller pursuant to which the Seller
has lent amounts of money or provided a car to such Transferred Employee, in
each case with an expectation for the Transferred Employee to pay the entire
loan balance under such loan agreement, AZ shall pay to Seller the balance under
each loan agreement and Seller shall assign to AZ such loan agreement, and (c)
AZ and Seller agree to use commercially reasonable efforts to enter into those
certain Lease Transfer Agreements with each of Wheel LT and Wheels Leasing
Canada Ltd. with respect to vehicles used by a Transferred Employee in the
United States and Canada, respectively, in substantially the same form as each
of AZ and Seller have received and reviewed as of the date hereof.
ARTICLE VIII

Mutual Covenants
SECTION 8.01  Consents.
(a)    Prior to the Closing, and for a reasonable period not to exceed six
months thereafter, Seller shall, and shall cause its Affiliates to, cooperate
with AZ upon its reasonable request in any reasonable manner in connection with
AZ obtaining any material authorizations, consents and waivers from Third
Parties, necessary to permit the consummation of the Acquisition, the transfer
of the Acquired Assets to AZ and the Purchasing Affiliates and the other
transactions contemplated by this Agreement and the Other Transaction Documents,
and to permit the conduct of the Business by AZ, the Purchasing Affiliates and
the Transferred Entities following the Closing in substantially the manner
conducted by Seller and its Affiliates (including the Transferred Entities)
immediately prior to the Closing. Notwithstanding the foregoing, (i) such
cooperation shall not require Seller or any of its Affiliates (including the
Selling Affiliates and the Transferred Entities) to expend any money, commence,
defend or participate in any litigation, incur any obligation in favor of, or
offer or grant any accommodation (financial or otherwise) to, any third party,
and (ii) in connection with obtaining any authorization, consent or waiver from
a Third Party related to any Transferred Contract, Transferred Entity Contract,
Transferred Permit or Transferred Entity Permit, no material amendment, waiver,
consent or other changes shall be made to any of the foregoing without the prior
written consent of AZ.
(b)    Notwithstanding the foregoing, AZ agrees that, except as provided in
Section 1.05(b), Seller and its Affiliates shall not have any liability or
obligation whatsoever to AZ or any of its Affiliates arising out of or relating
to the failure to obtain any consents or waivers that may be required in
connection with the transactions contemplated by this Agreement or because of
the termination of any Transferred Contract, Transferred Entity Contract,
Transferred Permit or Transferred Entity Permit as a result thereof. AZ further
agrees that no representation, warranty or covenant of Seller contained herein
shall be breached or deemed breached, and no condition to Closing shall be
deemed not satisfied, as a result of (i) the failure to obtain any such consent
or waiver, (ii) any such termination or (iii) any lawsuit, action, proceeding or
investigation commenced or threatened by or on behalf of any person arising out
of or relating to the failure to obtain any such consent or waiver or any such
termination.

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
51

--------------------------------------------------------------------------------




SECTION 8.02  Cooperation; Further Assurances.
(a)    After the Closing, upon reasonable written notice, AZ and Seller shall
furnish or cause to be furnished to each other and their employees, counsel,
auditors and representatives reasonable access, during normal business hours, to
such information and assistance relating to the Business, the Transferred
Entities, the Acquired Assets and the Assumed Liabilities as is reasonably
necessary for legal, tax, regulatory, financial reporting and accounting matters
directly related to the Business, the Transferred Entities, the Acquired Assets
or the Assumed Liabilities, other than with respect to litigation or other
disputes between the parties hereto (such information collectively, the
“Requested Information”); provided, however, that any party may restrict the
foregoing access to the extent that (i) such restriction is required by
applicable Law, (ii) such access would result in a violation of confidentiality
obligations to a third party or (iii) disclosure of any such Requested
Information would result in the loss or waiver of the attorney-client
privilege). No costs, expenses or other charges shall be payable by the
requesting party to the other party in connection with such requests. Neither
party shall be required by this Section 8.02 to take any action that would
unreasonably interfere with the conduct of its business or unreasonably disrupt
its normal operations. Seller shall provide any consent or waiver reasonably
required in order to permit AZ to engage the same counsel to represent AZ
following the Closing in connection with any matters relating to any of the
Transferred Entities, Acquired Assets or the Business on which such counsel had
represented Seller and its Affiliates prior to the Closing (other than in
connection with any such matter that would be adverse to Seller or its
Affiliates).
(b)    From time to time, as and when requested by either party hereto, the
other party shall execute and deliver, or cause to be executed and delivered,
all such documents and instruments and shall take, or cause to be taken, all
such further or other actions (subject to the provisions of Sections 8.01 and
8.04), as such other party may reasonably deem necessary or desirable to
consummate the transactions contemplated by this Agreement, including, in the
case of Seller, executing and delivering to AZ and the Purchasing Affiliates
such assignments, deeds, bills of sale, consents and other instruments as AZ or
its counsel may reasonably request as necessary or desirable for such purpose.
(c)    Without limiting Sections 1.05(b) or 8.02(a) and except as otherwise
provided in the Transitional Services Agreement and Development Collaboration
Agreement, AZ, Seller and the Selling Affiliates shall cooperate using their
reasonable best efforts to transfer, obtain, or to cause to be transferred or
obtained, prior to the Closing or as soon as practicable thereafter, any Permit
necessary for AZ or its designated Purchasing Affiliates to own or operate the
Business, the Transferred Entities or the Acquired Assets. During the period
commencing on the date hereof and continuing for a reasonable period not to
exceed one year after the Closing, (i) each of Seller, the Selling Affiliates
and AZ shall provide or cause to be provided to the other parties all
commercially reasonable assistance as is reasonably requested in connection with
securing (and/or terminating, if required by applicable Law) any such Permits
and (ii) if any Permits are not secured prior to the Closing, Seller, the
Selling Affiliates and AZ shall cooperate in good faith in any lawful and
reasonable arrangement reasonably proposed by either party under which AZ shall
obtain the benefit of Permits held by Seller or the Selling Affiliates in
connection with the ownership or operation of the Business, the Transferred
Entities or the Acquired Assets following the Closing; provided that such
assistance and cooperation shall not

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
52

--------------------------------------------------------------------------------




include any obligation to expend money to any third party or Governmental Entity
from whom such Permits are requested under this Section 8.02(c), or to commence,
defend or participate in any litigation or offer or grant any accommodation
(financial or otherwise) to any third party. Notwithstanding the foregoing,
Seller and the Selling Affiliates shall not be required to transfer to AZ or any
of its Purchasing Affiliates any Regulatory Approvals prior to the Closing.
Except as otherwise provided in the Transitional Services Agreement or the
Development Agreement, as soon as practical following the Closing Date, Seller
shall execute and deliver such documentation as is necessary in order to
commence the process of transferring its rights, title and interests in and to
the Regulatory Approvals to AZ or its designated Purchasing Affiliate. Until
such time as Seller receives written notification from the relevant Governmental
Entity acknowledging the transfer of such Regulatory Approval, Seller will
continue to maintain such Regulatory Approvals for the benefit of AZ and its
Purchasing Affiliates at AZ’s sole cost and expense.
(d)    Subject to Section 1.05, if any party discovers, following the Closing
Date, that any assets held by Seller or any of its Subsidiaries were assets
(other than Excluded Assets) exclusively used or held for use in the Saxa
Business, the Dapa Business or the Amylin Business as of the Closing, but were
not transferred to AZ or its designated Purchasing Affiliates as part of the
consummation of the transactions under Sections 1.01 and 1.02, then any such
assets shall be deemed to have been held in trust by Seller or its Affiliates
for AZ and Seller shall and shall cause its Affiliates to, promptly transfer,
assign and convey such assets to AZ or its designated Purchasing Affiliates
without any additional consideration therefor, free and clear of all Liens
(other than Permitted Liens). The allocation of costs and expenses pursuant to
transfers under this Section 8.02(d) shall be subject to the terms and
conditions of Section 2.04.
(e)    If any party discovers, following the Closing Date, that any assets that
have been transferred by Seller and/or its Selling Affiliates to AZ and/or its
Purchasing Affiliates are not Acquired Assets, then any such assets shall be
deemed to have been held in trust by AZ and/or its applicable Purchasing
Affiliates for Seller and/or its applicable Affiliates and AZ shall, and shall
cause its Affiliates to, promptly transfer, assign and convey such assets to
Seller and/or its designated Affiliates without any consideration therefor free
and clear of all Liens (other than Permitted Liens). The allocation of costs and
expenses pursuant to transfers under this Section 8.02(e) shall be subject to
the terms and conditions of Section 2.04.
(f)    To facilitate the potential access to Requested Information contemplated
by this Section 8.02 after the Closing Date, the parties agree to use their
commercially reasonable efforts to retain all Requested Information in their
respective possession or control on the Closing Date in accordance with their
respective policies as in effect on the Closing Date or such other policies as
may be reasonably adopted by the appropriate party after the Closing Date. For
the avoidance of doubt, such policies shall be deemed to apply to any Requested
Information in a party’s possession or control on the Closing Date relating to
the other parties. No party will destroy, or permit any of its Subsidiaries or
Affiliates to destroy, any Requested Information which the other party may have
the right to obtain pursuant to this Agreement prior to the third anniversary of
the Closing Date without first using its commercially reasonable efforts to
notify the other party of the proposed destruction and giving the other party
the opportunity to take

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
53

--------------------------------------------------------------------------------




possession of such Requested Information prior to such destruction; provided ,
however , that in the case of any Requested Information relating to taxes,
employee benefits or environmental liabilities, such period shall be extended to
the expiration of the applicable statute of limitations (giving effect to any
extensions thereof). With respect to any and all materials transferred by Seller
and received by AZ that are subject or related to ongoing and potential
litigation (including materials previously identified by Seller and/or AZ as
subject to an existing litigation hold notice), AZ and its Affiliates will
retain and not destroy such materials for the duration of any such litigation or
potential litigation. With respect to any and all materials that are subject to
or related to ongoing and potential litigation (including materials previously
identified by Seller and/or AZ as subject to an existing litigation hold notice)
that are retained by Seller and not received by AZ, Seller and its Affiliates
will retain and not destroy such materials for the duration of any such
litigation or potential litigation.
(g)    Without limiting the foregoing provisions of this Section 8.02, pursuant
to the term of the Transitional Services Agreement, after the Closing Date
Seller and its Affiliates shall provide the Transferred Employees with access to
the travel and entertainment (T&E) expense system known as the “Concur T&E
System” and all T&E reports for 2013 processed from and after August 1, 2013
covering health care provider (HCP) meal transactions.  On or about February 3,
2014, Seller shall deliver to AZ a file that includes information regarding the
U.S. Transferred Employees’ expense data since August 1, 2013 related to HCP
meal transactions (collectively, the “T&E Data”).  AZ and its Affiliates shall
use commercially reasonable efforts to cause the T&E Data to be provided to the
U.S. Transferred Employees and provide the U.S. Transferred Employees with
Seller’s instructions necessary for the U.S. Transferred Employees to complete
the review of the T&E Data and to return such T&E Data and the related employee
certifications to Seller, as provided in the immediately following sentence, on
or before February 21, 2014.  AZ shall forward BMS’ instructions to the U.S.
Transferred Employees regarding the submission of the T&E Data (as such
instructions may be revised by Seller) and the certifications to an email
address to be provided by Seller.  Throughout the period from on or about
February 3, 2014 to February 21, 2014, Seller shall provide support services to
the U.S. Transferred Employees for the purpose of responding to questions with
respect to the process related to the T&E Data and certifications.
(h)    Without limiting any of the other provisions set forth in this Section
8.02, after the Closing Date AZ shall, and shall cause the Transferred Entities
and its and their Affiliates (and, as applicable, each of its and their
respective officers, employees, agents, auditors and representatives) to, use
commercially reasonable efforts to comply with Schedule 8.02(h) and to maintain
in full force and effect the Contracts identified in Schedule 8.02(h) as the
“Archival Project Contracts” and complete the archival, migrations and other
projects described in Schedule 8.02(h) and perform its obligations in accordance
with the terms of such Archival Project Contracts and the other terms set out in
Schedule 8.02(h), including to (i) provide to Seller and/or its designees, each
of the deliverables required to be provided to Seller as set forth in Schedule
8.02(h) within the timing specified therein for each such deliverable; (ii)
permit Seller and its Affiliates (including, as applicable, its and their
respective officers, employees, agents, auditors and representatives) (A) user
access to (including to view, execute queries, run reports, print and download
documents, data and information from), and training with respect to, the systems
and databases described in Schedule 8.02(h) (including the JDE Systems and the

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
54

--------------------------------------------------------------------------------




DAS Systems (as each is defined therein)) and any successor systems or databases
or systems, and (B) access from time to time (and at times and dates mutually
acceptable to the parties) to inspect, review and make copies of such Records
and information as Seller may deem necessary or appropriate, in each case with
respect to clauses (A) and (B), as may be reasonably requested by Seller and its
Affiliates from time to time after Closing and to the extent such Records, data
and other information pertain to transactions or other events occurring on or
prior to the Closing Date, including any that pertain to fiscal 2013 or any
events occurring prior thereto (and including any such Records, data or other
information added to any system or otherwise generated on or prior to March 31,
2014); (iii) properly retain and maintain all such Records, data and information
described in Schedule 8.02(h) until such time as Seller notifies AZ that such
retention and maintenance is no longer necessary (or, if sooner, seven years
after the last Tax filing submitted by or on behalf of Seller or any of its
Affiliates that relates to any transaction contemplated by this Agreement
(provided that if any audit(s) are in progress at the end of such period, such
period shall be automatically extended until such audit(s) are complete)); and
(iv) provide reasonable assistance and reasonable cooperation with Seller and
its Affiliates to provide copies of, and to migrate the data, databases and
other information and Records described in Schedule 8.02(h) to Seller’s and/or
its Affiliates’ or other designees’ databases and systems as set forth in
Schedule 8.02(h). Seller or its Affiliates, on the one hand, and AZ and its
Affiliates, on the other hand, shall each be responsible for fifty percent (50%)
of all reasonable out-of-pocket costs and expenses incurred in connection with
the foregoing.
SECTION 8.03  Publicity. The parties recognize that each party may from time to
time desire to issue press releases and make other public statements or
disclosures regarding the subject matter of this Agreement, the Other
Transaction Documents, the Acquisition and the other transactions contemplated
hereby and thereby, and hereby agree that (a) for a period of four (4) months
following the date of this Agreement (or, if the Closing has not occurred prior
to the date that is four (4) months following the date of this Agreement, then
for the period starting on the date of this Agreement and ending on the Closing
Date), such publication shall be permitted without the other party’s consent to
the extent that such releases or statements do not contain information beyond
that included in press releases relating to this Agreement, the Other
Transaction Documents, the Acquisition and the other transactions contemplated
hereby and thereby that was approved in writing by each of Seller and AZ, and
(b) thereafter each party shall be entitled to issue any press releases and make
any other public statements or disclosures relating to this Agreement, the Other
Transaction Documents, the Acquisition and the other transactions contemplated
hereby and thereby or to the performance hereunder without the prior consent of
the other party subject to any existing obligations of confidentiality between
the parties; provided that in any case (i) any disclosure to employees of Seller
or AZ or any of their respective Affiliates, or to applicable works councils,
unions or employee representatives, may be made without the prior consent of the
other party and (ii) any disclosure which is required by applicable Law or the
rules of the Securities and Exchange Commission or any securities exchange
having jurisdiction over the disclosing party, as reasonably advised by the
disclosing party’s counsel, may be made without the prior consent of the other
party, although the other party shall be given prompt notice of any such legally
required disclosure and to the extent practicable the disclosing party shall
provide the other party an opportunity to comment on the proposed disclosure.

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
55

--------------------------------------------------------------------------------




SECTION 8.04  Reasonable Best Efforts. Subject to the terms and conditions set
forth in this Agreement (including the provisions set forth in Sections 8.01 and
8.05), each party hereto shall use its reasonable best efforts to do or cause to
be done all things necessary or appropriate to satisfy the conditions to the
Closing and to consummate the transactions contemplated hereby as promptly as
practicable. Without limiting the foregoing, Seller and AZ shall use their
respective reasonable best efforts to cause the Closing to occur on or prior to
the Outside Date, or as soon as practicable thereafter. Each of Seller and AZ
shall not, and shall not permit any of their respective Affiliates to, take any
action that would, or that would reasonably be expected to, result in any of the
conditions set forth in Article III not being satisfied.
SECTION 8.05  Antitrust Notification and Other Regulatory Filings.
(a)    Without limiting the foregoing, AZ and Seller shall (i) as promptly as
reasonably practicable, but in no event later than five (5) business days after
the date of this Agreement, file with the United States Federal Trade Commission
(the “FTC”) and the United States Department of Justice (the “DOJ”) the
notification and report form, if any, required under the HSR Act, file with the
German Federal Cartel Office the required forms under Act Against Restraints of
Competition, file with the Austrian Federal Competition Authority under the
Austrian Cartel Act, and (ii) make an initial filing with the Ukrainian
Anti-Monopoly Committee under the Protection of Economic Competition, in each
case, for the transactions contemplated by this Agreement or the Other
Transaction Documents; provided that AZ and Seller shall as promptly as
practical (but in no event later than fifteen (15) business days after the date
of this Agreement) make an initial filing with the Ukrainian Anti-Monopoly
Committee under the Protection of Economic Competition Act with respect to the
transactions contemplated by this Agreement or the Other Transaction Documents.
Any such notices and applications, including such HSR Act notification and
report form, shall be in substantial compliance with the requirements of the HSR
Act or the applicable foreign merger control or competition Law; provided that
Seller and AZ shall have the right to review and provide comments on any such
notices and applications of the other party prior to their filing, to the extent
permissible under applicable Law and practicable. Each of Seller and AZ shall
furnish to the other such necessary information and reasonable assistance as the
other may request in connection with its preparation of any filing or submission
which is necessary under the HSR Act or any such foreign merger control or
competition Law. Each of Seller and AZ shall keep each other apprised of the
status of any communications with, and any inquiries or requests for additional
information from, the FTC, the DOJ and any other Governmental Entity and shall
comply with any such inquiry or request as promptly as practicable. Any such
additional information shall be in substantial compliance with the requirements
of the HSR Act or the applicable foreign merger control or competition Law. Each
of Seller and AZ shall (i) provide the other party with a reasonable opportunity
to review and comment on any filing, submission, response to an information
request or other (oral or written) communication to be submitted or made to any
Governmental Entity and such receiving party shall consider any such received
comments in good faith; (ii) advise the other party (and, where applicable,
provide a copy) of any written or oral communications that it receives from any
Governmental Entity in respect of such filings (including in respect of any
supplementary filings or submissions); and (iii) provide the other party with a
reasonable opportunity to participate in any meetings with any Governmental
Entity (subject to any opposition by a Governmental Entity to a particular
party’s participation in such

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
56

--------------------------------------------------------------------------------




meeting) and participate in, or review, any material communication before it is
made to any Governmental Entity. AZ agrees not to extend directly or indirectly
any waiting period under the HSR Act or any foreign merger control or
competition Law or enter into any agreement with a Governmental Entity to delay
or to not consummate the transactions contemplated by this Agreement, except
with the prior written consent of Seller. Each of Seller and AZ shall use its
reasonable best efforts to obtain as promptly as practicable any clearance
required under the HSR Act and any such foreign merger control or competition
Law for the consummation of the Acquisition or the other transactions
contemplated this Agreement or the Other Transaction Documents.
(b)    Without limiting the generality of AZ’s obligations pursuant to Section
8.05(a), if any administrative or judicial action or proceeding is instituted
(or threatened to be instituted) challenging any transaction contemplated by
this Agreement as violative of any competition or antitrust Law, or if any Law
or Injunction is enacted, entered, promulgated or enforced by a Governmental
Entity that would make the transactions contemplated by this Agreement illegal
or would otherwise prohibit or materially impair or delay the consummation of
the transactions contemplated by this Agreement, AZ shall use its reasonable
best efforts to contest and resist any such action or proceeding and to have
vacated, lifted, reversed or overturned any Injunction, whether temporary,
preliminary or permanent, that is in effect and that prohibits, prevents or
restricts consummation of the transactions contemplated by this Agreement and to
have such Law or Injunction repealed, rescinded or made inapplicable so as to
permit consummation of the transactions contemplated by this Agreement,
including (i)[*], or [*], or [*], any assets of [*], or after the Closing, [*]
and (ii) [*] in a specified manner, or [*] in a specified manner; provided,
however, that without Seller’s prior written consent, neither AZ nor any of its
Affiliates shall [*] to the extent [*] would adversely affect [*].
(c)    AZ shall not, and shall ensure that its Affiliates shall not, acquire or
agree to acquire by merging with or into, consolidating with, or by purchasing
assets of or equity in, a business of the type and character of, or competes
with, all or part of the Business, or take any action which will reasonably be
likely to (i) impose any delay in the obtaining of, or increase the risk of not
obtaining the expiration, termination or waiver of any applicable waiting period
or any consent, approval, permit, ruling, authorization or clearance pursuant to
any antitrust or competition Law necessary to consummate the transactions
contemplated by this Agreement and the Other Transaction Documents; (ii)
increase the risk of any Governmental Entity entering an injunction or order
prohibiting the consummation of the transactions contemplated by this Agreement
and the Other Transaction Documents; (iii) increase the risk of not being able
to remove any such order or injunction on appeal or otherwise; or (iv) delay or
prevent the consummation of the transactions contemplated by this Agreement and
the Other Transaction Documents. AZ shall not, and shall ensure that its
Affiliates shall not, consent to any voluntary delay of the consummation of the
transactions contemplated by this Agreement and the Other Transaction Documents
or withdraw its notification and report form pursuant to the HSR Act unless
Seller has given its prior written consent to such extension or delay.
SECTION 8.06  Support Services; Specified Ancillary Agreement. Seller and its
Affiliates (other than the Transferred Entities) provide certain support
services (“Support Services”) to the Business and employees of the Business in
connection with the operation of the

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
57

--------------------------------------------------------------------------------




Business as conducted as of the date of this Agreement. AZ acknowledges that,
except to the extent provided in the Development Agreement or the Transitional
Services Agreement, all Support Services will be terminated as of the Closing
Date. On the Closing Date, each of Seller and AZ shall enter into a Transitional
Services Agreement substantially in the form of Exhibit B and a Development
Agreement substantially in the form of Exhibit I. With respect to the Specified
Ancillary Agreement, the parties agree that the form attached hereto as Exhibit
B contains all of the material terms necessary for each party to fulfill its
obligations under such Specified Ancillary Agreement following the Closing.  AZ
and Seller agree to work in good faith to prepare and agree upon the schedules
thereto or to the extent there are schedules attached to the form of such
Specified Ancillary Agreement attached hereto, to negotiate such further
amendments and modifications to each of the schedules to the Specified Ancillary
Agreement, all as more fully set forth on Section 8.06 of the Seller Disclosure
Schedules; provided, that the failure of the parties to agree on such schedules
or such amendments or modifications, as applicable, prior to the Closing Date
shall in no way limit the obligations of any of the parties hereto, including
the obligations set forth in Section 2.1(f) and 2.1(g); provided further, that
if such contemplated schedules or amendments or modifications  to such
schedules, as applicable, of any such Specified Ancillary Agreement as
contemplated by Section 8.06 of the Seller Disclosure Schedule are not made
prior to the Closing Date, the terms set forth in Section 8.06 of the Seller
Disclosure Schedule with respect to the applicable Specified Ancillary Agreement
shall be deemed to be a part of such Specified Ancillary Agreement to the extent
necessary to give meaning to such Specified Ancillary Agreement (taking into
account all amendments and modifications made to such Specified Ancillary
Agreement through the Closing Date).  The fact that the Closing occurs shall in
no way limit the continuing obligation of the parties to continue to negotiate
in good faith to, as applicable, prepare and agree upon such schedules or make
further amendments and modifications to existing schedules.   With respect to
Exhibit B, Seller shall use reasonable efforts to prepare an initial draft of
such schedules and provide such draft to AZ for AZ’s review and comment as soon
as practicable but no later than twenty-five (25) days after the date hereof and
with respect to Exhibit I, Seller shall use reasonable efforts to provide
additional details in the Development Plan (as defined therein) as required by
the Development Agreement.
SECTION 8.07  Tax Matters.
(a)    Purchase Price Allocation. Seller and AZ undertake to act in good faith
to jointly agree to a schedule setting forth the allocation of the consideration
in the Acquisition (including, as appropriate for Tax purposes, assumptions of
liabilities) among (i) the Acquired Assets and (ii) the Transferred Equity
Interests (the “Purchase Price Allocation Schedule”) for Tax purposes. If Seller
and AZ so agree within 180 days of the Closing Date, Seller and AZ shall cause
each of their respective Affiliates (including the Transferred Entities), (i) to
report the Tax consequences of the Acquisition contemplated herein in a manner
consistent with the Purchase Price Allocation Schedule and (ii) not to take any
position inconsistent therewith for any Tax purposes (unless required by a
change in applicable Tax Law or as a result of a good faith resolution of a
contest). If Seller and AZ do not so agree within 180 days of the Closing Date,
each of Seller and AZ (and their Affiliates) (x) shall not be required to agree
to a Purchase Price Allocation Schedule, (y) shall each be permitted to used its
own purchase price allocation for any

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
58

--------------------------------------------------------------------------------




Tax purpose and (z) shall not have any liability to the other for any additional
Taxes or other liabilities as a result of inconsistencies between the respective
allocations of AZ and Seller.
(b)    Responsibility for Preparation and Filing of Tax Returns.
(i)    Tax Returns for Pre-Closing Tax Periods.
(A)    AZ shall be responsible for preparing and filing any Tax Returns,
including any required amended Tax Returns, for any Historic Amylin Tax Period
of the Transferred Entities. Notwithstanding the foregoing, to the extent any
such Tax Return with respect to any Historic Amylin Tax Period would materially
and adversely affect Seller or its Affiliates, AZ shall not file such Tax Return
without Seller’s prior written consent, which consent shall not be unreasonably
withheld.
(B)    For any Seller Pre-Closing Tax Period of the Transferred Entities (or any
Pre-Closing Tax Period with respect to a Tax relating to the Acquired Assets)
other than a Straddle Period, Seller shall timely prepare and file with the
appropriate taxing authorities all Tax Returns, reports and forms required to be
filed, and shall pay all Taxes due with respect to such Tax Returns, reports and
forms. To the extent not otherwise required by applicable Law, and to the extent
that they relate to the Transferred Entities or the Acquired Assets, all such
Tax Returns shall be prepared on a basis consistent with the past practice of
the Transferred Entities (or with respect to such Acquired Assets, as the case
may be) and in a manner that does not distort taxable income (e.g., by deferring
income or accelerating deductions). Notwithstanding the foregoing, to the extent
any such Tax Return would materially and adversely affect AZ or its Affiliates,
Seller shall not file such Tax Return without Seller’s prior written consent,
which consent shall not be unreasonably withheld.
(C)    (1) Seller shall be responsible for filing any amended consolidated,
combined or unitary Tax Returns for any Pre-Closing Tax Period that include
Seller or any of its Affiliates (other than the Transferred Entities) and (2) AZ
shall be responsible for filing any amended tax returns of the Transferred
Entities or relating to the Acquired Assets other than those described in clause
(1). Notwithstanding the foregoing, to the extent any amended Tax Return filed
pursuant to this clause (C) by one party or its Affiliates would materially and
adversely affect the other party or its Affiliates, such party or its Affiliate
shall not file such Tax Return without the other party’s prior written consent,
which consent shall not be unreasonably withheld.
(ii)    For any Straddle Period of the Transferred Entities (or relating to the
Acquired Assets), AZ shall timely prepare and file with the appropriate taxing
authority all Tax Returns, reports and forms required to be filed and shall pay
all Taxes due with

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
59

--------------------------------------------------------------------------------




respect to such Tax Returns, reports and forms; provided that Seller shall
reimburse AZ for any amount owed by Seller pursuant to Section 10.03 with
respect to the taxable periods covered by such Tax Returns, reports or forms. To
the extent not otherwise required by applicable Law, all such Tax Returns shall
be prepared on a basis consistent with the past practice of the Transferred
Entities and in a manner that does not distort taxable income (e.g., by
deferring income or accelerating deductions). Notwithstanding the foregoing, to
the extent any such Tax Return would materially and adversely affect Seller or
its Affiliates, AZ shall not file such Tax Return without Seller’s prior written
consent, which consent shall not be unreasonably withheld (it being understood
that any such Tax Return will not be deemed to materially and adversely affect
Seller or its Affiliates solely because the filing of such Tax Return gives rise
to a reimbursement obligation of Seller pursuant to this Section 8.07(b)(ii)).
(c)    Cooperation in Tax Matters. Each of Seller, the Transferred Entities and
AZ shall reasonably cooperate, and shall cause their respective Affiliates,
officers, employees, agents, auditors and representatives reasonably to
cooperate, in preparing and filing all Tax Returns, reports and forms relating
to Taxes, including maintaining and making available to each other all Records
necessary in connection with Taxes and in resolving all disputes and audits with
respect to all taxable periods relating to Taxes. AZ and Seller recognize that
Seller and its Affiliates will need access, from time to time, after the Closing
Date, to certain accounting and Tax Records and information held by the
Transferred Entities and with respect to the Acquired Assets to the extent such
Records and information pertain to events occurring prior to the Closing Date;
therefore, AZ agrees, and agrees to cause the Transferred Entities, (a) to use
their commercially reasonable efforts to properly retain and maintain such
Records until such time as Seller notifies AZ that such retention and
maintenance is no longer necessary (or, if sooner, seven years after the Closing
Date), and (b) to allow Seller and its agents and representatives (and agents or
representatives of any of its Affiliates), at times and dates mutually
acceptable to the parties, to inspect, review and make copies of such Records as
Seller may deem necessary or appropriate from time to time.
(d)    Refunds and Credits.
(i)    Tax refunds and credits:
(A)    of the Transferred Entities for any Pre-Closing Tax Period shall be for
the account of Seller,
(B)    relating to the Acquired Assets for any Pre-Closing Tax Period shall be
for the account of Seller, and
(C)    of the Transferred Entities or relating to the Acquired Assets, to the
extent not otherwise addressed in clause (A) or (B) above, shall be for the
account of AZ.
(ii)     AZ shall, if Seller so requests, cause the Transferred Entities to file
for and obtain any refunds or credits to which Seller is entitled under this
Section 8.07(d), the expense of filing for and obtaining such refunds or credits
shall be borne by Seller and AZ in proportion to the amount of refund or credit
to which each would be entitled under

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
60

--------------------------------------------------------------------------------




clause (i) if such refund or credit is obtained. AZ and Seller shall jointly
control the prosecution of any such refund claim. AZ shall cause the Transferred
Entities to forward to Seller any such refund within 30 days after the refund is
received (or reimburse Seller for any such credit within 30 days after the
credit is allowed or applied against other Tax liability); provided, however,
that any such amounts payable to Seller shall be net of any cost or benefit (in
each case, whether Tax or otherwise) to AZ or the Transferred Entities, as the
case may be, attributable to the receipt of such refund and/or the payment of
such amounts to Seller. Seller and AZ shall treat any payments under the
preceding sentence that Seller shall receive pursuant to this Section 8.07(d) as
an adjustment to the Purchase Price, unless a final determination (which shall
include the execution of a Form 870-AD or successor form) with respect to AZ or
any of its Affiliates causes any such payment not to be treated as an adjustment
to the Purchase Price for U.S. Federal income Tax purposes. Notwithstanding the
foregoing, the control of the prosecution of a claim for refund of Taxes paid
pursuant to a deficiency assessed subsequent to the Closing Date as a result of
an audit shall be governed by the provisions of Section 10.10.
(iii)    Notwithstanding anything to the contrary set forth in this Agreement,
the provisions of the TRA shall govern the treatment of any Tax refunds or
credits to the extent provided therein.
(e)    Transfer Taxes. All Transfer Taxes incurred in connection with this
Agreement and the transactions contemplated hereby shall be borne equally by AZ
and Seller; provided, however, that AZ shall be solely responsible for any such
Taxes to the extent it is eligible for a refund or credit of such Taxes. Seller
agrees to cooperate with AZ in order for AZ to obtain any refund or credit of
such Taxes. Seller and AZ shall cooperate in timely making all filings, Tax
Returns, reports and forms as may be required to comply with the provisions of
such Tax Laws.
(f)    Straddle Periods. Taxes (other than Transfer Taxes) payable with respect
to a Straddle Period (and refunds of such Taxes) shall be allocated between the
Pre-Closing Tax Period and the Post-Closing Tax Period (i) in the case of Taxes
imposed on a periodic basis (such as real, personal and intangible property
Taxes), on a daily pro rata basis and (ii) in the case of other Taxes, as if the
Tax period ended as of the close of business on the Closing Date and, in the
case of any such other Taxes that are attributable to the ownership of any
equity interest in a partnership, other “flowthrough” entity or “controlled
foreign corporation” (within the meaning of Section 957(a) of the Code or any
comparable applicable Law), as if the Tax period of that entity ended as of the
close of business on the Closing Date.
(g)    FIRPTA Certificate. Each of Seller and each Selling Affiliate shall, to
the extent required by Section 1445 of the Code and the U.S. Treasury
Regulations thereunder to demonstrate that the none of the transfers
contemplated by this Agreement are subject to withholding under the U.S. Foreign
Investment in Real Property Tax Act, deliver to AZ prior to the Closing a
certificate, in form and substance satisfactory to AZ (i) in accordance with
U.S. Treasury Regulation Section 1.1445-2(b)(2) certifying that Seller or the
Selling Affiliate, as applicable, is not a “foreign person” within the meaning
of U.S. Treasury Regulation Section 1.1445-2(b)(2) or (ii) in accordance with
U.S. Treasury Regulation Section 1.1445-2(c)(3)

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
61

--------------------------------------------------------------------------------




certifying that the Purchased Company Equity Interests are not U.S. Real
Property Interests within the meaning of Section 897(c) of the Code and the U.S.
Treasury Regulations thereunder.
(h)    AZ Post-Closing Activities. AZ shall not (i) carry back any loss or other
Tax attribute of the Transferred Entities for a Post-Closing Tax Period to any
Pre-Closing Tax Period that is not an Historic Amylin Tax Period or (ii) with
respect to any Pre-Closing Tax Period, take any position with respect to Taxes
of the Transferred Entities (or relating to the Acquired Assets), in either case
that reasonably could be expected to materially and adversely affect Seller or
that would have the effect of shifting income to a Pre-Closing Tax Period
unless, in each case, Seller shall have consented in writing to such action by
the AZ.
(i)    Section 338 Election. AZ shall not make an election with respect to the
Transferred Entities under Section 338(g) of the Code without the express
written consent of Seller. If Seller gives its consent to a 338(g) election and
AZ makes such election, AZ shall (i) indemnify Seller for any Tax liability
resulting from such election by AZ and (ii) pay any additional amounts necessary
to put Seller in the same after-Tax position it would have been in had AZ not
made such election.
(j)    AZ and Seller agree that from and after the date hereof through the
Closing Date, each of them shall and shall cause its respective Affiliates to
cooperate with respect to the matters set forth on Schedule 8.07(j).
(k)    VAT. If a payment made pursuant to this Agreement constitutes the
consideration for a taxable supply for VAT purposes, then, in addition to that
payment, the payer shall pay an amount equal to the VAT chargeable on such
supply, subject, where applicable, to the provision of a valid VAT invoice.
SECTION 8.08  Customer Databases.
(a)    (i) From and after Closing, Seller shall provide AZ with access to the
electronic copy of the list of all customers of the Products in the United
States and outside of the United States which Seller is permitted to disclose to
AZ as of the Closing Date in accordance with applicable Law (the “Current
Customer List”), and (ii) no later than thirty (30) days from Closing, deliver
to AZ a single electronic copy of the Current Customer List.
(b)    As soon as practicable following Closing, but not later than thirty (30)
days after the Closing Date, Seller shall, or shall cause a Selling Affiliate
to, use its reasonable best efforts to contact by letter or email each customer
of Products in jurisdictions other than the United States, that in Seller’s
reasonable opinion the Laws of which require such contact to seek the consent of
or provide notice to a customer for the transfer of such customer’s personal
information to and/or subsequent processing by a Third Party as contemplated
herein, where such customer has not yet previously consented and/or received
adequate notice from Seller (each such customer to be identified on the list,
maintained by Seller and its Affiliates, of customers of the Business outside
the United States (the “Non-U.S. Customer List”) to the extent required by Law,
to permit or decline to have such person’s identity and other personal
information provided to AZ (and, in the case of customers on the Non-U.S.
Customer List, to be transferred to a country designated by AZ), which election
shall be made by a reply letter, email

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
62

--------------------------------------------------------------------------------




or registration on a website designated by Seller (or the applicable Selling
Affiliate).  Any person that Seller reasonably determines it was unable to
contact (e.g., if Seller does not have a postal or an email address for such
person or if Seller or the applicable Selling Affiliate received an
“undeliverable” response to a letter or an email addressed to such person) or
any person who did not reply to the communication sent by Seller will be deemed
to have declined to have such person’s identity and personal information
provided to AZ.
(c)     Notwithstanding any provision of Section 1.02 to the contrary, Seller’s
sole obligation with respect to the Non-U.S. Customer List shall be to deliver
to AZ a single electronic copy of such list not later than March 15, 2014;
provided, that Seller shall delete the identity and other personal information
of each person that declined (or was deemed to decline) to have such information
provided to AZ from the copy of the applicable list to be delivered to AZ prior
to delivery thereof.
(d)    At all times following the Closing, unless otherwise agreed with the
relevant customer, AZ shall have in place and strictly observe a privacy policy
with respect to the Current Customer List and the Non-U.S. Customer List that is
at least as protective of the interests of the customers whose data it is
provided with in the privacy of their respective identities and personal
information as the model privacy policy of Seller as in effect on the date of
this Agreement (except to the extent that AZ is required to modify or adapt such
policy according to the local applicable laws in each relevant market/country or
to meet requirements for specific cases), a copy of which is included  in
Section 8.08(d) of the Seller Disclosure Schedule.
(e)    In the event a Selling Affiliate remains a “Data Controller,” as that
term is defined by the EU Data Protection Directive, in an EU member state after
the Closing, the provisions of Section 8.08(a) and (b) shall not apply and such
Selling Affiliate shall be permitted to retain its entire Current Customer List
and Non-U.S. Customer List, without any deletion.
SECTION 8.09  Confidentiality.
(a)    Subject to Section 5.04, a party receiving Confidential Information of
the other party will (i)(A) maintain such Confidential Information with at least
the same degree of care, but no less than reasonable care, with which it
protects its own confidential information, and (B) not disclose such
Confidential Information to any Third Party without the prior written consent of
the disclosing party, and (ii) not use such Confidential Information for any
purpose except those permitted by this Agreement. As used herein, “Confidential
Information” means all information and materials received by either party from
the other party or its Affiliates, whether prior to, on or after the date hereof
in connection with this Agreement, the Other Transaction Documents, the
Acquisition and the other transactions contemplated hereby and by the Other
Transaction Documents, or any discussions or negotiations with respect thereto.
The terms and conditions of this Agreement and the Other Transaction Documents
shall constitute Confidential Information of each party. The foregoing
obligations and the other obligations set forth in this Section 8.09(a) shall
not apply with respect to any portion of such Confidential Information which:

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
63

--------------------------------------------------------------------------------




(i)    is publicly disclosed by the disclosing party, either before or after it
becomes known to the receiving party;
(ii)    was known to the receiving party or any or its Affiliates, without any
obligation to keep it confidential, prior to when it was received from the
disclosing party;
(iii)    is subsequently disclosed to the receiving party or any of its
Affiliates by a Third Party that is lawfully in possession thereof without
obligation to keep it confidential;
(iv)    has been published by a Third Party or otherwise enters the public
domain through no fault of the receiving Party or any of its Affiliates in
breach of this Agreement; or
(v)    has been independently developed or acquired by the receiving Party or
any of its Affiliates without the aid, application or use of the disclosing
Party’s Confidential Information.
(b)    Notwithstanding Section 8.09(a), the receiving party may disclose
Confidential Information to the extent required by any Governmental Entity or
otherwise as required by Law. Before disclosing Confidential Information
pursuant to this Section 8.09(b), the receiving party shall provide the
disclosing party with prompt notice (and in any event no later than
five (5) business days after receipt thereof) of any court order, subpoena or
interrogatories that requires disclosure of the Confidential Information so that
the disclosing party may seek a protective order or other appropriate remedy or
waive compliance with this Agreement. The receiving party shall consult with the
disclosing party on the advisability of taking steps to resist or narrow such
request or requirement and shall otherwise cooperate with the efforts of the
disclosing party to protect the Confidential Information. Further, in the event
such disclosure is required by any Governmental Entity, the receiving party
shall (i) redact mutually agreed upon portions of the Confidential Information
to the fullest extent permitted under applicable Law and (ii) submit a request
to such Governmental Entity that such portions of the Confidential Information
receive confidential treatment or otherwise be held in the strictest confidence
to the fullest extent permitted by applicable Law.
(c)    Notwithstanding the foregoing, if any Other Transaction Document contains
provisions regarding the treatment of Confidential Information, then the
confidentiality provisions of such Other Transaction Document shall govern the
confidential treatment of such Confidential Information.
(d)    As of the Closing Date, all Business Confidential Information shall cease
to constitute Confidential Information and shall be subject to the terms of
Section 5.04.
SECTION 8.10  Collaboration Agreements. Each of Seller and AZ shall cause their
respective Affiliates to enter into each of the Saxa Collaboration Termination
Agreement and the Dapa Collaboration Termination Agreement in substantially the
forms of Exhibit E and Exhibit F, respectively.

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
64

--------------------------------------------------------------------------------




SECTION 8.11  Notification of Certain Events; Disclosure Schedule Updates.
(a)    Each party shall promptly notify the other party of (i) any notice from
any person alleging that the consent of such person is or may be required in
connection with the transactions contemplated by this Agreement or any of the
Other Transaction Documents; (ii) any notice from any Governmental Entity in
connection with the transactions contemplated by this Agreement or any of the
Other Transaction Documents; (iii) any inaccuracy in any material respect of any
of its representations or warranties contained in this Agreement; and (iv) any
failure of such party or such party’s Affiliates to comply with or satisfy in
any material respect any covenant, condition or agreement to be complied with or
satisfied by it hereunder; provided, however, that the delivery of any notice
pursuant to this Section 8.11(a) shall not limit or otherwise affect the rights
or remedies available hereunder to the party receiving that notice (including
the provisions of Article X).
(b)    Concurrently with the execution and delivery of this Agreement, Seller
has delivered to AZ the Seller Disclosure Schedules. From and after the date of
this Agreement until the Closing Date, Seller may prepare and deliver to AZ
supplements and/or amendments to the Seller Disclosure Schedule relating to the
representations and warranties contained in Article IV with respect to matters,
facts or circumstances that existed on or prior to the date hereof (any such
supplement and/or amendment being referred to as an “Seller Disclosure Schedule
Update”); provided, however, that no Seller Disclosure Schedule Update shall be
deemed to add or remove any item from the definitions of Excluded Assets,
Assumed Liabilities or Excluded Liabilities without AZ’s prior written consent
(such consent not to be unreasonably withheld, conditioned or delayed) unless
any such item would not reasonably be expected to result in any additional cost,
burden or risk to AZ or any of its Affiliates and (ii) the delivery of any such
Seller Disclosure Schedule Update relating to the representations and warranties
contained in Article IV shall not limit or otherwise affect the rights or
remedies of AZ or any Purchasing Affiliate available hereunder, including for
purposes of Section 3.02(a) and Article X.
SECTION 8.12  Transitional Services Assets; Assets Used in Deferred Business.
(a)    Seller and AZ agree that, until such time as the Transitional Services
Agreement is terminated or such earlier time that Seller and AZ shall mutually
agree, any assets that are Acquired Assets or that are owned by the Transferred
Entities may be used by Seller or any of its Affiliates to provide services to
AZ and its Affiliates pursuant to the Transitional Services Agreement.
(b)    AZ hereby grants to Seller and its Affiliates a limited, royalty-free,
non-transferable, non-exclusive license (with no right to sublicense except as
expressly provided herein) to use any assets that are Acquired Assets or that
are owned by the Transferred Entities solely in connection with the conduct or
operation of any Deferred Business. Seller may grant sublicenses of the
foregoing to Seller’s and AZ’s vendors, contractors and subcontractors solely to
the extent necessary for such vendors, contractors and subcontractors to conduct
or operate the Deferred Business. The license set forth in this Section 8.12(b)
and any sublicenses granted pursuant hereto shall terminate with respect to any
Deferred Business upon the transfer of the applicable Deferred Business to AZ or
its Affiliates.

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
65

--------------------------------------------------------------------------------




SECTION 8.13  Termination of Certain Agreements    . Seller and AZ agree to work
in good faith, from the date hereof to Closing, to prepare and agree upon (a) a
list of agreements to be terminated pursuant to the Saxa Collaboration
Termination Agreement, the Dapa Collaboration Termination Agreement or Exhibit G
(collectively, the “Terminating Agreements”) and (b) a list of agreements to be
modified in connection with the Closing and in connection with the Saxa
Collaboration Termination Agreement, the Dapa Collaboration Termination
Agreement or Exhibit G (or in the case of a Deferred Jurisdiction, the Deferred
Transfer Date) (collectively, the “Modified Agreements”). The Terminating
Agreements shall be terminated as of the Closing (or on such later date with
effect as of the Closing) on the terms and conditions set forth in the Saxa
Collaboration Termination Agreement, the Dapa Collaboration Termination
Agreement or Exhibit G, as applicable. The Modified Agreements shall be modified
in accordance with the terms and conditions agreed by the Parties.
SECTION 8.14  Additional Agreements.
(a)    On the Closing Date, each of Seller and AZ shall cause their Affiliates
to enter into a Development Agreement substantially in the form of Exhibit I.
(b)    On the Closing Date, each of Seller and AZ shall cause their Affiliates
to enter into a Master Supply Agreement substantially in the form of Exhibit H.
(c)    Subject to the terms of this Agreement, as needed, within three (3)
months after the Closing Date (or as otherwise agreed by the parties), Seller
and AZ (under the guidance of their respective Pharmacovigilance Departments, or
equivalent thereof) shall define and finalize the responsibilities the parties
shall employ to protect patients and promote their well-being in connection with
the use of the Products. These responsibilities shall include mutually
acceptable guidelines and procedures for the receipt, investigation,
recordation, communication, and exchange (as between the parties) of adverse
event reports, pregnancy reports, and any other information concerning the
safety of any Product. Such guidelines and procedures shall be in accordance
with, and enable the parties and their Affiliates to fulfill, local and
international regulatory reporting obligations to government authorities.
Furthermore, such agreed procedures shall be consistent with relevant
International Council for Harmonization (ICH) guidelines, except where said
guidelines may conflict with existing local regulatory safety reporting
requirements, in which case local reporting requirements shall prevail. Until
such guidelines and procedures are set forth in a written agreement between the
parties (hereafter referred to as the “Pharmacovigilance Agreement”), each of
the (i) Amended and Restated Safety Data Exchange Agreement between
Bristol-Myers Squibb Company and AstraZeneca UK Limited regarding Dapagliflozin
executed on November 1, 2011 (including any amendments thereto), (ii) Safety
Data Exchange Agreement between Bristol-Myers Squibb Company and AstraZeneca UK
Limited regarding Saxagliptin executed on July 2, 2012 (including any amendments
thereto) and (iii) Pharmacovigilance Agreement between Bristol-Myers Squibb
Holdco, Inc. and AstraZeneca Pharmaceuticals LP regarding Exenatide products
Byetta® and Bydureon®, Symlin® (pramlintide) and metreleptin executed on March
28, 2013 (including any amendments thereto) ((i), (ii) and (iii), collectively,
the “Existing PV Agreements”), as further amended and delivered on the Closing
Date, will remain in full force and effect. Notwithstanding the foregoing, the
parties acknowledge that their respective roles and responsibilities with
respect to pharmacovigilence with respect to the Products will change and agree,
with respect to the

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
66

--------------------------------------------------------------------------------




applicable Products, to implement the necessary procedures to protect patients
well-being and public health, and to collaborate by providing and exchanging
safety information required to fulfill the regulatory obligations of both
parties with respect to such Products in all territories.
SECTION 8.15  Genetic Materials.
(a)    Notwithstanding anything to the contrary contained herein and subject to
the terms and conditions of the Development Agreement and any applicable privacy
Laws and Laws with respect to informed consent, at or as soon as practicable
after the Closing, Seller or a Selling Affiliate shall transfer to AZ any
Substances, Genetic Materials, and/or Collaboration Genetic Materials (as each
such term is defined in the Amylin Collaboration Agreement, the Saxa
Collaboration Agreement and Dapa Collaboration Agreement, as applicable) and
related clinical data that is held by Seller or its Affiliates. Seller or its
Affiliates, on the one hand, and AZ or its Affiliates, on the other hand, shall
each be responsible for fifty percent (50%) of the out-of-pocket costs of such
transfers.
(b)    With respect to any Substances, Genetic Materials, and/or Collaboration
Genetic Materials (as each such term is defined in the Amylin Collaboration
Agreement, the Saxa Collaboration Agreement and Dapa Collaboration Agreement, as
applicable) and clinical data transferred by Seller or a Selling Affiliate to AZ
pursuant to or in connection with this Agreement (collectively “Covered Data and
Samples”), AZ agrees that AZ shall be, and shall comply with all obligations
relative to being, the Data Controller (as defined in the European Union
Directive 95/46/EC on the protection of individuals with regard to the
processing of personal data and on the free movement of such data of 24 October
1995, as amended, and corresponding or similar legislation under other
countries’ applicable Laws (the “EU Data Protection Directive”)) relative to any
and all Covered Data and Samples so transferred. Without limiting the foregoing,
AZ shall:
(i)    process the Covered Data and Samples only in accordance with the
applicable Informed Consent Form (as such term is defined in the EU Data
Protection Directive) executed by study subjects relating to same;
(ii)    implement appropriate technical and organizational measures to ensure
that the Covered Data and Samples is kept secure and is not subject to any
unauthorized or unlawful processing, accidental loss, destruction, alteration or
damage, and take, in accordance with good industry practice in the healthcare
related professional services market place, all necessary steps to avoid and
prevent any such loss or disclosure;
(iii)    ensure that where its employees or contractors process Covered Data and
Samples, they are trained in the handling and care of Covered Data and Samples
and that such employees or contractors are only permitted access to Covered Data
and Samples on a “need to know” basis;
(iv)    unless otherwise provided by law, destroy all Covered Data and Samples
that are no longer necessary for its permitted uses;

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
67

--------------------------------------------------------------------------------




(v)    abide by and stay informed of applicable Laws relating to being the Data
Controller relative to the Covered Data and Samples, including applicable Laws
concerning privacy and security and applicable Laws implementing the EU Data
Protection Directive with respect to the collection, use, transfer, storage,
deletion, processing (both by computer and manually), combination or other use
of subject or other personal data as contemplated by applicable data protection
or privacy laws of all data relating to any person about whom or which data may
have been collected; and
(vi)    agree to abide by all applicable Laws of all applicable supranational,
national, federal, state, provincial, and local governmental entities concerning
the confidentiality or protection of patients’ individually identifiable health
information and/or patients’ protected health information, including as defined
in the U.S. by 45 C.F.R. 160.103 or personal data as defined in the EU by the EU
Data Protection Directive, in the course of its performance of this Section
8.15(b).
SECTION 8.16  U.S. Product Pricing and Related Matters.
(a)    AZ and Seller shall agree, reasonably and in good faith, to appropriate
provisions to be included in the Transitional Services Agreement that shall
address:
(i)    government price calculation and reporting for the Products and exchange
of information in connection therewith;
(ii)    distribution, order acceptance and processing for the Products;
(iii)     change of NDC numbers for the Products;
(iv)    processing of and payment for returns for the Products;
(v)    administration and payment of rebates, chargebacks, administration fees,
Industrial Funding Fees, and other similar payments with respect to the Products
for governmental entities and private payors;
(vi)    deletion of the Products from Seller’s Federal Supply Schedule (“FSS”)
and addition of the Products to AZ’s FSS;
(vii)    notifications to wholesalers and other Third Parties of the transfer of
ownership of the Products to AZ; and
(viii)    other related matters;
in each case, in order to comply with each of their respective obligations under
applicable Law, with respect to the Products and to facilitate a timely, smooth
and orderly transition of the Products to AZ. Except as otherwise provided under
the terms of the Transitional Services Agreement, AZ shall be responsible for
all of the foregoing responsibilities, from and after the first day of the
calendar quarter that commences following the Closing Date.

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
68

--------------------------------------------------------------------------------




(b)    AZ and Seller agree to cooperate in good faith to agree to terms which
will be memorialized in the Transitional Services Agreement which shall allocate
the financial responsibility between the parties from and after the Closing Date
with respect to payment of Product returns, rebates, chargebacks, administration
fees, any applicable industrial funding or similar fees, and other similar
payments with respect to Products sold with Seller's or a Transferred Entity’s
NDCs before, on and after the Closing Date (collectively, the “TSA Pricing and
Reimbursement Payments”) such that: (i) AZ shall have financial responsibility
for the TSA Pricing and Reimbursement Payments arising from Amylin Products sold
before, on and after the Closing Date but that are payable after Closing, (ii)
Seller shall have financial responsibility for TSA Pricing and Reimbursement
Payments arising from Saxa Products and Dapa Products sold before the Closing
Date, and (iii) AZ shall have financial responsibility for TSA Pricing and
Reimbursement Payments arising from Saxa Products and Dapa Products sold on and
after the Closing Date.
(c)    For clarity, Seller shall be responsible for any fees paid by Seller or
its Affiliates under applicable Law (a “Covered Fee”) to the extent that any
such Covered Fee is attributable to sales of the Products before the Closing
Date, including any fees imposed on Seller or any of its Affiliates in respect
of its status as a “covered entity” pursuant to the Patient Protection and
Affordable Care Act; provided, however, that AZ shall reimburse Seller for any
Covered Fee to the extent that any such Covered Fee is attributable to sales of
the Amylin Products before, on or following the Closing Date but that are
payable after Closing.
(d)    For additional clarity, the parties shall reconcile and settle payments
between each other to achieve the allocation of financial responsibility set
forth in clause (b) above on a quarterly basis but that is payable after the
Closing.
SECTION 8.17  EEIG. The Regulatory Approvals held by the EEIG shall be
transferred to AZ or its designated Affiliates or designee (an “AZ MAH”) in
accordance with the terms of the Transitional Services Agreement, and upon the
completion of the transfer of all such Regulatory Approvals and all Regulatory
Approvals in countries where the EEIG Certificate of Pharmaceutical Product was
used or referenced to get a Marketing Authorization (as defined in the
Transitional Services Agreement) (such date the “EEIG Transfer Completion
Date”), the parties shall mutually agree to either dissolve the EEIG or transfer
the EEIG Member Interest to AZ or an Affiliate of AZ. From the Closing Date
until the EEIG Transfer Completion Date the parties shall not, unless mutually
agreed in writing, change the name, address or telephone number of the EEIG or
take any other action that would delay the transfer of any Regulatory Approval
to an AZ MAH and the parties shall, and shall cause their Affiliates to,
continue to maintain such name, office address and telephone number during such
period. The parties agree that the EEIG Operating Agreement shall continue to
operate as the by-laws of the EEIG, provided that to the extent that any
provision of the EEIG Operating Agreement is inconsistent with this Agreement or
the Transitional Services Agreement, the parties shall not (and shall ensure
that their Affiliates shall not) give effect to such provision of the EEIG
Operating Agreement and if requested by either party shall discuss in good faith
such amendments as may be necessary to ensure the EEIG Operating Agreement is
consistent with the Transaction Documents and the operation of the EEIG as set
forth in this Agreement and the Transitional

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
69

--------------------------------------------------------------------------------




Services Agreement. Without prejudice to the generality of the foregoing, on the
Closing, Sections 15.4 and 15.5 of the EEIG Operating Agreement shall cease to
apply.
SECTION 8.18  Saxa Japan. In accordance with Section 1.05, the parties hereto
will use the efforts specified in Section 1.05 to obtain the consent of Kyowa
Hakko Kirin Co. Ltd., (“KHK”) where required, to the assignment to AZ (or an
Affiliate designated by AZ) of: (i) the Seller/Otsuka Saxa Commercialization
Agreement, (ii) the Seller/KHK Saxa Supply Agreement, and (iii) the KHK Consent
Agreement. In the event the parties hereto are unable to effect such assignments
by the Closing, then the parties will immediately enter into good faith
negotiations to finalize, as rapidly as possible and without additional
consideration, such agreement(s) as may be necessary to ensure that Seller may
continue to grant to KHK the same rights and licenses that Seller was able to
extend immediately prior to the Closing Date, that Seller can continue to supply
KHK with Product as provided in the Seller/KHK Saxa Supply Agreement in
accordance with the terms thereof (and at the price that Seller was providing
the same immediately prior to the Closing), and that Seller may continue to
fulfill its other obligations and exercise its rights under the Seller/KHK Saxa
Supply Agreement, the Seller/Otsuka Saxa Commercialization Agreement and the KHK
Consent Agreement in the same manner as Seller was able to do so immediately
prior to the Closing.  During the period prior to entering into such
assignments, Seller shall be deemed the licensee of AZ under Intellectual
Property that is licensed to KHK pursuant to the Seller/Otsuka Saxa
Commercialization Agreement with the right to sublicense solely to the extent
reasonably necessary for Seller to perform with respect to KHK as described in
the preceding sentence. The parties hereby agree to act in accordance with
Section 1.05(b) (including with respect to clauses (i) and (ii) of the first
sentence thereof) with respect to the Seller/KHK Supply Agreement, the
Seller/Otsuka Saxa Commercialization Agreement and the KHK Consent Agreement,
and that the Seller/Otsuka Saxa Commercialization Agreement (and/or any other
related Contract between or among the parties and/or any of their respective
Affiliates) shall not be assigned to AZ or its designated Purchasing Affiliate
until such time as Seller shall have received all consents required for the
assignment of the Seller/KHK Saxa Supply Agreement to AZ or its designated
Purchasing Affiliate, in accordance with the terms of the Seller/KHK Saxa Supply
Agreement.
SECTION 8.19  Site Transfer. On the Closing Date, each of Seller and AZ shall,
or shall cause their respective Affiliates to, enter into an Asset Purchase
Agreement substantially in the form of Exhibit J.
ARTICLE IX

Employee Matters
SECTION 9.01  Employment Transfers.
(a)    Transferred Employees; Transition Date. Each Business Employee who (i)
transfers employment automatically to an AZ Employer pursuant to Acquired Rights
Regulations, (ii) accepts the offer of employment described in Section
9.01(c)(i) or Section 9.01(d) and commences work for an AZ Employer, or (iii)
otherwise becomes an employee of the applicable AZ Employer (including, for the
avoidance of doubt, Business Employees who remain employed by the Transferred
Entities on and after the Closing Date) by operation of Law

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
70

--------------------------------------------------------------------------------




pursuant to the transaction contemplated by this Agreement is referred to herein
as a “Transferred Employee”. The date a Transferred Employee commences
employment with an AZ Employer is referred to herein as the “Transition Date”,
whether occurring on the Closing Date, on the date of a Deferred Transfer or
such other date contemplated by the terms of this Section 9.01. A Contingent
Worker who commences performing services for the Business pursuant to an
agreement with AZ or any of its Affiliates entered into in connection with the
transaction contemplated by this Agreement is referred to herein as a
“Transferred Contingent Worker”, and the Transition Date for a Transferred
Contingent Worker shall be the date those services are first provided pursuant
to the agreement with AZ or any of its Affiliates. For purposes of this Article
IX, the terms “Closing” and “Closing Date” shall mean, in an applicable
jurisdiction, respectively, a Deferred Transfer and the date of a Deferred
Transfer.
(b)    Acquired Rights Regulations. Seller and AZ intend that the Acquisition
shall constitute a relevant transfer for the purposes of the Acquired Rights
Regulations in the Acquired Rights Countries to the fullest extent permissible
and, accordingly, shall not operate to terminate the contracts of employment of
Business Employees employed in such jurisdictions. Such contracts shall instead
transfer to the applicable AZ Employer pursuant to the Acquired Rights
Regulations with effect from Closing, unless agreed otherwise between the
parties in writing before the Closing with respect to an Excluded Employee (or
other employee of Seller or its Affiliate) for whom the parties agree that steps
should be taken to avoid the application of automatic employment transfer under
any applicable Acquired Rights Regulations. The parties shall cooperate to take
such actions as may be appropriate or required to accomplish such transfer of
employment with respect to a transfer of undertaking, transfer of establishment,
employer substitution or otherwise pursuant to the applicable Acquired Rights
Regulations. AZ agrees to indemnify and hold harmless Seller and its Affiliates
against (i) any Liabilities for which Seller or such Affiliate may otherwise be
jointly and severally liable with respect to employment related Liabilities
under the applicable Acquired Rights Regulations, to the extent arising from
acts or omissions occurring on and after the Closing Date, and (ii) in
accordance with Section 9.06(b)(iv). Seller agrees to indemnify and hold
harmless AZ and its Affiliates against any Losses arising from any claim, action
or suit by or on behalf of any individual (including any Excluded Employee)
purporting (A) that the parties failed to apply the provisions of the applicable
Acquired Rights Regulations to such individual in circumstances where it was
required, or (B) for an individual whose employment transfers or is alleged by
Seller or a Seller Employer to transfer to an AZ Employer pursuant to this
section, that such individual’s employment should not have so transferred under
the applicable Acquired Rights Regulations in connection with the transactions
contemplated by this Agreement.
(c)    Employment/Engagement Offers. No later than fifteen (15) days before the
Closing Date (or such longer period as may be required under applicable Law,
collective bargaining agreement, trade union agreement or works council
agreement), AZ shall, or shall cause another AZ Employer to, make an offer of
employment or engagement to each individual (each a “Business Offeree”) who is a
Business Employee or a Contingent Worker but whose employment or engagement does
not automatically transfer to AZ or its Affiliate pursuant to any applicable
Acquired Rights Regulations or otherwise by operation of applicable Law on the
Closing Date (other than an employee absent due to long-term disability on such
date (an “Inactive Employee”), unless otherwise required by applicable Law). For
the avoidance of doubt,

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
71

--------------------------------------------------------------------------------




Business Offerees include Business Employees who, as of the Closing Date, are or
are expected to be active and those who are on vacation, holiday, sickness or
other approved leave of absence (including maternity leave, military leave, and
disability leave, other than long-term disability leave).
(i)    AZ Employer’s employment offer shall provide the Business Offeree (who is
a Business Employee) a period of no less than five (5) calendar days to decide
to accept the offer for employment commencing on the Closing Date, conditioned
on the Closing occurring, and shall further provide for (A) at least the same
base salary or wage rate and at least the same cash incentive opportunity, each
as in effect immediately prior to the individual’s Transition Date, (B) employee
benefits that are substantially similar in the aggregate (including retirement
benefits (other than defined benefit pension benefits) and equity-based
compensation opportunity) to the employee benefits that were available to the
Business Offeree immediately prior to the individual’s Transition Date (and, for
purposes of this Article IX, the employee benefits offered by AZ and the other
AZ Employers as of the date hereof, a true and accurate list has been provided
by AZ to Seller, shall be deemed to be substantially similar in the aggregate to
the employee benefits that were available to the Business Offerees prior to the
individual’s Transition Date), (C) severance benefits as described in Section
9.03(d), and (D) in the event that the place of the Business Offeree’s
employment will change, relocation benefits if, and under substantially similar
terms as, the Business Offeree would have been entitled to relocation benefits
under the applicable Seller Employer relocation plan or policy in effect
immediately prior to the Business Offeree’s Transition Date had the applicable
Seller Employer required the same change of location of employment. It is
acknowledged and agreed that any Liabilities arising from severance benefits or
termination indemnities payable to a Business Offeree who rejects the AZ
Employer’s employment offer (or, in the case of a Business Employee who, by
operation of Law, automatically transfers to an AZ Employer, an offer of
continued employment) which offer, if accepted, would have entitled the Business
Offeree to relocation benefits under Section 9.01(c)(i)(D), shall be shared
equally (50/50) by Seller and AZ, and Seller’s U.S. severance plan may be
amended prior to Closing in a form acceptable to AZ to clarify that a Business
Employee, under such circumstances, would be entitled to severance pay (provided
such amendment does not increase the amount of severance benefits due upon an
eligible termination). It is intended that the preceding sentence applies in all
Acquired Rights Countries. Offers of engagement to Contingent Workers will be on
terms that AZ or an AZ Employer determines are commercially appropriate.
(ii)    Seller shall (and shall cause the applicable Seller Employer to) make
commercially reasonable efforts to cooperate with AZ and not, directly or
indirectly, take any steps to discourage any Business Employee from accepting
the offer of employment described in this Section 9.01(c). To the extent
permissible under applicable Law or any collective bargaining agreement, trade
union agreement or works council agreement, Seller shall (and shall cause the
applicable Seller Employer to) terminate the employment of each Business Offeree
as of the Closing Date, conditioned on the Closing, unless otherwise agreed to
in writing by the parties. Each Seller Employer shall waive any notice
requirements, post-termination restrictions or other contractual constraints
that

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
72

--------------------------------------------------------------------------------




might prevent Business Employees commencing employment with the AZ Employers on
or immediately following the Transition Date.
(d)    Inactive Employees. Seller shall (or cause the applicable Seller Employer
to) use commercially reasonable efforts to continue providing that any Inactive
Employees with disability coverage on or after the Closing Date under the
applicable Seller Benefit Plan to the extent consistent and in accordance with
the terms of such plan or as otherwise required by applicable Law (determined
assuming neither AZ nor another AZ Employer provides such benefits); provided
that AZ or another AZ Employer shall offer employment to any Inactive Employee
who becomes ready, willing and able to return to active work within twelve (12)
months after the Closing Date, or during such other period as required by
applicable Law, on substantially the same terms as described in Section
9.01(c)(i), to commence upon the first regular workday following the conclusion
of such leave (or, if later, following such recovery).
(e)    Visa, Work Permit, etc. If any Transferred Employee requires a work visa
or permit or an employment pass or other approval for his or her employment to
continue with AZ or one of its Affiliates as of the Transition Date, AZ shall,
or shall cause its Affiliate to, use commercially reasonable efforts to secure
prior to the Transition Date the necessary visa, permit, pass or other approval
in a timely manner consistent with the terms of this Section 9.01 and shall be
solely responsible for any expenses related thereto, except that if such visa,
permit, pass or other approval was required, but was not obtained, in order for
the Transferred Employee to provide services to the Business prior to the
Transition Date, Seller shall (or shall cause a Seller Employer to) use
commercially reasonable efforts to obtain such approval prior to the Closing
Date.
(f)    Unions and Works Councils. As of the Closing Date, and if legally
required to do so, AZ shall, or shall cause its Affiliate to, take commercially
reasonable steps to assume and remain bound by any collective bargaining
agreement, trade union agreement or works council agreement in effect with
respect to any Transferred Employees in accordance with their terms.
(g)    Transition. Seller and AZ intend that for purposes of any severance or
termination benefit plan, program, policy, agreement or arrangement with a
Seller Employer and any statutory termination indemnity, notice requirement or
statutory severance under applicable Law, the transactions contemplated by this
Agreement shall not constitute a severance of employment of any Transferred
Employee. The parties shall cooperate to make commercially reasonable efforts to
take all appropriate steps to realize the intent of this Section 9.01(g) (which
may include executing a form of tripartite agreement between the Seller
Employer, the relevant AZ Affiliate and the Transferred Employee, if the parties
agree such a mechanism is in their mutual interest).
SECTION 9.02  Pre-Closing Covenants.
(a)    Seller Pre-Closing Obligations. Seller shall, and shall cause any other
Seller Employer to, (i) pay all salaries, fees, contributions to Seller Benefit
Plans, holiday pay, commissions, retention payments, expenses, and other
compensation (except cash bonus), to the extent due and payable, to Transferred
Employees or Transferred Contingent Workers up to and

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
73

--------------------------------------------------------------------------------




including their respective Transition Date (unless terminated earlier); (ii) pay
cash bonuses due to Transferred Employees with respect to calendar year 2013;
(iii) pay or pay AZ as soon as practicable after the Closing Date for all
holiday or vacation pay, and all other compensation (except cash bonuses
attributable to periods after December 31, 2013), accrued by Transferred
Employees but unpaid as of the Closing Date (except to the extent such Liability
is reflected on the books of a Transferred Entity and included to the benefit of
AZ in an adjustment to working capital), (iv) waive any conditions applicable
under Seller stock plan rules that might prevent pro-rata vesting of
restricted-, market- and performance-stock units awarded to Transferred
Employees more than 12 months before Closing; and (v) take all commercially
reasonable steps to comply with all applicable Laws requiring information and
consultation with Business Employees or with their representatives for periods
prior to the Closing Date.
(b)    AZ Cooperation. AZ shall, and shall cause any applicable AZ Employer to,
take all commercially reasonable steps to assist Seller or its Affiliates, at
the reasonable request of Seller, with respect to (i) the information and
consultation processes referenced in Section 9.02(a) and (ii) informing Seller
and the Business Employees about the expected roles of the Business Employees
with the applicable AZ Employer, the terms and conditions of employment that are
expected to apply to them and the employment transition process.
SECTION 9.03  Post-Closing Covenants.
(a)    Continuation Period. Subject to applicable Law and any applicable
collective bargaining agreement, trade union agreement or works council
agreement, from the Transition Date until the first anniversary of the Closing
Date (the “Continuation Period”), with respect to each Transferred Employee
(which, for the avoidance of doubt, includes any Business Employee who becomes
an employee of an AZ Employer pursuant to clause (i), (ii) or (iii) of Section
9.01(a)), AZ shall, or shall cause an applicable AZ Employer to, provide and
maintain terms and conditions of employment consistent with clauses (A) through
(D) of Section 9.01(c)(i) above. Without limiting the generality of the
foregoing, AZ shall, or shall cause an applicable AZ Employer to, provide and
maintain during the Continuation Period: (i) for Transferred Employees in the
United States (“U.S. Transferred Employees”), defined contribution plan,
medical, dental, short term disability, long term disability, life insurance and
accident insurance benefits under AZ Benefit Plans that are substantially
similar in the aggregate to the defined contribution plan, medical, dental,
short term disability, long term disability, life insurance and accident
insurance benefits offered under the corresponding Seller Benefit Plans as of
the Closing Date, and (ii) for Transferred Employees outside of the United
States (“Non-U.S. Transferred Employees”), health and welfare, pension and
retirement plan benefits that are substantially similar in the aggregate to,
respectively, the health and welfare, pension and retirement benefits offered
under the corresponding Seller Benefit Plans as of the Closing Date. For the
avoidance of doubt, nothing in this Agreement requires AZ or any other AZ
Employer to maintain any particular employee benefit plan or infringes upon the
right of AZ and the other AZ Employers to amend or terminate all employee
benefit plans.
(b)    Compensation Commitments. AZ shall, or shall cause an applicable AZ
Employer to, honor (i) any salary merit increases set forth in Section
9.03(b)(i) of the Seller Disclosure Schedule that are currently scheduled to
become effective for Transferred Employees on the date set forth in such section
of the Seller Disclosure Schedule, and (ii) the planned

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
74

--------------------------------------------------------------------------------




compensation commitments set forth in Section 9.03(b)(ii) of the Seller
Disclosure Schedule with respect to applicable Transferred Employees, in each
case, to the extent the Transferred Employee continues to be employed by an AZ
Employer during the relevant period.
(c)    Service Credit. Each Transferred Employee will receive credit for years
of service with any Seller Employer (and its Affiliates and their respective
predecessors), to the extent such Seller Employer, immediately prior to the
Transition Date, credits such service prior to the Transition Date, under the
compensation and benefit plans of the AZ Employers for purposes of eligibility
to participate (including, for example, in AZ’s retiree medical plan), vesting,
rate of vacation accrual, rate of contributions under AZ Employers’ defined
contribution retirement plans, and determining eligibility for, and amount of,
severance benefits and termination indemnities, to the extent such recognition
of credit does not result in duplication of benefits; provided that, in any
case, service shall be credited to the extent required by applicable Law or
pursuant to any collective bargaining agreement, trade union agreement or works
council agreement. AZ will, and will cause other AZ Employers to, cause, to the
extent practicable, any and all pre-existing condition limitations, eligibility
waiting periods and evidence of insurability requirements to be waived under the
AZ Benefit Plans for Transferred Employees to the extent such conditions and
exclusions were satisfied or did not apply to such individuals under the
corresponding Seller Benefit Plan prior to the Transition Date and will, if
practicable, provide credit to the Transferred Employees under such AZ Benefit
Plans for any co-payments and deductibles made prior to the Transition Date in a
corresponding Seller Benefit Plan in satisfying any deductible requirement,
out-of-pocket maximum or similar terms under any of the AZ Benefit Plans. For
the avoidance of doubt, each Transferred Employee will be treated as a new hire
under AZ Benefit Plans, except as provided in this Section 9.03(c) or as
required by Law.
(d)    Severance. If the applicable AZ Employer initiates any dismissal or
employment termination process with respect to a Transferred Employee during the
Continuation Period, the AZ Employer shall provide to such individual severance
benefits determined as the more favorable of (x) the severance benefits for such
individual pursuant to a severance plan, program or arrangement in effect with a
Seller Employer immediately prior to the individual’s Transition Date using the
formula in effect under such plan, program or arrangement at that time (or, for
applicable jurisdictions where there is no such established plan or program,
pursuant to the most recent negotiated social plan for employees of the relevant
Seller Employer and if there is no such relevant plan then consistent with past
practice for individual separation agreements over the past two (2) years to the
extent set forth in Section 9.03(d) of the Seller Disclosure Schedule, or (y)
the applicable severance plan, program or arrangement of the AZ Employer (in
each case of (x) or (y), taking into account any service for the Seller Employer
(and its Affiliates and their respective predecessors) to the extent credited by
the Seller Employer prior to the Transition Date in accordance with Section
9.03(c) and service for an AZ Employer).
(e)    No Continuation of Employment Required. For the avoidance of doubt,
nothing in this Agreement affects or in any way limits the right of the AZ
Employers to terminate the employment of any employee, including a Transferred
Employee.
SECTION 9.04  Benefit Plans.

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
75

--------------------------------------------------------------------------------




(a)    Assumed Benefit Plans. In addition to the other obligations, Liabilities
and commitments assumed by AZ or its Affiliates hereunder, AZ or one of its
Affiliates shall, as of the Closing Date, assume sponsorship and administration
of and responsibility for all Liabilities and obligations related to, the
Assumed Benefit Plans set out in Section 9.04(a) of the Seller Disclosure
Schedule (the “Assumed Benefit Plans”), including, for the avoidance of doubt,
through AZ’s acquisition of a Transferred Entity that sponsors or maintains such
Assumed Benefit Plan and, to the extent required by Law in countries where AZ
agrees the Acquired Rights Regulations apply, pension plans and/or relevant
pension plan liabilities of a Seller Employer in such countries. For the
avoidance of doubt, a plan is not considered to be sponsored or maintained by a
Transferred Entity for purposes of this Section 9.04(a) and Section 9.04(a) of
the Seller Disclosure Schedule if it is sponsored or maintained by, or covers
employees of, a Seller Employer that is not a Transferred Entity, in which case
such plan shall remain with Seller or a Seller Employer that is not a
Transferred Entity. Seller shall, prior to Closing, make any contribution under
the Assumed Benefit Plans with respect to a calendar year before 2014, and, if
Seller does not make such contributions, Seller shall reimburse AZ for any such
contribution AZ (or an AZ Employer) is required to make (except to the extent
such Liability is reflected on the books of a Transferred Entity and included to
the benefit of AZ in an adjustment to working capital).
(b)    Health and Welfare and Workers’ Compensation Claims. Seller and its
Affiliates shall retain all Liabilities for all medical, dental, vision, life
insurance, accidental death and dismemberment, and prescription drug claims
incurred by the Business Employees or their eligible dependents prior to the
applicable Transition Date and all workers’ compensation claims incurred by the
Business Employees prior to the applicable Transition Date under the terms of
any workers’ compensation program of Seller or its Affiliates with respect to
the Business Employees. AZ or its Affiliates shall be responsible for all
medical, dental, vision, basic life insurance, accidental death and
dismemberment, and prescription drug claims incurred by the Transferred
Employees (or their eligible dependents) under employee benefit plans of AZ
Employers (to the extent the Transferred Employee elects such coverage) on or
after the applicable Transition Date and all workers’ compensation claims under
the terms of any workers’ compensation program of AZ or its Affiliates with
respect to the Transferred Employees incurred on or after the applicable
Transition Date. For these purposes, a claim shall be deemed to be incurred: (i)
in the case of workers’ compensation, at the time of the injury, sickness or
other event giving rise to the claim for such benefits; (ii) in the case of
medical, prescription drug, dental or vision benefits, at the time professional
services, equipment or prescription drugs covered by the applicable plan are
obtained; (iii) in the case of life insurance benefits, upon death; and (iv) in
the case of accidental death and dismemberment benefits, at the time of the
accident. Notwithstanding anything to the contrary in the foregoing, Seller and
its Affiliates shall have no responsibility pursuant to this Section 9.04(b)
with respect to any Liability of the Transferred Entities (other than with
respect to liability incurred prior to the Closing Date under self-insured
welfare plans, if any) on and after the Closing Date.
(c)    U.S. Savings and Investment Plan.
(i)    Savings Plan Continuation Period Coverage. Without limiting the
generality of Section 9.03(a), effective as of the Closing Date, AZ or its
Affiliate shall

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
76

--------------------------------------------------------------------------------




have in place a defined contribution plan covering U.S. Transferred Employees
that includes a qualified cash or deferred arrangement within the meaning of
Section 401(k) of the Code intended to be qualified pursuant to Section 401(a)
of the Code (the “AZ 401(k) Plan”). Each U.S. Transferred Employee who
participates in the Bristol-Myers Squibb Company Savings and Investment Program
(the “Seller SIP”) shall be fully vested in his or her account under the Seller
SIP immediately prior to the Closing Date and shall be eligible to become a
participant in the AZ 401(k) Plan as of, or as soon as practicable after, the
Closing Date, and each U.S. Transferred Employee who would become eligible to
participate in the Seller SIP during the Continuation Period if they remained
employed by a Seller Employer (pursuant to its terms in effect immediately prior
to the Closing) shall be eligible to participate in the AZ 401(k) Plan no later
than such date.
(ii)    U.S. Plan Rollovers. At such time as Seller is reasonably satisfied that
the AZ 401(k) Plan meets the requirements for qualification under Section 401(a)
of the Code, and AZ is reasonably satisfied that the Seller SIP meets the
requirements for qualification under Section 401(a) of the Code, the AZ 401(k)
Plan shall accept rollover contributions by U.S. Transferred Employees from the
Seller SIP, including any loans under the Seller SIP. Seller shall retain, and
shall indemnify and hold harmless AZ, its Affiliates, and the AZ 401(k) Plan
against, any Liability associated with the Seller SIP (other than with respect
to the management and payment of rolled over assets after the rollover),
including, for example, any Liability for failing to make contributions to the
Seller SIP or failing to operate the SIP in accordance with ERISA or the
tax-qualification requirements of the Code. AZ shall indemnify and hold Seller
and its Affiliates and the Seller SIP harmless against any Liability arising
after the rollover with respect to the amounts rolled over to the AZ 401(k)
Plan.
(d)    No Other Plan Transfer. Except as expressly provided in this Section 9.04
(or as required by Law), AZ shall not assume any Liabilities with respect to
benefits under any employee benefit plan of the Seller or any other Seller
Employer (including but not limited to Seller’s U.S. Retirement Income Plan and
Seller’s Benefit Equalization Plan – Savings and Investment Program).
SECTION 9.05  Non-Solicitation. To the extent permitted under applicable Law,
for a period of one (1) year following the Closing Date, (i) without the prior
written consent of AZ, neither Seller nor any of its Affiliates shall directly
or indirectly knowingly employ or solicit any Transferred Employee or any other
individual who was, immediately prior to the applicable Transition Date, a
Business Employee (other than an Excluded Employee and any individual who ceases
to be employed by an AZ Employer due to an involuntary termination or
redundancy), unless such individual contacts Seller or any of its Affiliates
independently and on his or her own initiative in response to a general
recruitment advertisement issued by Seller or any of its Affiliates, and (ii)
without the prior written consent of Seller, neither AZ nor any of its
Affiliates shall directly or indirectly knowingly employ or solicit (A) any
non-Business Employee employed by Seller or an Affiliate of Seller who is
providing services to the Business or the transition of the Business, (B) any
Excluded Employee or (C) any individual set forth on Section 9.05 of the Seller
Disclosure Schedule (other than, in each case, any individual who

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
77

--------------------------------------------------------------------------------




ceases to be employed by Seller or its Affiliate due to an involuntary
termination or redundancy), unless such individual contacts AZ or any of its
Affiliates independently and on his or her own initiative in response to a
general recruitment advertisement issued by AZ or any of its Affiliates.
SECTION 9.06  Allocation of Employment Liabilities.
(a)    Seller Retained Employee Liabilities. Retained Employee Liabilities shall
include all obligations, Liabilities and commitments of Seller or any Selling
Affiliate relating to (i) actions, suits or claims to the extent relating to any
person’s employment with or engagement by Seller or any Selling Affiliate to
provide services to the Business, including Business Employees and Contingent
Workers, whether brought prior to, on or after the applicable Transition Date,
that are solely based on events, facts or circumstances first existing or
occurring prior to the Transition Date, (ii) any employee benefit plan sponsored
or maintained by Seller or any Selling Affiliate prior to the Closing Date (or,
with respect to a particular Transferred Employee, the relevant Transition Date)
(including any employee benefit plan to which Seller or any Selling Affiliate
contributed or could be required to contribute whether before or after the
Closing Date or, if applicable, Transition Date), except for any obligations,
Liabilities and commitments with respect to such plans assumed by AZ or its
Affiliates pursuant to the terms of this Agreement, and (iii) any obligation to
provide severance or similar benefits as a result of the transactions
contemplated by this Agreement, except as provided in Section 9.01(c)(i).
(b)    AZ Assumed Employee Liabilities. Notwithstanding anything to the contrary
in this Agreement (except Section 9.06(b)), on and after the Closing Date, AZ
shall be solely responsible for any and all:
(i)    Liabilities arising from or relating to obligations and payments owed in
respect of the employment or retention of (including the termination of such
employment or retention), or pursuant to any agreement or other arrangement for
the provision of services to the Business, that arise on or after the applicable
Transition Date with respect to any Transferred Employee or Contingent Worker
providing services to the Business pursuant to an arrangement with AZ or its
Affiliate.
(ii)    Liabilities arising from or relating to any Assumed Benefit Plan,
including any benefit Liabilities and any action, suit or claim or threatened
action, suit or claim relating to such Assumed Benefit Plan, whenever accrued
and whether based on events, facts or circumstances first existing or occurring
prior to, on or after such date.
(iii)    Liabilities arising from or relating to any AZ Benefit Plan, whether
incurred prior to, on or after the Closing Date.
(iv)    Liabilities arising from AZ's or its Affiliate's failure to perform and
discharge any obligation or requirement of AZ or its Affiliate in connection
with the transactions contemplated by this Agreement (A) to inform and consult
with any works council, union or employee representatives or (B) pursuant to the
applicable Acquired Rights Regulations, whether incurred prior to, on or after
the Closing Date, provided always such default on AZ’s part is not directly
caused by Seller’s failure to comply with Section 9.09 below.

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
78

--------------------------------------------------------------------------------




SECTION 9.07  WARN Act. AZ and its Affiliates shall be responsible for
compliance with, and any Liabilities incurred pursuant to, the U.S. Worker
Adjustment and Retraining Notification Act, as amended (the “WARN Act”) and any
similar applicable Law with respect to employment of the Transferred Employees
by AZ or its Affiliates after the Closing Date. Seller shall provide, upon
request from AZ with reasonable advanced notice, information concerning changes
in the workforce of Seller and Seller’s Affiliates to the extent such
information is necessary to determine what is required for AZ or an Affiliate of
AZ to comply with the requirements of the WARN Act or such similar applicable
Law. The parties will cooperate in good faith with regard to any notification
that may be required by the WARN Act or other similar applicable Law as a result
of the transactions contemplated by this Agreement.
SECTION 9.08  Personnel Records. To the extent permitted by applicable Law, the
originals of all records created prior to the Closing Date (or such later
Transition Date with respect to any Transferred Employees, as applicable) set
forth in the Transferred Employees' personnel files (the “Personnel Records”)
shall be transferred to the AZ Employers. The originals of all personnel records
of all former employees who performed services for the Business and all Business
Employees who do not become Transferred Employees shall remain with the Seller
Employers; provided that Seller shall permit AZ or its Affiliates or successors
and their authorized representatives to have full access to all such personnel
records to the extent reasonably necessary in order for AZ or any of its
Affiliates or successors to respond to a subpoena, court order, audit,
investigation or otherwise as required by applicable Law or in connection with
any pending or threatened lawsuits, actions, arbitrations, claims, complaints,
investigations or other proceedings. AZ or its Affiliates (or their respective
successors) shall retain the Personnel Records for a period of at least ten (10)
years following the Closing Date, or such longer period as may be required under
applicable Law (the “Record Retention Period”). AZ and its Affiliates shall
permit Seller and its authorized representatives to have full access upon
reasonable notice during normal business hours to all the Personnel Records
during the Record Retention Period in order for Seller or any of its Affiliates
to respond to a subpoena, court order, audit, investigation, to obtain data for
pension or other benefits, or otherwise as required by applicable Law (such
determination by the parties of access shall be reasonable and shall not be
unreasonably delayed) and AZ and its Affiliates shall provide Seller, upon
Seller’s reasonable request and at Seller’s expense, with copies of such
Personnel Records. Notwithstanding the foregoing, the parties may agree to waive
or modify the terms of this Section 9.08 to the extent provided for in a writing
acknowledged by both parties.
SECTION 9.09  Cooperation. Seller shall make commercially reasonable efforts,
subject to the provisions of any works council agreement or arrangement and
applicable Law, to provide AZ in a timely manner with information and documents
relating to the Seller Benefit Plans (including service crediting), employment
contracts and policies, pay and performance data, personnel records, bonus,
incentive and commission plans, and such other HR-related information as may
reasonably be requested by AZ to facilitate AZ’s efforts to provide
corresponding employee benefits and employment terms to the Transferred
Employees; provided, however, that Seller shall not be required to provide
confidential, proprietary or otherwise nonpublic information and documents
relating to the Seller Benefit Plans, which Seller shall have the exclusive
right to determine and withhold. Seller shall and shall cause its Affiliates

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
79

--------------------------------------------------------------------------------




to reasonably cooperate with AZ to provide reasonable access for AZ and its
Affiliates to Business Employees in connection with any offers of employment to
be made hereunder. Each party shall reasonably cooperate with the other: (i) in
providing access to relevant data and employment records of Transferred
Employees reasonably necessary to administer the benefits of the Transferred
Employees under any Seller Benefit Plan or any employee benefit plan maintained
by AZ or its Affiliates in which Transferred Employees are eligible to
participate; (ii) in determining final lists of Business Employees in each
country before Closing; and (iii) in deciding whether Acquired Rights
Regulations apply automatically to transfer some or all Business Employees to
AZ, or its Affiliates, in particular Acquired Rights Countries, or whether AZ
should instead procure that relevant Affiliates offer employment to such
Business Employees in accordance with its obligations under Section 9.01(c)
above.
SECTION 9.10  Potential Business Employees. Section 9.10 of the Seller
Disclosure Schedule sets forth certain groups of employees of Seller and its
Affiliates whose members perform or may perform functions for or on behalf of
the Business (the “Potential Business Employees”). Promptly and as soon as
practicable after the date hereof AZ, working together in good faith with
Seller, shall discuss and determine which members of the Potential Business
Employees qualify as Business Employees, and AZ shall determine whether each
such employee shall transfer to (or be offered employment with) an AZ Employer.
Upon AZ’s determination that a Potential Business Employee shall transfer to (or
be offered employment with) an AZ Employer, Seller shall within a reasonable
amount of time update the schedules to this Agreement accordingly, including
Section 4.08(a) of the Seller Disclosure Schedule. Until and unless such
determination is made, the Potential Business Employees shall not be deemed to
be Business Employees for any purpose under this Agreement. Notwithstanding the
foregoing, Seller and AZ shall mutually agree on which Potential Business
Employees set forth in Part A of Section 9.10 of the Seller Disclosure Schedule
shall transfer to (or be offered employment by) an AZ Employer.
SECTION 9.11  Japan Employees. With respect to the employees of Seller or its
Affiliates who are located in Japan and spend at least 50% of their working time
performing services for the Business (the “Japan Employees”), promptly and as
soon as practicable after the date hereof, AZ shall, working together in good
faith with the Seller, determine whether all or any of the Japan Employees shall
be deemed to be Business Employees for purposes of this Agreement. Section 9.11
of the Seller Disclosure Schedule sets forth the position of each Japan
Employee. Upon AZ’s determination that a Japan Employee is a Business Employee,
Seller shall within a reasonable amount of time update the schedules to this
Agreement accordingly, including Section 4.08(a) of the Seller Disclosure
Schedule. Any Japan Employee determined not to be deemed a Business Employee
shall be deemed an Excluded Employee for all purposes of this Agreement.
SECTION 9.12  Effect of Article IX. Nothing in this Agreement shall constitute
an amendment to any employee benefit plan, and no employee benefit plan shall be
amended absent a separate written amendment that complies with such plan’s
amendment procedures. Nothing in this Article IX is intended or shall be
construed to entitle any person other than the parties hereto and their
respective transferees and permitted assigns to any claim, cause of action,
remedy or right of any kind.

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
80

--------------------------------------------------------------------------------




SECTION 9.13  Payroll Administration.
(a)    Seller shall satisfy (or cause its Affiliates to satisfy) all employee
payroll reporting obligations (including distribution of Forms W-2 and filing
Forms W-3 and 941 with the Internal Revenue Service, and similar state and local
requirements) associated with compensation paid by the Transferred Entities for
the 2014 tax year (except for adjustments made after the Closing as noted
below). Any adjustments required to be made to the payments after the Closing
relating to compensation for services performed prior to the Closing Date will
be the responsibility of AZ and shall be paid subject to Section 9.13(c). AZ
shall satisfy (or cause its Affiliates to satisfy) all payroll reporting
obligations (including distribution of Forms W-2 and filing Forms W-3 and 941
with the Internal Revenue Service, and similar state and local requirements)
associated with such adjustments.
(b)    Seller shall make commercially reasonable efforts to (or cause its
Affiliates to) (i) process payments on and after the Closing Date, on behalf of
AZ and its Affiliates, to non-employee services providers and vendors who
performed services for the Business prior to the Closing Date until such time as
AZ or one of its Affiliates is able to process such payments under its own
general ledger, but in no case later than December 31, 2014 and (ii) satisfy all
statutory reporting obligations (including distribution of Form 1099s and
similar state and local requirements) relating to such payments. AZ shall make
commercially reasonable efforts to take over the processing of such non-employee
service providers and vendors as soon as practicable after the Closing Date and
shall provide all information reasonably requested by Seller to perform its
obligations under this Section 9.13(b).
(c)    AZ agrees that no compensation shall be paid under the federal employer
identification number of Amylin Pharmaceuticals, LLC or any other Transferred
Entity in the United States on or after the Closing Date during the 2014 tax
year. Individuals employed or retained by Transferred Entities in the United
States immediately prior to the Closing Date shall be paid for services, if any,
on and after the Closing Date during the 2014 tax year under the federal
employer identification number of AZ or an Affiliate of AZ other than the
Transferred Entities, and AZ shall be responsible for payroll obligations
associated with such compensation.
(d)    The parties shall, and shall cause their respective Affiliates to,
cooperate and provide information required to effectuate the provisions of this
Section 9.13, including with respect to communications, inquiries and
proceedings by or involving employees, service providers, vendors and
governmental agencies.‬
ARTICLE X

Indemnification
SECTION 10.01  Indemnification by Seller.
(a)    Subject to the provisions of this Article X, from and after the Closing,
Seller shall indemnify AZ and its Affiliates and each of their respective
officers, directors, managers, employees, successors, assigns, agents and
representatives (collectively, the “AZ Indemnitees”) against and hold them
harmless from any claim, loss, liability, cost, damage,

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
81

--------------------------------------------------------------------------------




deficiency, assessment, fine, judgment, fee, cost or expense (including
reasonable legal fees and expenses and other out-of-pocket costs incurred in
investigating, preparing and defending the foregoing) (collectively, “Losses”)
suffered or incurred by any such AZ Indemnitee to the extent arising from, or
relating to:
(i)    any inaccuracy or breach of any representation or warranty of Seller
contained in Article IV (without giving effect to any “material,” “materially,”
“Business Material Adverse Effect,” “Seller Material Adverse Effect” or similar
qualification or standard contained in any such representation or warranty);
(ii)    any breach of any covenant or agreement of Seller contained in this
Agreement;
(iii)    any Excluded Liability related to the Business, the Acquired Assets or
any Transferred Entity, or the failure by Seller or any of its Affiliates to
pay, perform or otherwise discharge when due any such Excluded Liability; and
(iv)    any claim for indemnification, whether asserted or claimed prior to, on
or after the Closing Date, by any officer or director of any Transferred Entity
serving between August 8, 2012 and the Closing Date;
provided, however, that this Section 10.01 shall not provide for any
indemnification arising out of or relating to Taxes (indemnification for which
is provided solely in Section 10.03).
(b)    Notwithstanding the foregoing, Seller shall not be required to indemnify
any AZ Indemnitee and Seller shall not have any liability under Section
10.01(a)(i) unless the individual item relating to the Loss is in excess of [*]
dollars ($[*]) and in respect of each individual item where the Loss relating
thereto is equal to or greater than [*] dollars ($[*]). the aggregate amount of
all Losses for which Seller would be liable exceeds on a cumulative basis an
amount equal to [*] dollars ($[*]) (the “Deductible”), and then only to the
extent of any such excess; provided, however, that the Deductible shall not
apply to any breach of a Seller Fundamental Representation.
(c)    Notwithstanding anything to the contrary herein, (i) in no event shall
the aggregate amount of Losses for which Seller is obligated to indemnify the AZ
Indemnitees pursuant to Section 10.01(a)(i) (other than for any breach of a
Seller Fundamental Representation) exceed [*] dollars ($[*]) (the “Cap”); (ii)
in no event shall the aggregate amount of Losses for which Seller is obligated
to indemnify the AZ Indemnitees pursuant to breaches of Seller Fundamental
Representations exceed the lesser of (A) [*] dollars ($[*]) and (B) the
aggregate amounts actually paid to Seller and its Affiliates under this
Agreement; and (iii) in no event shall Seller be obligated to indemnify any AZ
Indemnitee to the extent any such matter was reflected in the calculation of the
adjustment to the Purchase Price, if any, pursuant to Section 2.03.
SECTION 10.02  Indemnification by AZ. (a) From and after the Closing, AZ and the
Transferred Entities shall, jointly and severally, indemnify Seller and its
Affiliates (other than any Transferred Entity) and each of their respective
officers, directors, managers, employees,

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
82

--------------------------------------------------------------------------------




successors, heirs, assigns, agents and representatives (collectively, the
“Seller Indemnitees”) against and hold them harmless from any Loss suffered or
incurred by any such indemnified party to the extent arising from, or relating
to:
(i)    any inaccuracy or breach of any representation or warranty of AZ
contained in Article VI;
(ii)    any breach of any covenant or agreement of AZ contained in this
Agreement; and
(iii)    any Assumed Liability or the failure by AZ or any of its Affiliates to
pay, perform or otherwise discharge when due any Assumed Liability (subject, for
the avoidance of doubt, to Section 10.04);
provided, however, that this Section 10.02 shall not provide for any
indemnification arising out of or relating to Taxes (indemnification for which
is provided solely in Section 10.03).
(b)    Notwithstanding the foregoing, (i) AZ shall not be required to indemnify
any Seller Indemnitee and AZ shall not have any liability under Section
10.02(a)(i) unless the aggregate of all Losses for which AZ would be liable, but
for this clause (i), exceeds on a cumulative basis the Deductible, and then only
to the extent of any such excess; provided, however, that the Deductible shall
not apply to any breach of a Purchaser Fundamental Representation; (ii) in no
event shall the aggregate amount of Losses for which AZ is obligated to
indemnify the Seller Indemnitees pursuant to Section 10.02(a)(i) (other than for
any breach of a Purchaser Fundamental Representation) exceed the Cap; (iii) in
no event shall the aggregate amount of Losses for which AZ is obligated to
indemnify the Seller Indemnitees pursuant to breaches of Purchaser Fundamental
Representations exceed the Purchase Price; and (iv) in no event shall AZ be
obligated to indemnify any Seller Indemnitee to the extent any such matter was
reflected in the calculation of the adjustment to the Purchase Price, if any,
pursuant to Section 2.03.
SECTION 10.03  Tax Indemnification.
(a)    Seller shall indemnify AZ and its Affiliates (including the Transferred
Entities) and each of their respective officers, directors, employees,
stockholders, agents and representatives against and hold them harmless from:
(i)    all liability for Taxes of the Transferred Entities for a Pre-Closing Tax
Period;
(ii)    Excluded Tax Liabilities;
(iii)    Taxes arising, as a result of (A) the application of Treasury
Regulation § 1.1502-6(a), or any comparable provision of state, local or foreign
Tax Law, by reason of any Transferred Entity being a member of an affiliated
group that includes Seller and its Affiliates (other than the Transferred
Entities), (B) any Transferred Entity being a party to a tax sharing agreement
(other than, for the avoidance of doubt, the TRA) entered into

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
83

--------------------------------------------------------------------------------




during a Seller Pre-Closing Tax Period or (C) any Transferred Entity being a
party to any agreement or arrangement with any taxing authority with regard to
the Tax liability of any other person entered into in a Seller Pre-Closing Tax
Period;
(iv)    Taxes (whenever arising) arising by reason of (A) BMS Holdco being
treated for U.S. Federal income Tax purposes as an entity other than a
corporation or (B) any Transferred Entity (other than BMS Holdco) not being
treated as a “disregarded entity” for U.S. Federal income Tax purposes, in each
case as of the Closing;
(v)    Taxes arising as a result of Seller or BMS Holdco (or any predecessor for
Tax purposes of BMS Holdco) or their respective Affiliates having failed to
comply with their obligations described in the TRA under the caption “Asset
Purchase Gain Tax Reporting” in any Pre-Closing Tax Period;
(vi)    VAT that is the responsibility of Seller pursuant to Section 8.07(k);
and
(vii)    Transfer Taxes that are the responsibility of Seller pursuant to
Section 8.07(e).
Notwithstanding the foregoing, Seller shall not indemnify and hold harmless AZ
and its Affiliates, and each of their respective officers, directors, employees
and agents, from any liability for Taxes attributable to any action taken after
the Closing by AZ, any of its Affiliates (including the Transferred Entities),
or any transferee of AZ or any of its Affiliates (other than any such action
expressly required by applicable law or by this Agreement) or attributable to a
breach by AZ of its obligations under this Agreement.
(b)    AZ shall and shall cause the Transferred Entities to, indemnify Seller
and its Affiliates and each of their respective officers, directors, employees,
stockholders, agents and representatives and hold them harmless from:
(i)    all liability for Taxes of Amylin and its Subsidiaries for a Pre-Closing
Tax Period that are the responsibility of AZ pursuant to the TRA Amendment;
(ii)    all liability for Taxes of the Transferred Entities for all Post-Closing
Tax Periods;
(iii)    Assumed Tax Liabilities;
(iv)    all liability for Taxes attributable to any action taken after the
Closing by AZ, any of its Affiliates (including the Transferred Entities), or
any transferee of AZ or any of its Affiliates (other than any such action
expressly required by applicable law or by this Agreement) or attributable to a
breach by AZ of its obligations under this Agreement;
(v)    VAT that is the responsibility of AZ pursuant to Section 8.07(k); and
(vi)    Transfer Taxes that are the responsibility of AZ pursuant to Section
8.07(e).

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
84

--------------------------------------------------------------------------------




Notwithstanding the foregoing, AZ shall not indemnify and hold harmless Seller
and its Affiliates, and each of their respective officers, directors, employees
and agents, from any liability for Taxes attributable to a breach by Seller of
its obligations under this Agreement.
Notwithstanding anything to the contrary set forth in this Section 10.03, the
provisions of the TRA shall govern the obligations of the parties hereto to
share the burden of, or indemnify each other for, any Taxes for any Pre-Closing
Tax Period to the extent provided therein, and to the extent of any
inconsistency between this Agreement and the TRA, the provisions of the TRA
shall govern.
SECTION 10.04  Acknowledgment of Other Indemnities.
(a)    Each of Seller and AZ hereby acknowledges that, notwithstanding anything
else to the contrary in this Agreement (including, for the avoidance of doubt,
Section 1.03, Section 10.01 and Section 10.02) or in any other notice, consent,
agreement or document, pursuant to the Amylin Collaboration Agreement and
subject to the terms, conditions and limitations set forth therein and in
Exhibit G, Affiliates of each of Seller and AZ are obligated to share and/or
indemnify the other for certain Losses in respect of the Amylin Business,
including with respect to fifty percent (50%) of the Historical Amylin Business
Liabilities and Amylin Liabilities (as each is defined in the Amylin
Collaboration Agreement and subject to any exceptions set forth in the Amylin
Collaboration Agreement), each to the extent incurred or attributable to periods
on or prior to the Closing Date (for the avoidance of doubt, which obligations
survive the Closing in accordance with Exhibit G). To the extent Losses are
expressly shared and/or indemnifiable pursuant to the Amylin Collaboration
Agreement, no indemnification with respect to such Losses may be sought
hereunder.
(b)    Each of Seller and AZ hereby acknowledges that, notwithstanding anything
else to the contrary in this Agreement (including, for the avoidance of doubt,
Section 1.03, Section 10.01 and Section 10.02) or in any other notice, consent,
agreement or document, pursuant to the Saxa Collaboration Agreement and subject
to the terms, conditions and limitations set forth therein and in the Saxa
Collaboration Termination Agreement, Affiliates of each of Seller and AZ are
obligated to share and/or indemnify the other for certain Losses in respect of
the Saxa Business to the extent incurred or attributable to periods on or prior
to the Closing Date (for the avoidance of doubt, which obligations survive the
termination of the Saxa Collaboration Agreement in accordance with the terms of
the Saxa Collaboration Termination Agreement). To the extent Losses are
expressly shared and/or indemnifiable pursuant to the Saxa Collaboration
Termination Agreement, no indemnification with respect to such Losses may be
sought hereunder.
(c)    Each of Seller and AZ hereby acknowledges that, notwithstanding anything
else to the contrary in this Agreement (including, for the avoidance of doubt,
Section 1.03, Section 10.01 and Section 10.02) or in any other notice, consent,
agreement or document, pursuant to the Dapa Collaboration Agreement and subject
to the terms, conditions and limitations set forth therein and in the Dapa
Collaboration Termination Agreement, Affiliates of each of Seller and AZ are
obligated to share and/or indemnify the other for certain Losses in respect of
the Dapa Business to the extent incurred or attributable to periods on or prior
to the Closing Date (for the avoidance of doubt, which obligations survive the
termination of the Dapa

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
85

--------------------------------------------------------------------------------




Collaboration Agreement in accordance with the terms of the Dapa Collaboration
Termination Agreement). To the extent Losses are expressly shared and/or
indemnifiable pursuant to the Dapa Collaboration Termination Agreement, no
indemnification with respect to such Losses may be sought hereunder.
(d)    Each of Seller and AZ hereby agrees that the aforementioned indemnities
and other allocations of liabilities and costs set forth in the Amylin
Collaboration Agreement, the Saxa Collaboration Agreement and the Dapa
Collaboration Agreement shall remain in full force and effect in accordance with
the terms of such agreements (as modified by Exhibit G, the Saxa Collaboration
Termination Agreement and the Dapa Collaboration Termination Agreement,
respectively) and nothing herein to the contrary shall be deemed to alter or
amend in any way such obligations.
(e)    All indemnities relating to the supply or manufacturing of products
pursuant to the Master Supply Agreement and each of the supply agreements set
forth on Section 10.04(e) of the Seller Disclosure Schedule shall be governed
exclusively by the terms of the applicable agreement.
(f)    Seller and its Affiliates, on the one hand, and AZ and its Affiliates, on
the other hand, shall each be responsible for fifty percent (50%) of all Losses
arising from or relating to any indemnification payments to Kyowa Hakko Kirin
Co., Ltd. (“KHK”), its affiliates or any of their respective directors,
officers, employees or agents under the letter, dated January 29, 2014, pursuant
to which KHK consented to the Assignment (as defined in such letter).
SECTION 10.05  Limitations on Liability; Cooperation.
(a)    NOTWITHSTANDING ANY PROVISION HEREIN, NEITHER SELLER NOR AZ SHALL BE
LIABLE TO THE OTHER PARTY OR ITS AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS OR REPRESENTATIVES FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL,
EXEMPLARY, PUNITIVE OR MULTIPLE DAMAGES ARISING OUT OF THIS AGREEMENT OR THE
EXERCISE OF ITS RIGHTS HEREUNDER, OR FOR LOST PROFITS (OR LOSS OF USE, DAMAGE TO
GOODWILL OR LOSS OF BUSINESS) ARISING FROM OR RELATING TO ANY BREACH OF THIS
AGREEMENT REGARDLESS OF ANY NOTICE OF SUCH DAMAGES. NOTHING IN THIS SECTION
10.05 IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS
OF EITHER PARTY WITH RESPECT TO DAMAGES AWARDED TO THIRD PARTY CLAIMANTS (OTHER
THAN AN AZ INDEMNITEE OR SELLER INDEMNITEE) IN THIRD PARTY CLAIMS UNDER THIS
ARTICLE X, OR DAMAGES AVAILABLE FOR BREACHES OF SECTION 8.09.
(b)    Subject to the procedures set forth in Section 10.08 and Section 10.09,
AZ and Seller shall cooperate with each other in good faith with respect to
resolving any claim or liability with respect to which one party is obligated to
indemnify the other party hereunder. Nothing in this Article X shall act to
negate any obligation under common law of either Seller or AZ to mitigate
damages with respect to any claim for which such party is being indemnified
against by the other party hereunder.

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
86

--------------------------------------------------------------------------------




(c)    Each party hereto further acknowledges and agrees that, should the
Closing occur, its sole and exclusive remedy with respect to any and all claims
relating to this Agreement, the Acquisition, any document, certificate or
instrument delivered in connection herewith, the Business, the Transferred
Entities, the Acquired Assets, the Assumed Liabilities, the Excluded Assets or
the Excluded Liabilities (other than claims of, or causes of action arising
from, fraud, willful breach or intentional misrepresentation) shall be pursuant
to the indemnification provisions set forth in this Article X (including those
referenced under Section 10.04). In furtherance of the foregoing, each party
hereto hereby waives, from and after the Closing, to the fullest extent
permitted under applicable Law, any and all rights, claims and causes of action
(other than claims of, or causes of action arising from, fraud, willful
misconduct or intentional misrepresentation) it or any of its Affiliates may
have against the other party and its Affiliates arising under or based upon this
Agreement, the Acquisition, any document, certificate or instrument delivered in
connection herewith, the Business, the Transferred Entities, the Acquired
Assets, the Assumed Liabilities, the Excluded Assets or the Excluded Liabilities
(except pursuant to the indemnification provisions set forth in this Article X,
including those referenced under Section 10.04). Notwithstanding the foregoing,
nothing in this Section 10.05(c) shall be deemed to limit or waive in any manner
the rights of the parties hereto under the Other Transaction Documents.
SECTION 10.06  Indemnity Net; Losses Net of Insurance, etc.
(a)    For the purposes of the indemnification provisions set forth in this
Article X, any Losses or amounts otherwise payable hereunder (including amounts
relating to Taxes pursuant to Section 10.03) shall be determined on the basis of
the net effect after giving effect to any actual cash payments, setoffs or
recoupment or any payments in each case actually received, realized or retained
by the indemnified party (including any amounts recovered or recoverable by the
indemnified party under insurance policies, but excluding self-insurance
arrangements) as a result of any event giving rise to a claim for such
indemnification.
(b)    The amount of any Loss for which indemnification is provided under this
Article X shall be (a) increased to take account of any net Tax cost actually
realized (in the taxable year in which the applicable indemnity payment is made
or a prior taxable period) by the indemnified party arising from the receipt of
indemnity payments hereunder and (b) reduced to take account of any net Tax
benefit (including as a result of any basis adjustment) actually realized (in
the taxable year in which the applicable indemnity payment is made or a prior
taxable period) by the indemnified party arising from the incurrence or payment
of any such Loss.
(c)    Notwithstanding anything contained herein to the contrary, after the
Closing, in any case where an AZ Indemnitee or Seller Indemnitee actually
recovers, under insurance policies or from any other person alleged to be
responsible for indemnifiable Losses, any amount in respect of a matter for
which such indemnitee was indemnified pursuant to Section 10.01 or Section
10.02, such indemnitee shall promptly pay over to the indemnifying party the
amount so recovered, but not in excess of the amount received by such indemnitee
(net of any previously unpaid or unreimbursed expenses incurred in collecting
such amounts and, if applicable, any increases in insurance premiums that are
proximately caused by such recovery).

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
87

--------------------------------------------------------------------------------




SECTION 10.07  Termination of Indemnification. If the Closing shall have
occurred, all covenants, agreements, warranties and representations made herein
shall survive the Closing. Notwithstanding the foregoing, all covenants,
agreements, representations and warranties made herein, and all indemnification
obligations under Sections 10.01(a)(i) and (ii) and Sections 10.02(a)(i) and
(ii) with respect to any such covenants or agreements or representations or
warranties, shall:
(a)    in the case of any such representations or warranties, terminate and
expire at the close of business on the three (3)-year anniversary of the Closing
Date; provided, however, that the Seller Fundamental Representations and the
Purchaser Fundamental Representations shall survive the Closing and continue in
effect until the expiration of the statute of limitations applicable thereto;
and
(b)    in the case of any such covenants or agreements to be fully performed
prior to the Closing, terminate and expire at the close of business on the date
that is three (3) years after the last date that a person is required to take
any action or refrain from taking any action under such covenant or agreement;
provided, however, that as to clause (a) and (b) of this Section 10.07 such
obligations to indemnify and hold harmless shall not terminate with respect to
any matter as to which the person to be indemnified or the related party thereto
shall have, before the expiration of the applicable period, previously made a
claim by delivering a notice of such claim (stating in reasonable detail the
basis of such claim) to the indemnifying party (but only with respect to matters
described in such notice) so long as such claim for indemnification has not been
satisfied or otherwise resolved as provided in this ‎Article X.
SECTION 10.08  Procedures Relating to Indemnification for Third Party Claims.
(a)    A party believing that it is entitled to indemnification under Section
10.01 or 10.02 (an “indemnified party”) shall give prompt written notification
to the other party (the “indemnifying party”) of the commencement of any claim,
action, lawsuit or other proceeding for which indemnification may be sought or,
if earlier, upon the assertion of any such claim, action, lawsuit or other
proceeding by made by any person against the indemnified party (a “Third Party
Claim”) (it being understood and agreed, however, that the failure by an
indemnified party to give notice of a Third Party Claim as provided in this
Section 10.08 shall not relieve the indemnifying party of its indemnification
obligation under this Agreement except and only to the extent that such
indemnifying party is actually materially prejudiced as a result of such failure
to give notice).
(b)    Within thirty (30) days after delivery of such notification, the
indemnifying party may, upon written notice thereof to the indemnified party,
assume control of the defense of such Third Party Claim with counsel reasonably
satisfactory to the indemnified party; provided, however, that an indemnifying
party shall not be entitled to assume control of the defense of any Third Party
Claim if (i) such Third Party Claim could reasonably be expected to result in
criminal liability of, or equitable remedies against, the indemnified party; or
(ii) the indemnified party reasonably believes that the interests of the
indemnifying party and the indemnified party with respect to such Third Party
Claim are in conflict with one another, and as

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
88

--------------------------------------------------------------------------------




a result, the indemnifying party could not adequately represent the interests of
the indemnified party in such Third Party Claim; provided, further, that an
indemnifying party shall relinquish control of the defense of any Third Party
Claim if such indemnifying party is not diligently defending such Third Party
Claim. If the indemnifying party believes that a Third Party Claim presented to
it for indemnification is one as to which the indemnified party is not entitled
to indemnification under Article X, it shall so notify the indemnified party and
the indemnifying party shall not be entitled to assume control of the defense
thereof. The failure of the indemnifying party to respond in writing to the
notice of a Third Party Claim within thirty (30) days after receipt thereof
shall be deemed an election not to assume control of the defense of the same. If
the indemnifying party assumes such defense, the indemnified party shall have
the right to participate in the defense thereof and to employ counsel, at its
own expense, separate from the counsel employed by the indemnifying party;
provided that if the indemnified party reasonably concludes, based on advice
from counsel, that the indemnifying party and the indemnified party have
conflicting interests with respect to such Third Party Claim, the indemnifying
party shall be responsible for the reasonable fees and expenses of counsel to
the indemnified party solely in connection therewith. In the event, however,
that the indemnifying party declines or fails to assume, or is not permitted to
assume, the defense of such Third Party Claim on the terms provided above or to
employ counsel reasonably satisfactory to the indemnified party, in each case
within such thirty (30)-day period, then the indemnified party may employ
counsel to represent or defend it in any such Third Party Claim, and the
indemnifying party shall be liable for the fees and expenses of counsel employed
by the indemnified party as incurred.
(c)    The indemnifying party shall keep the indemnified party advised of the
status of such Third Party Claim and the defense thereof and shall consider
recommendations made by the indemnified party with respect thereto. The
indemnified party shall deliver to the indemnifying party, promptly after the
indemnified party’s receipt thereof, copies of all notices and documents
(including court papers) received by the indemnified party relating to the Third
Party Claim.
(d)    If the indemnifying party so elects to assume the defense of any Third
Party Claim, all of the indemnified parties shall reasonably cooperate with the
indemnifying party in the defense or prosecution thereof. Such cooperation shall
include the retention and (upon the indemnifying party’s reasonable request) the
provision to the indemnifying party of records and information which are
reasonably relevant to such Third Party Claim, and the indemnified parties shall
use their reasonable best efforts to make their employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder.
(e)    Whether or not the indemnifying party shall have assumed the defense of a
Third Party Claim, the indemnified party shall not admit any liability with
respect to, or settle, compromise or discharge such Third Party Claim without
the indemnifying party’s prior written consent (which consent shall not be
unreasonably withheld, conditioned or delayed). If the indemnifying party
assumes the defense of a Third Party Claim, the indemnifying party shall not
agree to any compromise, discharge or settlement of such Third Party Claim or
consent to any judgment in respect thereof, in each case without the prior
written consent of the indemnified party, unless (i) such compromise, discharge,
or settlement provides for a complete and

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
89

--------------------------------------------------------------------------------




unconditional release of the indemnified party from all liability with respect
thereto and does not contain any admission or statement suggesting any
wrongdoing or liability on behalf of the indemnified party or any of its
officers, directors, managers, employees, agents or representatives, and (ii)
the sole relief provided in connection therewith is monetary damages that are
paid in full by the indemnifying party.
SECTION 10.09  Procedures Related to Indemnification for Other Claims. In the
event any indemnified party should have a claim against any indemnifying party
under Section 10.01 or 10.02 that does not involve a Third Party Claim being
asserted against or sought to be collected from such indemnified party, the
indemnified party shall deliver notice of such claim to the indemnifying party
promptly after obtaining knowledge of such claim. The failure by any indemnified
party to so notify the indemnifying party shall not relieve the indemnifying
party from any liability which it may have to such indemnified party under
Section 10.01 or 10.02, except and only to the extent that such indemnifying
party is actually materially prejudiced as a result of such failure to give
notice. If the indemnifying party disputes its liability with respect to such
claim, the indemnifying party and the indemnified party shall proceed in good
faith to negotiate a resolution of such dispute and, if not resolved through
negotiations, such dispute shall be resolved by litigation in an appropriate
court of competent jurisdiction.
SECTION 10.10  Procedures Relating to Indemnification of Tax Claims.
(a)    If AZ receives written notice of a claim by any taxing authority, which,
if successful, might result in an indemnity payment to AZ, one of its Affiliates
or any of their respective officers, directors, employees, stockholders, agents
or representatives pursuant to Section 10.03 (a “Tax Claim”), AZ shall, within
10 days of receipt of such notice, notify Seller in writing of such Tax Claim in
reasonable detail to apprise Seller of the nature of the Tax Claim.
(b)    Except as otherwise provided in this Section 10.10(b), with respect to
any Tax Claim, Seller shall control all proceedings taken in connection with
such Tax Claim (including selection of counsel) and, without limiting the
foregoing, may in its sole discretion pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with any taxing
authority with respect thereto, and may, in its sole discretion, either pay the
Tax claimed and sue for a refund where applicable Law permits such refund suits
or contest the Tax Claim in any permissible manner. Seller and AZ shall jointly
control all proceedings taken in connection with any Tax Claim for a Straddle
Period or in connection with any Tax Claim relating to a Historic Amylin Tax
Period of a Transferred Entity. AZ shall control all proceedings taken in
connection with any Tax Claim for any Post-Closing Tax Period; provided,
however, that AZ shall not settle any claim for Taxes relating to such
proceedings without Seller's prior written consent (which shall not be
unreasonably withheld) to the extent any such settlement would adversely affect
Seller or any of its Affiliates or oblige it to make any indemnification
payments for any Pre-Closing Tax Period.
(c)    Without limiting the rights of any party to control the proceedings in
connection with a Tax Claim pursuant to this Section 10.10, the parties hereto
and their respective Affiliates shall cooperate with each other in contesting
any Tax Claim, which cooperation shall include the retention and (upon the other
party’s request) the provision to such party of copies of Records and
information which are reasonably relevant to such Tax Claim, and

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
90

--------------------------------------------------------------------------------




making employees available on a mutually convenient basis to provide additional
information or explanation of any material provided hereunder or to testify at
proceedings relating to such Tax Claim.
(d)    Neither Seller and its Affiliates, on the one hand, nor AZ and its
Affiliates (including the Transferred Entities), on the other hand, shall settle
or compromise a Tax Claim without the other party's prior written consent, such
consent not to be unreasonably withheld, if such settlement would result in the
other party’s or any of its Affiliates’ having to make any payment to a taxing
authority (for which it is not indemnified hereunder) or be required to make an
indemnity payment pursuant to Section 10.03.
SECTION 10.11  Tax Treatment of Indemnification Payments. Any indemnity payment
under this Agreement shall be treated as an adjustment to the Purchase Price for
Tax purposes, unless a final determination (which shall include the execution of
a Form 870-AD or successor form) with respect to the indemnified party or any of
its Affiliates causes any such payment not to be treated as an adjustment to the
Purchase Price for U.S. Federal income Tax purposes.
SECTION 10.12  Right to Set-Off. AZ and its Affiliates shall have the right, in
their sole discretion, to apply any amounts determined to be payable to Seller
or any of its Affiliates pursuant to Section 2.02 of this Agreement toward the
satisfaction of Seller’s payment obligations to AZ with respect to any
indemnification obligations of Seller pursuant to this Article X that have been
finally determined to be owed to AZ or any AZ Indemnitees (whether by agreement
of the parties, a final nonappealable order or decision issued by any court of
competent jurisdiction or arbitrator, or otherwise); provided, that such right
to set-off shall not be available until thirty (30) days after the time of such
final determination.
ARTICLE XI

Termination
SECTION 11.01  Termination. This Agreement may be terminated and the
transactions contemplated hereby abandoned at any time prior to the Closing by:
(a)    mutual written consent of Seller and AZ;
(b)    Seller if there shall have been a breach of any of the representations,
warranties, agreements or covenants set forth in this Agreement on the part of
AZ which has rendered any conditions set forth in Section 3.03 incapable of
being satisfied, such violation or breach has not been waived by Seller, and the
breach is not capable of being cured prior to the Outside Date or is not cured
by the earlier of (i) ninety (90) days following Seller’s written notice to AZ
of such breach and (ii) the Outside Date; provided that the right to terminate
this Agreement under this Section 11.01(b) shall not be available to Seller if
AZ is then permitted to terminate this Agreement pursuant to Section 11.01(c);
(c)    AZ if there shall have been a breach of any of the representations,
warranties, agreements or covenants set forth in this Agreement on the part of
Seller which has

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
91

--------------------------------------------------------------------------------




rendered any conditions set forth in Section 3.02 incapable of being satisfied,
such violation or breach has not been waived by AZ, and the breach is not
capable of being cured prior to the Outside Date or is not cured by the earlier
of (i) ninety (90) days following AZ’s written notice to Seller of such breach
and (ii) the Outside Date; provided that the right to terminate this Agreement
under this Section 11.01(c) shall not be available to AZ if Seller is then
permitted to terminate this Agreement pursuant to Section 11.01(b);
(d)    either party hereto if the Closing does not occur on or prior to February
17, 2014 (as may be extended pursuant to the following proviso, the “Outside
Date”); provided, however, that if as of such date the only conditions to the
Closing which have not been satisfied or waived are the conditions to Closing
set forth in Section 3.01(b), then neither AZ nor Seller shall be permitted to
terminate this Agreement pursuant to this Section 11.01(d) until August 15,
2014; provided, further, that the right to terminate this Agreement under this
Section 11.01(d) shall not be available to a party that is in breach in any
material respect of any of its representations, warranties, covenants or
agreements contained in this Agreement; or
(e)    either party hereto if any court of competent jurisdiction or other
competent Governmental Entity shall have issued a statute, rule, regulation,
order, decree or injunction or taken any other action permanently restraining,
enjoining or otherwise prohibiting the transactions contemplated by this
Agreement and such statute, rule, regulation, order, decree or injunction or
other action shall have become final and non-appealable; provided, however, that
the right to terminate this Agreement under this Section 11.01(e) shall not be
available to a party that is in breach in any material respect of any of its
representations, warranties, covenants or agreements contained in this
Agreement.
SECTION 11.02  Consequences of Termination. In the event of termination by
Seller or AZ pursuant to this Article XI, written notice thereof shall forthwith
be given to the other party and the transactions contemplated by this Agreement
shall be terminated, without further action by either party. If this Agreement
is terminated pursuant to this Article XI, this Agreement shall become void and
of no further force or effect, except for the provisions of (a) Section 8.09
relating to the obligation of Seller and AZ to keep confidential certain
information and data obtained by it, (b) Section 8.03 relating to publicity, (c)
this Article XI, and (d) Section 12.03 relating to certain expenses. Nothing in
this Article XI shall be deemed to release either party from any liability for
any willful and material breach by such party of the terms and provisions of
this Agreement prior to such termination or to impair the right of either party
to compel specific performance by the other party of its obligations under this
Agreement.
ARTICLE XII

Miscellaneous
SECTION 12.01  Assignment    . Neither Seller nor AZ may assign or transfer this
Agreement or any rights or obligations hereunder without the prior written
consent of the other party, except that a party may make such an assignment or
transfer without the other party’s prior written consent to (i) any of its
Affiliates (but only for so long as such person is and remains an Affiliate of
such party, it being agreed that such party shall cause such assignment to
terminate prior to such time, if any, as such person ceases to be an Affiliate
of such party) and provided that

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
92

--------------------------------------------------------------------------------




any such assignment of AZ’s obligations set forth in Section 2.02 other than to
a Permitted Purchaser Affiliate shall require the written consent of Seller
(such consent not to be unreasonably withheld), or (ii) any successor to all or
substantially all of the business and assets of such party, whether in a merger,
consolidation, sale of stock, sale of all or substantially all of its assets or
other similar transaction. Any permitted successor or assignee of rights and/or
obligations hereunder shall, in a writing delivered to the other party,
expressly assume performance of such rights and/or obligations. In the event of
an assignment or transfer to an Affiliate as provided above in this Section
12.01, the assigning or transferring party shall remain responsible (jointly and
severally) with such Affiliate for the performance of such assigned or
transferred obligations. Any assignment or transfer, or attempted assignment or
transfer, by either party in violation of the terms of this Section 12.01 shall
be null and void and of no legal effect. This Agreement shall be binding on, and
inure to the benefit of, each party, its successors and permitted assigns.
SECTION 12.02  No Third-Party Beneficiaries. Except as provided in Article X,
this Agreement is for the sole benefit of the parties hereto and their permitted
assigns and nothing herein expressed or implied shall give or be construed to
give to any person, other than the parties hereto and such assigns, any legal or
equitable rights hereunder.
SECTION 12.03  Expenses. Whether or not the transactions contemplated hereby are
consummated, and except as otherwise specifically provided in this Agreement
(including in Sections 1.05(b), 2.04, 7.04, 8.02(a) and 10.08), all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such costs or expenses.
SECTION 12.04  [Intentionally Omitted].
SECTION 12.05  Amendments. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto. By an
instrument in writing, AZ, on the one hand, or Seller, on the other hand, may
waive compliance by the other with any term or provision of this Agreement that
such other party was or is obligated to comply with or perform. Any such waiver
shall only be effective in the specific instance and for the specific and
limited purpose for which it was given and shall not be deemed a waiver of any
other provision of this Agreement or of the same breach or default upon any
recurrence thereof. No failure on the part of any party to exercise and no delay
in exercising any right hereunder shall operate as a waiver thereof nor shall
any single or partial exercise of any right hereunder preclude any other or
further exercise thereof or the exercise of any other right.
SECTION 12.06  Notices. All notices or other communications required or
permitted to be given hereunder shall be in writing and shall be delivered by
hand or sent by facsimile (with confirmation of receipt) or sent, postage
prepaid, by registered, certified or express mail or reputable overnight courier
service and shall be deemed given when so delivered by hand, or if by facsimile,
when receipt is so confirmed, or if mailed, three (3) days after mailing (one
(1) business day in the case of overnight mail or overnight courier service), as
follows (or at such other address for a party as shall be specified by like
notice):

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
93

--------------------------------------------------------------------------------




(a)    if to AZ,
AstraZeneca AB (Publ)
Pepparedsleden 1,
SE-431 83 Mölndal
Sweden
Facsimile: +46 31 7763871
Attention: Legal Department


with a copy (which shall not constitute notice) to:


AstraZeneca UK Limited
Mereside
Alderley Park
Macclesfield
Cheshire SK10 4TG, United Kingdom
Facsimile: +44 1625 510752
Attention: Deputy General Counsel
Covington & Burling LLP
1201 Pennsylvania Avenue N.W.
Washington, DC 20004
Facsimile:     (202) 778-5567
(212) 841-1010
Attention:     [OMITTED]
[OMITTED]
Email: [OMITTED]
[OMITTED]; and
(b)    if to Seller,
Bristol-Myers Squibb Company
345 Park Avenue
New York, NY 10154
Facsimile: (212) 546-9562
Attention: General Counsel
Email: [OMITTED]
with a copy (which shall not constitute notice) to:
Bristol-Myers Squibb Pharmaceutical Group
Route 206 & Province Line Road
Princeton, NJ 08540
Facsimile: (609) 252-7680
Attention: [OMITTED]
Email: [OMITTED]

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
94

--------------------------------------------------------------------------------




Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Facsimile: (212) 446-6460
Attention: [OMITTED]
     [OMITTED]
Email: [OMITTED]
    [OMITTED]
SECTION 12.07  Interpretation; Exhibits and Seller Disclosure Schedule; Certain
Definitions.
(a)     The definitions of the terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”. The word “will” shall be construed to have
the same meaning and effect as the word “shall”. The word “or” when used in this
Agreement is not exclusive. The word “extent” in the phrase “to the extent”
shall mean the degree to which a subject or other thing extends, and such phrase
shall not mean simply “if”. The words “exclusively used or held for use” shall
be construed as “exclusively used or exclusively held for use”. All terms
defined in this Agreement shall have their defined meanings when used in any
certificate or other document made or delivered pursuant hereto, unless
otherwise defined therein. Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth
therein), (ii) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iii) all references herein to
Articles, Sections or Exhibits shall be construed to refer to Articles, Sections
or Exhibits of this Agreement and (iv) the headings contained in this Agreement,
the Seller Disclosure Schedule or any Exhibit and in the table of contents to
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. The Seller Disclosure Schedule
and all Exhibits annexed hereto or referred to herein are hereby incorporated in
and made a part of this Agreement as if set forth in full herein. Any
capitalized terms used in the Seller Disclosure Schedule or any Exhibit annexed
hereto but not otherwise defined therein, shall have the meaning as defined in
this Agreement. In the event of an ambiguity or a question of intent or
interpretation, this Agreement shall be construed as if drafted jointly by the
parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement. In the event of any conflict or difference of any kind between the
provisions of any International Asset Purchase Agreement, on the one hand, and
the provisions of this Agreement (including the Exhibits or Schedules thereto),
on the other hand, this Agreement shall control in all respects. Except as
otherwise expressly provided herein, all references to “the date hereof”, “the
date of this Agreement” or similar phrases shall mean December 19, 2013.

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
95

--------------------------------------------------------------------------------




(b)    For all purposes hereof:
“2013 Amylin Bonuses” means the cash bonuses to be paid for the 2013 calendar
year pursuant to the 2013 Annual Bonus Plan – San Diego and the 2013 Annual
Bonus Plan – Ohio for the participating employees of Amylin Pharmaceuticals, LLC
and Amylin Ohio LLC, as accrued in the Amylin Working Capital.
“Accounts Payable” means all accounts payable and liabilities, obligations and
commitments, regardless of when asserted, billed or imposed, of Seller and its
Affiliates.
“Accounts Receivable” means all accounts receivable, notes receivable and other
indebtedness due and owed by any Third Party to Seller or the Selling Affiliates
as of the effective time of the Closing on the Closing Date, including all trade
accounts receivable representing amounts receivable in respect of goods shipped,
products sold or services rendered prior to the effective time of the Closing
and the full benefit of any security for such accounts or debts.
“Acquired Rights Countries” means jurisdictions that have implemented Acquired
Rights Regulations.


“Acquired Rights Regulations” means (i) local laws implementing EU Council
Directive 2001/23/EC relating to the safeguarding of employee rights on the
transfer of undertakings, or parts of undertakings, and (ii) any similar laws in
any jurisdiction providing for an automatic transfer, by operation of law, of
employees from one party to another on the acquisition of a business or
undertaking, transfer of establishment, employer substitution or otherwise,
including in Argentina (Argentinian Labour Contract Law No. 20,744), Colombia
(Articles 67 and 69 of the Colombian Labour Code), Mexico (Section 41 of the
Mexico Federal Labour Law) and Switzerland (Articles 333 and 333a of the Swiss
Code of Obligations).
“Affiliate” means, with respect to any specified person, any other person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified person. For purposes of this definition,
“control” when used with respect to any specified person means the power to
direct the management and policies of such person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise and
the terms “controlling” and “controlled” have meanings correlative to the
foregoing. For purposes of this Agreement (a) prior to the Closing, the
Transferred Entities shall be deemed to be Affiliates of Seller and shall not be
deemed to be Affiliates of AZ, and (b) following the Closing, the Transferred
Entities shall be deemed to be Affiliates of AZ and shall not be deemed to be
Affiliates of Seller.
“Allocable Portion” means the proportionate Liability to be allocated solely
between AZ and its Affiliates on the one hand, and Seller and its Affiliates on
the other hand, based on (i) the amount of Products sold to ultimate consumers
(or administered to participants in clinical trials) prior to the Closing in
respect of such Liability (which would result in an Excluded Liability) relative
to (ii) the amount of Products sold to ultimate consumers (or administered to
participants in clinical trials) following the Closing in respect of such
Liability (which would result in an Assumed Liability), taking into account the
liability sharing by the

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
96

--------------------------------------------------------------------------------




parties under the Amylin Collaboration Agreement, Saxa Collaboration Agreement
or Dapa Collaboration Agreement, as applicable, as in effect immediately prior
to the Closing.
“Amylin Business” means the research, development, manufacture, marketing,
distribution, sale and other exploitation of the Amylin Compounds and the Amylin
Products.
“Amylin Compound” means “Collaboration Compound” as defined in the Amylin
Collaboration Agreement.
“Amylin Expense Adjustment Amount” means an amount equal to thirty seven million
five hundred thousand ($37,500,000).
“Amylin Product” means “Product” as defined in the Amylin Collaboration
Agreement.
“Amylin Receptor” means the calcitonin receptor co-expressed with RAMP-1 or
RAMP-3.
“Amylin U.S. Royalty Rate” means the following:
2015
2016
2017
2018
2019
2020
2021
2022
2023
2024
2025
2%
2%
5%
10%
12%
12%
10%
9%
9%
6%
5%



“Amylin U.S. Sales” means Net Sales of Amylin Products in the U.S.
“Assigned Marks” means all Trademarks included in the Transferred Intellectual
Property or owned by the Transferred Entities as of the Closing Date.
“AZ Benefit Plan” means an employee benefit plan or program maintained or
sponsored by (or required to be contributed to by) AZ or any of its Affiliates,
whether now or hereafter established, that covers or shall cover any Transferred
Employee or Transferred Contingent Worker.
“AZ Employer” means AZ or any Affiliate of AZ that employs a Business Employee
pursuant to Section 9.01.
“AZ Mark” means “AstraZeneca”, “AstraZeneca AB”, “AstraZeneca UK Limited”, and
“AZ” and any associated logos and any names, logos or other Trademarks of AZ or
of any of its Affiliates (including the Transferred Entities as of the Closing
Date), including the Trademarks included in the Transferred Intellectual
Property, and any Trademarks that are similar to, or are otherwise variations or
derivatives of, any of the foregoing.
“AZ Parent” means AstraZeneca plc and any successor thereto.
“BMS Marks” means “Bristol-Myers”, “Bristol-Myers Squibb”, “Bristol-Myers Squibb
Company”, “E.R. Squibb & Sons”, “E.R. Squibb”, and “Squibb” and any associated

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
97

--------------------------------------------------------------------------------




logos and any names, logos or other Trademarks of Seller or of any of its
Affiliates (other than the Transferred Entities) not identified in Section
1.02(b)(ii) of the Seller Disclosure Schedule and any Trademarks that are
similar to, or are otherwise variations or derivatives of, any of the foregoing.
For the avoidance of doubt, “BMS Marks” does not include any Trademarks that are
owned by any Transferred Entity as of the Closing Date or that are included in
the Transferred Intellectual Property.
“Business” means, individually and collectively, the Saxa Business, the Dapa
Business and the Amylin Business.
“business day” means any day, other than a Saturday or Sunday, on which
commercial banks are not required or authorized to close in the City of New
York.
“Business Employee” means each employee of Seller or a Selling Affiliate (i)
whose employment shall automatically transfer to an AZ Employer pursuant to an
applicable Acquired Rights Regulation or (ii) who spends at least 50% of their
working time performing services for the Business, being (A) those individuals
set forth on Section 4.06(a) of the Seller Disclosure Schedule, as the same may
be updated consistent with the terms of this Agreement, and (B) such other
employees who may be hired by Seller or its Affiliates for the Business between
the date hereof and the Closing Date (or Deferred Transfer Date, if applicable)
and who are described by clause (i) or clause (ii) above; provided that the term
“Business Employee” does not include anyone designated as an “Excluded
Employee”.
“Business Material Adverse Effect” means any state of facts, change,
development, condition, effect, event or occurrence that has had, or would
reasonably be expected to have, a material adverse effect on the business,
assets, liabilities, results of operations or financial condition of the
Acquired Assets and the Business, taken as a whole. For purposes of this
Agreement, “Business Material Adverse Effect” shall exclude any effects to the
extent resulting from (i) changes in the United States or foreign economies in
general, (ii) changes in applicable Law or applicable accounting regulations or
principles or interpretations thereof, (iii) changes in the pharmaceutical
industry in general and not specifically relating to the Business, (iv) the
pendency or announcement of the Acquisition or the other transactions
contemplated by this Agreement or any Other Transaction Document, or (v) the
failure to obtain any Regulatory Approval (including FDA approval) for any
Product; provided, however, that with respect to clauses (i), (ii) or (iii),
such matter shall be considered to the extent (but solely the disproportionate
extent) that it disproportionately affects the Business as compared to similarly
situated businesses manufacturing, marketing or selling pharmaceutical products.
“Code” means the U.S. Internal Revenue Code of 1986, as amended.
“Combination Product” means a product that is comprised of or contains one or
more Compound(s) as an active ingredient together with one (1) or more other
active ingredients and is sold either as a fixed dose/unit or as separate
doses/units in a single package.
“Competing Product” means a DPP-IV Competing Product, GLP-1 Competing Product,
Leptin Competing Product, Pramlintide Competing Product, or SGLT-2 Competing
Product.

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
98

--------------------------------------------------------------------------------




“Compound” means any and all Amylin Compound, Dapa Compound or Saxa Compound.
“Contingent Worker” means any person providing material services to the Business
and who is not a Business Employee, including consultants and agency workers,
being those set forth on Section 12.07(b)(i) of the Seller Disclosure Schedule
“Contract” means any contract, agreement, lease, license or other commitment or
arrangement, whether oral or written, that is binding on any person or any of
its property under applicable Law, including all amendments thereto.
“Copyright Registrations” means copyright registrations and copyright
applications, together with any extensions and renewals thereof.
“Corresponding Product” means, with respect to any Competing Product, all
Products that contain the Compound that corresponds with an active ingredient in
such Competing Product.
“Cumulative Ex-U.S. Sales” means cumulative Net Sales of all Products outside
the U.S.
“Cumulative U.S. Sales” means cumulative Net Sales of all Products in the U.S.
“Dapa Business” means the research, development, manufacture, marketing,
distribution, sale and other exploitation of the Dapa Compounds and the Dapa
Products.
“Dapa Compound” means “Collaboration Compound” as defined in the Dapa
Collaboration Agreement.
“Dapa Product” means “Product” as defined in the Dapa Collaboration Agreement.
“Deferred Transfer Payment” means, with respect to a Deferred Business, the
value of the Inventory held by such Deferred Business in such Deferred
Jurisdiction.
“Development Agreement” means the Development Agreement in substantially the
form of Exhibit I.
“Divest” means, with respect to a Competing Product, a divestiture of such
Competing Product to a Third Party by sale, license or otherwise; provided that
if such divestiture is by way of one or more licenses or sublicenses, (i) the
licensing person and its Affiliates hold or retain no rights with respect to
such Competing Product other than (A) the right to receive license fees,
milestone payments and royalties on sales of such Competing Product, (B) the
right to defend claims of infringement, (C) the right to assert claims of
infringement against persons who may infringe its intellectual property rights
with respect to such Competing Product and (D) the right to otherwise control
filings and patent term extensions connected with any licensed patents, and (ii)
the licensing person and its Affiliates are not consulted with respect to or
otherwise participate in any decisions (other than those described in clause (i)
above), or

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
99

--------------------------------------------------------------------------------




otherwise collaborate with any Third Party, with respect to (x) the development
or commercialization of such Competing Product or (y) the regulatory,
developmental or commercial strategy with respect to such Competing Product.
“dollars” or “$” means lawful money of the United States of America.
“DPP‑IV”‑ means the dipeptidyl peptidase IV enzyme.
“DPP‑IV Class”‑ means the class of compounds or products that has, as a primary
mechanism of action (i.e., having a Ki less than 0.1 micromolar), the direct
binding and inhibition of DPP‑IV. For clarity, in the case of prodrugs used for
the delivery of a compound in the DPP‑IV Class, the foregoing definition
pertains to the bioactive agent that would be released from the prodrug upon
administration to patients.
“DPP-IV Competing Product” means (i) any pharmaceutical compound or product that
has, as a primary mechanism of action (i.e., having a Ki less than 0.1
micromolar), the direct binding and inhibition of DPP‑IV, or (ii) any
combination product for which one of the active ingredients in such combination
product has, as a primary mechanism of action (i.e., having a Ki less than 0.1
micromolar), the direct binding and inhibition of DPP-IV. For clarity, in the
case of prodrugs used for the delivery of a compound in the DPP‑IV Class, the
foregoing definition pertains to the bioactive agent that would be released from
the prodrug upon administration to patients.
“EEIG” means the European Economic Interest Grouping entitled the “Bristol-Myers
Squibb/AstraZeneca EEIG” and formed under EC Council Regulation (EEC) 2137/85
and the European Economic Interest Grouping Regulations 1989 pursuant to the
EEIG Formation Agreement, dated as of June 4, 2008, by and between Bristol-Myers
Squibb Sarl and AZ UK.
“EEIG Member Interest” means all of Bristol-Myers Squibb Sarl’s interest as a
member of the EEIG, including its rights in and to any profits, losses,
goodwill, assets and voting rights in the EEIG and to any and all benefits to
which it may be entitled under the EEIG Operating Agreement, together with its
obligations thereunder.
“EEIG Operating Agreement” means the EEIG Operating Agreement, dated as of June
4, 2008, by and between Bristol-Myers Squibb Sarl and AZ UK.
“Environmental Law” means any notice of liability, inquiry or violation, Law or
Injunction issued by or entered into with any Governmental Entity, relating to
pollution, protection of the environment or human health or the preservation or
restoration of natural resources.
“Environmental Liability” means any Liability, loss, demand, claim or cost,
contingent or otherwise (including any Liability for judgments, orders, damages,
costs of investigation, remediation or monitoring, medical monitoring, natural
resources damages, fines, penalties, professional fees, or settlements), and
relating to, arising under or resulting from (a) any actual or alleged (i)
compliance or noncompliance with any Environmental Law or Permit, (ii)
generation, use, storage, management, treatment, transportation or disposal of
any Hazardous Material or (iii) presence, Release or threatened Release of, or
exposure to, any Hazardous

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
100

--------------------------------------------------------------------------------




Material (including any exposure of any Business Employee, Transferred Employee
or former employee of the Transferred Entities or the Business to Hazardous
Materials) or (b) any contract, agreement, or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“EU Major Markets” means France, Germany, Italy and the United Kingdom.
“EU Merger Regulation” means Council Regulation (EC) No. 139/2004 of 20 January
2004 on the control of concentrations between undertakings (published in the
Official Journal of the European Union on January 29, 2004 at L 24/1).
“European Commission” means the Commission of the European Union.
“Ex-U.S. Sales Measurement Period” means the period from January 1, 2015 through
December 31, 2019.
“Ex-U.S. Saxa/Dapa Launch” means the first Launch of a Saxa/Dapa Combination
Product in any EU Major Market.
“Excluded Employees” means any individuals employed or engaged by Seller or a
Seller Affiliate in providing transitional services or research and development
services pursuant to transitional services and/or other services agreements
between Seller or a Seller Affiliate and AZ or an AZ Affiliate, and those
individuals set forth on Section 12.07(b)(ii) of the Seller Disclosure
Schedules, as may be amended from time to time prior to the Closing as mutually
agreed by the parties in writing or by Seller with respect to an individual
hired after the date hereof who Seller determines in its sole discretion shall
not be deemed a Business Employee
“Excluded Tax Attributes” means any Tax attribute, including any loss, loss
carry forward, credit, credit carry forward, prepaid Tax or refund, and any
claim for or right to receive any of the foregoing for any Pre-Closing Tax
Period.
“First Tier Non-Amylin Royalty Rate” means for Net Sales from the Closing to
December 31, 2014:
Date of Closing
First Tier Non-Amylin Royalty Rate payable during 2014 on Net Sales
If the Closing occurs on or prior to February 14, 2014
3%
If the Closing occurs on or after February 15, 2014 and on or prior to March 14,
2014
5%
If the Closing occurs on or after March 15, 2014 and on or prior to before April
14, 2014
7%


*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
101

--------------------------------------------------------------------------------




If the Closing occurs on or after April 15 and on or prior to May 31, 2014
9%

“FDA” means the United States Food and Drug Administration and any successor
agency thereto.
“GLP-1 Competing Product” means (i) any GLP-1 Compound or (ii) any product
(including a combination product) that contains a GLP-1 Compound as an active
ingredient, in each case ((i) and (ii)) regardless of mechanism of delivery or
formulation used and regardless of the indication(s) for which it is developed
or approved.
“GLP-1 Compound” means any compound, biologic agent (e.g., a peptide) or other
molecule that (a) binds directly to the GLP-1 receptor and (b) has as one of its
intended primary mechanisms of action the direct activation of the GLP-1
receptor.
“GLP-1 receptor” means the glucagon-like peptide-1 (“GLP-1”) receptor.
“Hazardous Material” means any hazardous, toxic or deleterious chemical,
material, substance or waste, including radioactive, explosive, medical or
biohazardous materials or wastes, petroleum and its byproducts and distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas,
or urea formaldehyde foam insulation.
“Historic Amylin Tax Period” means any Pre-Closing Tax Period or portion thereof
of a Transferred Entity (or any predecessor for tax purposes of such Transferred
Entity) that does not include any Seller Pre-Closing Tax Period or portion
thereof.
“Information” means all technical, scientific, regulatory and other information,
results, techniques and data, in whatever form and whether or not confidential,
proprietary, patented or patentable, including Inventions, invention
disclosures, plans, processes, practices, methods, know how, ideas, concepts,
test data (including pharmacological, toxicological and clinical test data),
analytical and quality control data, formulae, specifications, marketing,
pricing, distribution, cost, sales, and manufacturing data or descriptions.
Information does not include Patents or Inventions claimed thereby.
“Intellectual Property” means Patents, Trademarks, Copyright Registrations,
Unregistered Intellectual Property and rights in Information.
“International Acquired Assets” means all the Acquired Assets that are owned by
any International Selling Affiliate as of the effective time of the Closing
Date.
“International Assumed Liabilities” means all the Assumed Liabilities that are
Liabilities of any International Selling Affiliate as of the effective time of
the Closing Date.
“International Selling Affiliate” means any Selling Affiliate that is a legal
entity organized under the laws of a jurisdiction outside the United States.

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
102

--------------------------------------------------------------------------------




“Inventions” means any discovery or invention, whether or not patentable.
“IT Know-How” means Information relating to configuration and use of information
technology systems and software used in the manufacture, promotion and
distribution of the Products, excluding, for the avoidance of doubt, the actual
information technology systems and software.
“Japan Co-Promotion and Supply Agreements” means (a) the Amendment to
Co-Development and Co-Promotion Agreement (SGLT-2), dated as of December 3,
2013, between Seller and AZUK, (b) the Supply Agreement, dated as of December 3,
2013, between Seller and AZUK, (c) the Tolling Agreement, dated as of December
3, 2013, between Bristol-Myers K.K. and AstraZeneca K.K., and (d) the letter
agreement, dated as of December 3, 2013, among Seller, AZUK and Ono
Pharmaceutical Co., Ltd.
“Japanese Forxiga Approval” means receipt of regulatory approval from the
Japanese Ministry of Health, Labor and Welfare of the NDA to commercialize
Forxiga in Japan in accordance with applicable Law, excluding any pricing or
reimbursement approval.
“KHK Consent Agreement” means that certain agreement between Seller, Otsuka
Pharmaceutical Co. Ltd., and KHK, dated as of June 29, 2012.
“knowledge of Seller” means the actual knowledge of the persons identified in
Section 12.07(b)(iii) of the Seller Disclosure Schedule and the knowledge that
such persons would reasonably be expected to have after making due inquiry of
the personnel having responsibility for any such matter in question.
“Launch” means, with respect to the applicable product in the applicable
country, the first commercial sale of such product to a Third Party in such
country once all required Regulatory Approvals (including pricing and
reimbursement) have been obtained. For the avoidance of doubt, sales prior to
receipt of all Regulatory Approvals necessary to commence regular commercial
sales, such as so-called “treatment IND sales”, “named patient sales” and
“compassionate use sales,” shall not be construed as a Launch.
“Leptin Competing Product” means (i) any Leptin Compound or (ii) any product
(including a combination product) that contains a Leptin Compound as an active
ingredient, in each case ((a) and (b)) regardless of mechanism of delivery or
formulation used and regardless of the indication(s) for which it is developed
or approved.
“Leptin Compound” means any compound, biologic agent (e.g., a peptide) or other
molecule that (i) binds directly to the leptin receptor and (ii) has as one of
its intended primary mechanisms of action the direct activation of the leptin
receptor.
“Manufacturing Know-How” means Information relating to the manufacture and
production of the Products.
“Master Supply Agreement” means the Master Supply Agreement in substantially the
form of Exhibit H.

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
103

--------------------------------------------------------------------------------




“Net Sales” means, with respect to a Product (including a Corresponding Product)
for any period, the gross amount billed (net of (a) any revenue deferrals taken
in accordance with IFRS and AZ’s customary business policies for its products
generally and (b) any inventory management fees or similar fees) by AZ, an
Affiliate of AZ or any sublicensee of AZ for sales of such Product (including
such Corresponding Product) to a Third Party (including any distributor) during
such period, less:
(i)
discounts (including cash discounts and quantity discounts), cash and non‑cash
coupons, retroactive price reductions, charge‑back payments and rebates granted
to managed care organizations or to federal, state and local governments, their
agencies, and purchasers and reimbursers or to customers;

(ii)
credits or allowances actually granted upon claims, damaged goods, rejections or
returns of such Product, including Product returned in connection with recalls
or withdrawals;

(iii)
taxes or duties levied on, absorbed or otherwise imposed on sale of the Product
(and Corresponding Product), including value‑added taxes, healthcare taxes or
other governmental charges otherwise imposed upon the billed amount (to the
extent not paid by the Third Party), as adjusted for rebates and refunds, in
each case as accounted for by the party recording such Net Sales. For clarity,
these taxes include excise taxes or annual fees due under Section 9008 of the
United States Patient Protection and Affordable Care Act of 2010 (Pub. L. No.
111-48) (or any successor legislation thereto) reasonably allocable to sales of
the Product; and

(iv)
amounts written off by reason of uncollectible debt.

For clarity, (a) Net Sales shall not include any amounts or other consideration
received by AZ or its Affiliates from sublicensees, whether or not in
consideration of the grant of a sublicense to such sublicense, and (b) sales to
a Third Party distributor, wholesaler, group purchasing organization, pharmacy
benefit manager, or retail chain customer shall be considered sales to a Third
Party; provided, however, that Net Sales by AZ or its Affiliates to a Third
Party consignee are not recognized as Net Sales by such party until the Third
Party consignee sells the Product. If AZ or any of its Affiliates sells a
Competing Product within the period specified in Section 2.02(q), such Competing
Product will be a Corresponding Product.
It is understood that any accruals of amounts reflected in Net Sales are
periodically (at least quarterly) trued-up by AZ consistent with its customary
practices and in accordance with IFRS, and Net Sales shall be adjusted to
reflect such trued up amounts (including any reversals of revenue deferrals).
If AZ or its Affiliate or sublicensee sells a Combination Product in a given
country during a given accounting period, the Net Sales for such Combination
Product will be allocated as follows: In the event that a Product is sold in any
country in the form of a Combination Product, Net Sales of such Combination
Product shall be adjusted by multiplying actual Net Sales of such Combination
Product in such country calculated pursuant to the foregoing definition of “Net
Sales” by the fraction A/(A+B), where A is the average invoice price

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
104

--------------------------------------------------------------------------------




in such country of any Product that contains the same Compound(s) as such
Combination Product as its sole active ingredient(s), if sold separately in such
country and B is the average invoice price in such country of each product that
contains active ingredient(s) other than the Compound(s) contained in such
Combination Product as its sole active ingredient(s), if sold separately in such
country; provided that the invoice price in a country for each Product that
contains only the Compound(s) and each product that contains solely active
ingredient(s) other than the Compound(s), included in the Combination Product
shall be for a quantity comparable to that used in such Combination Product and
of substantially the same class, purity and potency or functionality, as
applicable. If either such Product that contains the Compound(s) as its sole
active ingredient or a product that contains the active ingredient(s) (other
than the Product) in the Combination Product as its sole active ingredient(s) is
not sold separately in a particular country, the Parties shall negotiate in good
faith a reasonable adjustment to Net Sales in such country that takes into
account the medical contribution to the Combination Product of and all other
factors reasonably relevant to the relative value of, the Compound(s), on the
one hand and all of the other active ingredient(s) collectively, on the other
hand.
Should AZ enter into a Third Party agreement for the purchase of a Product that
provides discounts or rebates on such Product that are conditioned on pricing
terms or conditions for purchase of another product or products owned or
controlled by such Third Party, then the discount or rebate on such Product
under such agreement shall be determined, for purposes of determining Net Sales
for a given accounting period, based on the weighted average of discounts or
rebates for such Product and such other product(s) sold under such agreement for
the applicable accounting period. For the purposes of calculating Net Sales,
metformin shall not be treated as a separate active ingredient.
“Non-Amylin WW Sales” means the Net Sales of Saxa Products plus the Net Sales of
Dapa Products.
“Non-Collaboration Assets Agreement” means the Non-Collaboration Assets
Agreement, dated as of September 18, 2103 and fully effective as of August 8,
2012, by and between BMS Holdco and AZ Pharmaceuticals.
“Other Transaction Documents” means the Transaction Documents other than this
Agreement.
“Patents” means patents, patent applications and statutory invention
registrations, together with all counterparts, reissues, divisions/divisionals,
continuations, continuations-in-part, extensions, provisional or supplemental
protection certificates, renewals and reexaminations thereof.
“Permits” means all consents, approvals, authorizations, certificates, filings,
notices, permits, concessions, registrations, franchises, licenses or rights of
or issued by any Regulatory Authority or other Governmental Entity, including
Regulatory Approvals.
“person” means any individual, firm, corporation, partnership, limited liability
company, trust, joint venture, Governmental Entity, Regulatory Authority or
other entity.

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
105

--------------------------------------------------------------------------------




“Post-Closing Tax Period” shall mean any Tax period beginning after the Closing
Date and the portion of any Straddle Period beginning on the day after the
Closing Date.
“Pre-Closing Tax Period” shall mean any Tax period ending on or before the
Closing Date and the portion of any Straddle Period ending on the Closing Date.
“Pramlintide Competing Product” means (i) any Pramlintide Compound or (ii) any
product (including a combination product) that contains a Pramlintide Compound
as an active ingredient, in each case ((i) and (ii)) regardless of mechanism of
delivery or formulation used and regardless of the indication(s) for which it is
developed or approved.
“Pramlintide Compound” means any compound, biologic agent (e.g., a peptide) or
other molecule that has as one of its intended primary mechanisms of action the
direct activation of the Amylin Receptor.
“Prime Rate” means the rate of interest from time to time publicly announced by
Citibank, N.A., in its New York City office as its prime or base rate,
calculated on the basis of the actual number of days elapsed over 365.
“Product Formulae” means the specific percentages and specifications for the
mixing and preparation of the ingredients used in the manufacture or production
of a specific Product, taken as a whole and not in part.  For the avoidance of
doubt, a Product Formula (a) does not include Manufacturing Know-How associated
with the manufacture of the Product to which such Product Formula relates and
(b) does not refer separately to a particular ingredient or specification or
combination of ingredients and/or specifications that do not comprise the
entire, specific Product Formula.
“Products” means any and all Amylin Product, Dapa Product or Saxa Product.
“Purchaser Fundamental Representations” shall mean the representations and
warranties of AZ contained in Section 6.01 and Section 6.06.
“Purchaser Material Adverse Effect” means any state of facts, change,
development, condition, effect, event or occurrence that (a) prevents or
materially impedes or delays the consummation by AZ of the Acquisition or the
other transactions contemplated by this Agreement or (b) has a material adverse
effect on the ability of AZ to perform its obligations under this Agreement and
the Other Transaction Documents.
“Regulatory Approval” means, with respect to the applicable Product in the
applicable regulatory jurisdiction, all approvals, clearances, or other
authorizations of or recognized by the applicable Regulatory Authority necessary
to conduct clinical trials of, manufacture, distribute, market, sell and/or use
such Product in such regulatory jurisdiction in accordance with applicable Law
(including NDAs, INDs, PMAs, 510(k)s, IDEs or their foreign equivalents, and
pricing and reimbursement approvals, and all supplements and amendments
thereto).

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
106

--------------------------------------------------------------------------------




“Regulatory Authority” means any applicable supranational, federal, national,
regional, state, provincial or local regulatory agencies, departments, bureaus,
commissions, councils or other Governmental Entity, including the FDA,
regulating or otherwise exercising authority with respect to any of the
Products.
“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment (including ambient air, surface water, groundwater, land
surface or subsurface strata).
“Saxa Business” means the research, development, manufacture, marketing,
distribution, sale and other exploitation of the Saxa Compounds and the Saxa
Products.
“Saxa Compound” means the “Collaboration Compound” as defined in the Saxa
Collaboration Agreement.
“Saxa Product” means “Product” as defined in the Saxa Collaboration Agreement.
“Saxa/Dapa Combination Product” means any pharmaceutical product containing both
a Saxa Compound and a Dapa Compound, in any and all forms, presentations, doses
and formulations, whether available by prescription or over‑the‑counter, or by
any other means.
“Second Tier Non-Amylin Royalty Rate” means for Net Sales during a calendar
quarter in the following years on Net Sales up to five hundred million dollars
($500,000,000) per calendar year.
2014
2015
2016
41%
28%
18%



“Seller/KHK Saxa Supply Agreement” means that certain Supply Agreement by and
between Seller and Kyowa Hakko Kirin Co., Ltd., dated as of March 15, 2013.
“Seller/Otsuka Saxa Commercialization Agreement” means that certain Development
and Collaboration Agreement by and between Seller and Otsuka Pharmaceutical Co.,
Ltd., dated as of December 26, 2006, as amended – assigned to KHK by Otsuka
pursuant to a Consent and Agreement, between Bristol-Myers Squibb Company,
Otsuka Pharmaceutical Co., Ltd., and Kyowa Hakko Kirin Co., Ltd., dated as of
June 29, 2012.
“Seller Employer” means Seller or one of its Affiliates that employs one or more
Business Employees.
“Seller Fundamental Representations” shall mean the representations and
warranties of Seller contained in Section 4.01, Section 4.03, Section 4.04,
Section 4.05, Section 4.06(a), Section 4.06(d) and Section 4.10.

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
107

--------------------------------------------------------------------------------




“Seller Material Adverse Effect” means any state of facts, change, development,
condition, effect, event or occurrence that (a) prevents or materially impedes
or delays the consummation by Seller of the Acquisition or the other
transactions contemplated by this Agreement or (b) has a material adverse effect
on the ability of Seller to perform its obligations under this Agreement and the
Other Transaction Documents.
“Seller Pre-Closing Tax Period” means any Tax period or portion thereof
beginning after August 8, 2012 (or, in the case of BMS Holdco, beginning on the
date of its formation) and ending on or before the Closing Date.
“Selling Affiliate” means each Affiliate of Seller that owns right, title and
interest to any of the Acquired Assets or the Purchased Company’s Equity
Interests or is liable for any of the Assumed Liabilities, in each case
immediately prior to the Closing.
“SGLT‑2”‑ means the low affinity high capacity Na+ / glucose cotransporter,
having a Na+ to glucose coupling ratio of 1:1, which serves as the major
reabsorption mechanism for D‑glucose in the kidney.
“SGLT‑2 Class”‑ means the class of compounds that has as a primary mechanism of
action (i.e., having an IC50 less than 100 nanomolar), the inhibition of SGLT‑2.
For clarity, in the case of prodrugs used for the delivery of compounds in the
SGLT‑2 Class, the foregoing definition pertains to the bioactive agent that
would be released from the prodrug upon administration to patients. Also for
clarity, the foregoing definition shall exclude any delivery vehicle, such as
O‑glucosides, that is utilized solely for drug delivery purposes in respect of a
biologically active agent.
“SGLT-2 Competing Product” means (i) any pharmaceutical compound or product that
has, as a primary mechanism of action (i.e., having an IC50 less than 100
nanomolar), the direct binding and inhibition of SGLT‑2, or (ii) any combination
product for which one of the active ingredients in such combination product has,
as a primary mechanism of action (i.e., having an IC50 less than 100 nanomolar),
the direct binding and inhibition of SGLT‑2, but shall exclude any delivery
vehicle, such as O‑glucoside prodrugs that are utilized solely for the delivery
of bioactive agents outside the SGLT‑2 Class. For clarity, in the case of
prodrugs used for the delivery of a compound in the SGLT‑2 Class, the foregoing
definition pertains to the bioactive agent that would be released from the
prodrug upon administration to patients.
“Shared Contract” means all Contracts of Seller or any of its Affiliates
relating in part to, individually or collectively, the Saxa Business, the Dapa
Business or the Amylin Business, but not exclusively related to, or exclusively
used or held for use in, the Saxa Business, the Dapa Business or the Amylin
Business, respectively, and not otherwise a Transferred Contract.
“Site Asset Purchase Agreement” means the Asset Purchase Agreement in
substantially the form of Exhibit J.

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
108

--------------------------------------------------------------------------------




“Software Assets” means all information technology systems and software (whether
in source code or object code) and all related license, maintenance and service
Contracts.
“Specified Ancillary Agreement” means the Transitional Services Agreement.
“Straddle Period” means any taxable period that includes (but does not end on)
the Closing Date.
“Subsidiary” of any person means another person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, fifty percent (50%)
or more of the equity interests of which) is owned directly or indirectly by
such first person or by another subsidiary of such person.
“Supply Chain Contracts” means the supply Contracts set forth on Section
12.07(b)(iv) of the Seller Disclosure Schedules.
“Tax” means all federal, state, local and foreign taxes, charges, duties, fees,
levies and similar assessments imposed by a taxing authority, including all
interest, penalties and additions imposed with respect to such amounts (whether
payable directly or by withholding and whether or not requiring the filing of a
Tax Return).
“Tax Return” means any return, declaration, report, form, claim for refund,
information return, estimate or statement relating to Taxes, including any
schedule or attachment thereto, and including any amendment thereof.
“Technology” means Product Formulae, Manufacturing Know-How and IT Know-How.
“Technology License Agreement” means the Technology License Agreement in
substantially the form of Exhibit C.
“Third Party” means any person other than Seller, AZ or any of their Affiliates.
“Third Tier Non-Amylin Royalty Rate” means for Net Sales during a calendar
quarter in the following years:
2015
2016
2017
2018
2019
2020
2021
2022
2023
2024
2025
7%
9%
12%
20%
22%
25%
20%
19%
15%
15%
14%



“TRA” means the Project Antigua: Summary of Terms of Tax Reimbursement
Agreement, dated August 8, 2012, among Seller, BMS Holdco, AZ Pharmaceuticals
and AstraZeneca plc, including any amendment thereof.

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
109

--------------------------------------------------------------------------------




“TRA Amendment” means the first amendment to the TRA, to be dated as of the
Closing Date, a form of which is attached hereto as Exhibit A.
“Trademarks” means all trademarks, service marks, designs, trade dress, logos,
slogans, trade names, business names, corporate names, Internet domain names,
and all other indicia of origin, together with all translations, adaptations,
derivations, and combinations thereof, and all trademark registrations,
trademark applications, service mark registrations, service mark applications,
domain name registrations and social media handles associated therewith,
together with any extensions and renewals thereof and all goodwill associated
therewith.
“Transaction Documents” means (a) this Agreement, (b) the Transitional Services
Agreement, (c) the Technology License Agreement, (d) the Transfer Documents, (e)
the Master Supply Agreement, (f) the Development Agreement, (g) the Saxa
Collaboration Termination Agreement, (h) the Dapa Collaboration Termination
Agreement, (i) the TRA Amendment, and (j) the Site Asset Purchase Agreement.
“Transfer Documents” means the documents that are executed and delivered
pursuant to Sections 2.01(f)(i), 2.01(f)(ii), 2.01(f)(iii), 2.01(g)(ii) and
2.01(g)(iii).
“Transfer Taxes” means all transfer, documentary, stamp duty, sales, use,
registration, filing, conveyance, real property transfer gains, commodities and
any similar Taxes incurred in connection with this Agreement and the
transactions contemplated hereby.
“Transferred Electronic Mail” shall mean all electronic mail (or portions of
electronic mail) of a Transferred Employee that exclusively relates to the
Business and that is actually transferred by Transferred Employees pursuant to
Section 5.06.
“Transferred Entity Contract” means each Contract to which a Transferred Entity
is a party or by which its properties are bound.
“Transferred Entity Permits” means all Permits held by any of the Transferred
Entities and exclusively used or held for use in any of, individually or
collectively, the Saxa Business, the Dapa Business or the Amylin Business.
“Transitional Services Agreement” means the transitional services agreement in
substantially the form of Exhibit B.
“Unique Instance Software License” means any Contract providing for the license
of software to Seller or any of its Affiliates exclusively for use in the
Business, which software is installed, operated and licensed on a single-site
basis uniquely by installation.
“Unregistered Intellectual Property” means those Trademarks and copyrights that
are not the subject of a pending application for registration with, or that are
not registered with, an appropriate trademark and copyright office.
“U.S. Farxiga Approval” means approval by the FDA of the NDA to commercialize
Farxiga in the United States in accordance with applicable Law.

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
110

--------------------------------------------------------------------------------




“U.S. GAAP” means generally accepted accounting principles in the United States,
as in effect as of the date hereof.
“U.S. Sales Measurement Period” means the period from the January 1, 2015
through December 31, 2019.
“VAT” shall mean (a) any Tax imposed in compliance with the Council Directive of
28 November 2006 on the common system of value added tax (EC Directive
2006/112); and (b) any other Tax of a similar nature, whether imposed in a
member state of the European Union in substitution for, or levied in addition
to, such Tax referred to in subparagraph (a) above, or imposed elsewhere.
(c)    The following terms have the meanings given such terms in the Sections
set forth below:
Term
Section
Accounting Firm
2.03(b)
Accounts Payable
12.07(b)
Accounts Receivable
12.07(b)
Acquired Assets
1.02(a)
Acquired Rights Countries
12.07(b)
Acquired Rights Regulations
12.07(b)
Acquisition
Recitals
Affiliate
12.07(b)
Agreement
Preamble
Allocable Portion
12.07(b)
Amylin
Recitals
Amylin Business
12.07(b)
Amylin Collaboration Agreement
Recitals
Amylin Compound
12.07(b)
Amylin Expense Adjustment Amount
12.07(b)
Amylin Product
12.07(b)
Amylin Receptor
12.07(b)
Amylin U.S. Royalty Rate
12.07(b)
Amylin U.S. Sales
12.07(b)
Amylin Working Capital Statement
2.03(a)
Antitrust Approvals
2.01(b)
Assigned Marks
12.07(b)
Assignment Agreement
Recitals
Assumed Benefit Plans
9.04(a)
Assumed Liabilities
1.03(a)
Assumed Tax Liabilities
1.03(a)(v)
AZ
Preamble
AZ 401(k) Plan
9.04(c)(i)
AZ Amylin U.S. Sales Statement
2.02(k)


*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
111

--------------------------------------------------------------------------------




Term
Section
AZ Benefit Plan
12.07(b)
AZ Email Account
5.06
AZ Employer
12.07(b)
AZ Indemnitees
10.01(a)
AZ MAH
8.17
AZ Mark
12.07(b)
AZ Non-Amylin WW Sales Statement
2.02(j)
AZ Parent
12.07(b)
AZ Parent Guaranty
7.06
AZ Pharmaceuticals
Recitals
AZ UK
Recitals
BMS Holdco
Recitals
BMS Marks
12.07(b)
Business
12.07(b)
Business Confidential Information
5.04(a)
business day
12.07(b)
Business Employee
12.07(b)
Business Material Adverse Effect
12.07(b)
Business Offeree
9.01(c)
Cap
10.01(c)
Closing
2.01(a)
Closing Certificate
2.02(b)
Closing Date
2.01(a)
Closing Date Amount
2.02(a)
Closing Ex-Entity Inventory
2.03(a)
Closing Ex-Entity Inventory Difference
2.03(a)
Closing Meeting
2.01(a)
Code
12.07(b)
Combination Product
12.07(b)
Competing Activities
5.07(a)
Competing Product
12.07(b)
Compound
12.07(b)
Confidential Information
8.09(a)
Consultation Completion
2.01(b)
Contingent Worker
12.07(b)
Continuation Period
9.03(a)
Contract
12.07(b)
control
12.07(b)
Copyright Registrations
12.07(b)
Corresponding Product
12.07(b)
Covered Data and Samples
8.15(b)
Covered Fee
8.16(c)
Cumulative Ex-U.S. Sales
12.07(b)


*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
112

--------------------------------------------------------------------------------




Term
Section
Cumulative U.S. Sales
12.07(b)
Current Customer List
8.08(a)
Dapa Business
12.07(b)
Dapa Collaboration Agreement
Recitals
Dapa Compound
12.07(b)
Dapa Product
12.07(b)
Dapagliflozin
Recitals
Deductible
10.01(b)
Deferred Business
2.01(b)
Deferred Jurisdiction
2.01(b)
Deferred Transfer
2.01(c)
Deferred Transfer Date
2.01(d)
Deferred Transfer Payment
12.07(b)
Development Agreement
12.07(b)
Diligent Efforts
7.05
Divest
12.07(b)
DOJ
8.05(a)
dollars
12.07(b)
DPP-IV
12.07(b)
DPP-IV Class
12.07(b)
DPP-IV Competing Product
12.07(b)
EEIG
12.07(b)
EEIG Member Interest
12.07(b)
EEIG Operating Agreement
12.07(b)
EEIG Transfer Completion Date
8.17
Employment Consultation Process
1.01(b)
Environmental Law
12.07(b)
Environmental Liability
12.07(b)
Estimated Ex-Entity Inventory
2.02(b)
Estimated Ex-Entity Inventory Difference
2.02(b)
Estimated Working Capital and Inventory Amounts
2.02(b)
EU Data Protection Directive
12.07(b)
EU Major Markets
12.07(b)
EU Merger Regulation
12.07(b)
European Commission
12.07(b)
Excluded Assets
1.02(d)
Excluded Contract Liabilities
1.03(b)(i)
Excluded Employees
12.07(b)
Ex-Entity Inventory
2.03(d)
Ex-Entity Inventory Difference
2.03(d)
Ex-Entity Inventory Difference Statement
2.03(a)
Ex-Entity Inventory Statement
2.03(a)


*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
113

--------------------------------------------------------------------------------




Term
Section
Excluded Liability
1.03(b)
Excluded Tax Attributes
12.07(b)
Excluded Tax Liabilities
1.03(d)(ii)
Existing PV Agreements
8.14(c)
Ex-U.S. Sales Measurement Period
12.07(b)
Ex-U.S. Saxa/Dapa Launch
12.07(b)
Ex-U.S. Saxa/Dapa Launch Amount
2.02(e)
FDA
12.07(b)
First Tier Non-Amylin Royalty Rate
12.07(b)
Fixed Price Tender Commitments
7.07
FSS
8.16(a)(vi)
FTC
8.05(a)
GLP-1 Competing Product
12.07(b)
GLP-1 Compound
12.07(b)
GLP-1 receptor
12.07(b)
Governmental Entity
3.01(a)
Hazardous Material
12.07(b)
Historic Amylin Tax Period
12.07(b)
HSR Act
3.01(b)
Inactive Employee
9.01(c)
including
12.07(a)
indemnified party
10.08(a)
indemnifying party
10.08(a)
Injunction
3.01(a)
Information
12.07(b)
Intellectual Property
12.07(b)
International Acquired Assets
12.07(b)
International Asset Purchase Agreement
1.01(b)
International Assumed Liabilities
12.07(b)
International Selling Affiliate
12.07(b)
Inventions
12.07(b)
Inventory
12.07(b)
IT Know-How
12.07(b)
Japan Co-Promotion and Supply Agreements
12.07(b)
Japan Employees
9.11
Japanese Forxiga Approval
12.07(b)
Japanese Forxiga Approval Amount
2.02(d)
KHK
8.18
KHK Consent Agreement
12.07(b)
knowledge of Seller
12.07(b)
Launch
12.07(b)
Law
3.01(a)


*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
114

--------------------------------------------------------------------------------




Term
Section
Leptin Competing Product
12.07(b)
Leptin Compound
12.07(b)
Liabilities
1.03(a)
Liens
4.02(a)
Losses
10.01(a)
Manufacturing Know-How
12.07(b)
Master Supply Agreement
12.07(b)
Modified Agreements
8.13
Net Sales
12.07(b)
Non-Amylin WW Sales
12.07(b)
Non-Collaboration Assets Agreement
12.07(b)
Non-U.S. Customer List
8.08(b)
Non-U.S. Transferred Employees
9.03(a)
Notice of Disagreement
2.03(b)
Original SAPA
Recitals
Other Transaction Documents
12.07(b)
Outside Date
11.01(d)
Patents
12.07(b)
Permits
12.07(b)
Permitted Purchasing Affiliate
2.02(p)
Permitted Liens
4.06(a)
person
12.07(b)
Personnel Records
9.08
Pharmacovigilance Agreement
8.14(c)
Post-Closing Tax Period
12.07(b)
Pramlintide Competing Product
12.07(b)
Pramlintide Compound
12.07(b)
Pre-Closing Tax Period
12.07(b)
Prime Rate
12.07(b)
Potential Business Employees
9.10
Product Formulae
12.07(b)
Product Know-How
1.02(b)(vi)
Products
12.07(b)
Purchase Price
2.02(m)
Purchase Price Allocation Schedule
8.07(a)
Purchased Company
Recitals
Purchased Company’s Equity Interests
Recitals
Purchased Company Subsidiaries
Recitals
Purchased Company Subsidiaries’ Equity Interests
Recitals
Purchaser Fundamental Representations
12.07(b)
Purchaser Material Adverse Effect
12.07(b)
Quarter Day
2.02(j)


*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
115

--------------------------------------------------------------------------------




Term
Section
Record Retention Period
9.08
Records
1.02(a)(iii)
Regulatory Approval
12.07(b)
Regulatory Authority
12.07(b)
Release
12.07(b)
Requested Information
8.02(a)
Restricted Period
5.07(a)
Retained Employee Liabilities
1.03(b)(v)
Saxa Business
12.07(b)
Saxa Collaboration Agreement
Recitals
Saxa Compound
12.07(b)
Saxa Product
12.07(b)
Saxa/Dapa Combination Product
12.07(b)
Saxagliptin
Recitals
Second Tier Non-Amylin Royalty Rate
12.07(b)
Seller
Preamble
Seller/KHK Saxa Supply Agreement
12.07(b)
Seller/Otsuka Saxa Commercialization Agreement
12.07(b)
Seller Disclosure Schedule
Article IV
Seller Disclosure Schedule Update
8.11(b)
Seller Employer
12.07(b)
Seller Fundamental Representations
12.07(b)
Seller Indemnitees
10.02
Seller Material Adverse Effect
12.07(b)
Seller Pre-Closing Tax Period
12.07(b)
Seller Returns
4.11(a)
Seller SIP
9.04(c)(i)
Selling Affiliate
12.07(b)
SGLT‑2
12.07(b)
SGLT‑2 Class
12.07(b)
SGLT‑2 Competing Product
12.07(b)
Shared Contract
12.07(b)
Site Asset Purchase Agreement
12.07(b)
Software Assets
12.07(b)
Specified Ancillary Agreement
12.07(b)
Statements
2.03(a)
Straddle Period
12.07(b)
Subsidiary
12.07(b)
Supply Chain Contracts
12.07(b)
Support Services
8.06
Tax
12.07(b)
Tax Claim
10.10(a)


*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
116

--------------------------------------------------------------------------------




Term
Section
Tax Return
12.07(b)
Technology
12.07(b)
Technology License Agreement
12.07(b)
Terminated Leased Business Vehicle
7.12
Terminating Agreements
8.13
Termination Costs
7.12
Third Party
12.07(b)
Third Tier Non-Amylin Royalty Rate
12.07(b)
Third Party Claim
10.08(a)
Tier I Ex-U.S. Sales Milestone
2.02(f)
Tier I Ex-U.S. Sales Milestone Amount
2.02(f)
Tier II Ex-U.S. Sales Milestone
2.02(g)
Tier II Ex-U.S. Sales Milestone Amount
2.02(g)
Tier I U.S. Sales Milestone
2.02(h)
Tier I U.S. Sales Milestone Amount
2.02(h)
Tier II U.S. Sales Milestone
2.02(i)
Tier II U.S. Sales Milestone Amount
2.02(i)
TRA
12.07(b)
TRA Amendment
12.07(b)
Trademarks
12.07(b)
Transaction Documents
12.07(b)
Transfer Documents
12.07(b)
Transfer Taxes
12.07(b)
Transferred Contingent Worker
9.01(a)
Transferred Contracts
1.02(a)(i)
Transferred Electronic Mail
12.07(b)
Transferred Employee
9.01(a)
Transferred Entities
Recitals
Transferred Entity Contract
12.07(b)
Transferred Entity Permits
12.07(b)
Transferred Entity Voting Debt
4.05(a)
Transferred Equity Interests
Recitals
Transferred Intellectual Property
1.02(b)
Transferred Inventory
1.02(a)(iv)
Transferred Permits
1.02(a)(ii)
Transferred Personal Property
1.02(a)(xiv)
Transferred Records
1.02(a)(iii)
Transferred Regulatory Documentation
1.02(a)(ix)
Transition Date
9.01(a)
Transitional License
7.09(b)
Transitional Services Agreement
12.07(b)
TSA Pricing and Reimbursement Payments
8.16(b)
Unique Instance Software License
12.07(b)


*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
117

--------------------------------------------------------------------------------




Term
Section
Unregistered Intellectual Property
12.07(b)
U.S. Customer List
8.08(a)
U.S. Farxiga Approval
12.07(b)
U.S. Farxiga Approval Amount
2.02(c)
U.S. GAAP
12.07(b)
U.S. Sales Measurement Period
12.07(b)
U.S. Transferred Employees
9.03(a)
VAT
12.07(b)
WARN Act
9.07
Wind-Down Period
7.09(a)
Working Capital and Inventory Principles
2.03(e)



SECTION 12.08  Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the parties and delivered to the other party. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.
SECTION 12.09  Entire Agreement. This Agreement and the Other Transaction
Documents contain the entire agreement and understanding between the parties
hereto with respect to the subject matter hereof and supersede all prior
agreements and understandings relating to such subject matter. This Agreement
amends, restates and supersedes the Original SAPA in its entirety.
SECTION 12.10  Severability. If any term or provision of this Agreement is
invalid, illegal or incapable of being enforced by any applicable Law or public
policy, all other conditions and provisions of this Agreement shall nonetheless
remain in full force and effect so long as the economic and legal substance of
the transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated by this Agreement are consummated as
originally contemplated to the fullest extent possible.
SECTION 12.11  Enforcement. The parties agree that irreparable damage would
occur and that the parties would not have any adequate remedy at law if any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in the Supreme Court of the State of New York sitting in New York
County (and, if such Supreme Court of the State of New York shall be
unavailable, in any other New York State court or in the United States District
Court for the Southern District of New York), and any

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
118

--------------------------------------------------------------------------------




appellate court from any thereof, this being in addition to any other remedy to
which any party is entitled at law or in equity.
SECTION 12.12  Consent to Jurisdiction. Each of AZ and Seller irrevocably
submits to the exclusive jurisdiction of (a) the Supreme Court of the State of
New York, New York County, and (b) the United States District Court for the
Southern District of New York, and any appellate court from any thereof, for the
purposes of any suit, action or other proceeding arising out of this Agreement,
the Other Transaction Documents or any transaction contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each party
irrevocably and unconditionally agrees that all claims in respect of any such
suit, action or other proceeding may be heard and determined in such New York
State or, to the extent permitted by applicable Law, in such Federal court. Each
of AZ and Seller agrees to commence any such action, suit or proceeding either
in the United States District Court for the Southern District of New York or if
such suit, action or other proceeding may not be brought in such court for
jurisdictional reasons, in the Supreme Court of the State of New York, New York
County. Each of AZ and Seller further agrees that service of any process,
summons, notice or document by U.S. registered mail to such party’s respective
address set forth above shall be effective service of process for any action,
suit or proceeding in New York with respect to any matters to which it has
submitted to jurisdiction in this Section 12.12. Each of AZ and Seller
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of this Agreement, the Other
Transaction Documents or the transactions contemplated hereby or thereby in any
court referred to in the first sentence of this Section 12.12(a) and hereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum.
SECTION 12.13  Waiver of Jury Trial. Each party hereto hereby waives to the
fullest extent permitted by applicable Law, any right it may have to a trial by
jury in respect of any litigation directly or indirectly arising out of, under
or in connection with this Agreement, any of the Other Transaction Documents or
any transaction contemplated hereby or thereby. Each party hereto (a) certifies
that no representative, agent or attorney of any other party has represented,
expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce that foregoing waiver and (b) acknowledges that it
and the other parties hereto have been induced to enter into this Agreement and
the Other Transaction Documents, as applicable, by, among other things, the
mutual waivers and certifications in this Section 12.13.
SECTION 12.14  GOVERNING LAW. THIS AGREEMENT AND ALL CLAIMS OR CAUSES OF ACTION
(WHETHER AT LAW, IN CONTRACT, IN TORT OR OTHERWISE) THAT MAY BE BASED UPON,
ARISE OUT OF OR RELATE TO THIS AGREEMENT OR THE NEGOTIATION, EXECUTION OR
PERFORMANCE HEREOF SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO THE CONFLICTS OF LAW
PRINCIPLES OF SUCH STATE.
* * * * *

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
119

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Seller and AZ have duly executed this Agreement as of the
date first written above.


BRISTOL-MYERS SQUIBB COMPANY
by /s/ Frances K. Heller    
Name: Frances K. Heller
Title: Senior Vice President, Business Development
ASTRAZENECA AB (PUBL)


by /s/ Jane-OlofJacke    
Name: Jan-OlofJacke
Title: Authorized Signatory



[Signature Page to Amended and Restated Stock and Asset Purchase Agreement]